UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-09997 Baird Funds, Inc. (Exact name of registrant as specified in charter) 777 East Wisconsin Avenue Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Charles M. Weber Robert W. Baird & Co. Incorporated 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) 1-866-442-2473 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period: June 30, 2007 Item 1. Reports to Stockholders. Semi-Annual Report - Baird Funds June 30, 2007 Baird Intermediate Bond Fund Baird Aggregate Bond Fund Baird Intermediate Municipal Bond Fund Baird Core Plus Bond Fund Baird Short-Term Bond Fund TABLE OF CONTENTS Page BAIRD INTERMEDIATE BOND FUND 1 BAIRD AGGREGATE BOND FUND 15 BAIRD INTERMEDIATE MUNICIPAL BOND FUND 30 BAIRD CORE PLUS BOND FUND 37 BAIRD SHORT-TERM BOND FUND 46 ADDITIONAL INFORMATION ON FUND EXPENSES 56 STATEMENTS OF ASSETS AND LIABILITIES 58 STATEMENTS OF OPERATIONS 59 STATEMENTS OF CHANGES IN NET ASSETS 60 FINANCIAL HIGHLIGHTS 65 NOTES TO THE FINANCIAL STATEMENTS 74 ADDITIONAL INFORMATION 88 This report has been prepared for shareholders and may be distributed to others only if preceded or accompanied by a current prospectus. Cautionary Note on Analyses, Opinions and Outlooks:In this report we offer analyses and opinions on the performance of individual securities, companies, industries, sectors, markets, interest rates and governmental policies, including predictions, forecasts and outlooks regarding possible future events.These can generally be identified as such because the context of the statements may include such words as “believe,” “should,” “will,” “expects,” “anticipates,” “hopes” and words of similar effect.These statements reflect the portfolio managers’ good faith beliefs and judgments and involve risks and uncertainties, including the risk that the portfolio managers’ analyses, opinions and outlooks are or will prove to be inaccurate.It is inherently difficult to correctly assess and explain the performance of particular securities, sectors, markets, interest rate movements, governmental actions or general economic trends and conditions, and many unforeseen factors contribute to the performance of Baird Funds.Investors are, therefore, cautioned not to place undue reliance on subjective judgments contained in this report. Baird Intermediate Bond Fund June 30, 2007 The Baird Intermediate Bond Fund seeks an annual rate of total return, before Fund expenses, greater than the annual rate of total return of the Lehman Brothers Intermediate Government/Credit Bond Index.The Lehman Brothers Intermediate Government/Credit Bond Index is an unmanaged, market value weighted index of investment grade, fixed-rate debt, including government and corporate securities, with maturities between one and ten years. Portfolio Characteristics Quality Distribution* Sector Weightings* Net Assets: $ 324,303,641 Annualized Expense Ratio: SEC 30-Day Yield:** Institutional Class: 0.30 % Institutional Class: 5.13% Investor Class: 0.55 %*** Investor Class: 4.99% Portfolio Turnover Rate:**** 24.1 % Average Effective Duration: 3.67 years Total Number of Holdings: 262 Average Effective Maturity: 4.85 years * Percentages shown are based on the Fund’s total net assets. ** SEC yields are based on SEC guidelines and are calculated for the 30 days ended June 30, 2007. *** Includes 0.25% 12b-1 fee. **** Not annualized. Page 1 Baird Intermediate Bond Fund Average Annual Total Returns Since For the Periods Ended June 30, 2007 One Year Five Years Inception(1) Baird Intermediate Bond Fund – Institutional Class Shares 6.28 % 4.51 % 5.81% Baird Intermediate Bond Fund – Investor Class Shares 6.01 % 4.23 % 5.56% Lehman Brothers Intermediate Government/Credit Bond Index(2) 5.76 % 4.15 % 5.45% (1) For the period from September 29, 2000 (commencement of operations) through June 30, 2007. (2) The Lehman Brothers Intermediate Government/Credit Bond Index is an unmanaged, market value weighted index of investment grade, fixed-rate debt, including government and corporate securities, with maturities between one and ten years.This index does not reflect any deduction for fees, expenses or taxes.A direct investment in an index is not possible. The returns shown in the table above reflect reinvestment of dividends and/or capital gains distributions in additional shares.The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Past performance does not guarantee future results.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. For information about the performance of the Fund as of the most recent month-end, please call 1-866-44BAIRD or visit www.bairdfunds.com.Mutual fund performance changes over time and current performance may be lower or higher than that stated. Page 2 Baird Intermediate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.2% Asset Backed Securities – 5.2% $ 441,119 Amresco Residential Securities Mortgage Loan Trust, Series 1998-1, Class A6, 6.51%, 08/25/2027 $ 439,678 855,872 Bayview Financial Acquisition Trust, Series 2005-B, Class 1A2, 4.696%, 04/28/2039 849,644 13,643 CitiFinancial Mortgage Securities, Inc., Series 2004-1, Class AF2, 2.645%, 04/25/2034 13,231 11,540 Contimortgage Home Equity Trust, Series 1999-1, Class A7, 6.97%, 12/25/2013 11,501 Countrywide Asset-Backed Certificates: 2,215,000 Series 2006-S3, Class A2, 6.085%, 06/25/2021 2,220,401 2,200,000 Series 2005-12, Class 1A2, 4.847%, 02/25/2036 2,183,931 375,000 Series 2006-13, Class 1AF3, 5.944%, 01/25/2037 374,633 75,000 Series 2006-9, Class 1AF3, 5.859%, 10/25/2046 74,918 1,500,000 Credit Based Asset Servicing and Securities, Series 2005-CB1, Class AF4, 4.6118%, 01/25/2035 1,491,634 Delta Funding Home Equity Loan Trust: 223,652 Series 1997-2, Class A6, 7.04%, 06/25/2027 222,927 193,125 Series 1999-1, Class A6F, 6.34%, 12/15/2028 192,761 657,991 Series 1999-2, Class A7F, 7.03%, 08/15/2030 656,492 150,000 Discover Card Master Trust I, Series 2003-4, Class A1, 5.43%, 05/15/2011 150,243 48,634 Equivantage Home Equity Loan Trust, Series 1996-3, Class A3, 7.70%, 09/25/2027 48,478 GMAC Mortgage Corporation Loan Trust: 1,325,463 Series 2004-GH1, Class A2, 4.39%, 12/25/2025 1,314,797 1,383,067 Series 2004-J4, Class A2, 5.50%, 09/25/2034 1,370,470 Green Tree Financial Corporation: 1,190,767 Series 1998-2, Class A5, 6.24%, 11/01/2016 1,186,637 1,525,177 Series 1998-3, Class A5, 6.22%, 03/01/2030 1,514,210 558,949 Series 1998-4, Class A5, 6.18%, 04/01/2030 551,317 5,213 Series 1999-3, Class A5, 6.16%, 02/01/2031 5,213 The accompanying notes are an integral part of these financial statements. Page 3 Baird Intermediate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.2% (cont.) Asset Backed Securities – 5.2% (cont.) $ 126,036 IMC Home Equity Loan Trust, Series 1998-1, Class A6, 7.02%, 06/20/2029 $ 125,697 246,484 Oakwood Mortgage Investors, Inc., Series 1999-B, Class A3, 6.45%, 11/15/2017 228,063 1,500,000 Popular Asset Backed Mortgage Pass Thru Trust, Series 2005-B, Class AF3, 4.62%, 08/25/2035 1,487,915 23,748 Residential Asset Mortgage Products, Inc., Series 2003-RS7, Class AI6, 5.34%, 08/25/2033 23,159 16,737,950 Financial – 17.9% Allfirst Financial, Inc. Subordinated Notes: 1,550,000 7.20%, 07/01/2007 1,550,000 875,000 6.875%, 06/01/2009 897,163 American General Finance Corporation Notes: 25,000 4.625%, 09/01/2010 24,335 550,000 4.00%, 03/15/2011 520,365 630,000 AmSouth Bancorporation Subordinated Debentures, 6.75%, 11/01/2025 660,271 691,000 AmSouth Bank NA Subordinated Notes, 6.45%, 02/01/2008 694,693 500,000 AMVESCAP PLC Notes, 5.375%, 02/27/2013 f 485,568 1,335,000 Anthem, Inc., 6.80%, 08/01/2012 1,397,353 725,000 Banco Santander Chile SA, 7.00%, 07/18/2007 f 725,483 310,000 Bank of America Corporation Subordinated Notes, 10.20%, 07/15/2015 392,550 400,000 Bank of Oklahoma Subordinated Notes, 7.125%, 08/15/2007 400,675 925,000 Bank of Tokyo- Mitsubishi/UFJ NY, 7.40%, 06/15/2011 986,207 Bank One Corporation Subordinated Notes: 180,000 6.00%, 02/17/2009 181,527 1,043,000 10.00%, 08/15/2010 1,162,344 1,595,000 BankAmerica Institutional, 8.07%, 12/31/2026 (Acquired 01/04/2006, 06/01/2006, 10/11/2006, 01/24/2007, and 05/07/2007; Cost $500,456, $682,331, $417,508, $26,010, and $52,079, respectively)* 1,659,358 480,000 Bankers Trust Corporation Subordinated Notes, 7.375%, 05/01/2008 485,806 2,500,000 Banponce Trust I, Series A, 8.327%, 02/01/2027 2,604,075 1,000,000 BOI Capital Funding No. 2, 5.571%, 02/01/2049 (Acquired 01/20/2006; Cost $1,000,000)* f 948,183 The accompanying notes are an integral part of these financial statements. Page 4 Baird Intermediate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.2% (cont.) Financial – 17.9% (cont.) $ 300,000 CIT Group Company of Canada, 5.20%, 06/01/2015 f $ 278,947 CIT Group, Inc.: 200,000 5.40%, 01/30/2016 188,617 1,500,000 6.10%, 03/15/2067 (Callable 03/15/2017) 1,366,083 1,336,000 Comerica Incorporated Subordinated Notes, 7.25%, 08/01/2007 1,337,862 850,000 Compass Bank Subordinated Notes, 8.10%, 08/15/2009 891,846 260,000 Corestates Capital Trust I, 8.00%, 12/15/2026 (Acquired 11/29/2005; Cost $276,398)* 269,292 1,325,000 Countrywide Financial Corporation Subordinated Notes, 6.25%, 05/15/2016 1,301,285 441,352 First National Bank of Chicago Pass Thru Certificates, 8.08%, 01/05/2018 490,802 1,100,000 First National Bank of Omaha Subordinated Notes, 7.32%, 12/01/2010 1,122,366 1,900,000 First Union Capital, 7.9349%, 01/15/2027 1,975,945 775,000 FMR Corporation Notes, 4.75%, 03/01/2013 (Acquired 02/26/2003; Cost $777,379)* 745,789 800,000 General Electric Capital Corporation Notes, 6.00%, 06/15/2012 814,268 1,000,000 Genworth Financial Inc. Notes, 5.75%, 06/15/2014 995,635 1,975,000 Glencore Funding LLC, 6.00%, 04/15/2014 (Acquired 03/31/2004, 02/02/2005, 04/26/2006 and 12/04/2006; Cost $794,280, $146,738, $282,792 and $720,432, respectively)* 1,938,310 500,000 Goldman Sachs Group, Inc. Bonds, 5.15%, 01/15/2014 480,454 1,000,000 Great West Life & Annuity Insurance, 7.153%, 05/16/2046 (Acquired 05/16/2006; Cost $1,000,000)* 1,024,097 1,195,000 Health Care Service Corporation Notes, 7.75%, 06/15/2011 (Acquired 06/20/2001, 01/26/2005 and 10/19/2006; Cost $497,765, $373,500 and $397,317, respectively)* 1,277,051 400,000 Highmark, Inc. Notes, 6.80%, 08/15/2013 (Acquired 08/14/2003; Cost $399,088)* 414,341 25,000 HSBC Finance Corporation Notes, 5.00%, 06/30/2015 23,416 The accompanying notes are an integral part of these financial statements. Page 5 Baird Intermediate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.2% (cont.) Financial – 17.9% (cont.) $ 1,050,000 Istar Financial, Inc., 5.95%, 10/15/2013 $ 1,034,379 500,000 J.P. Morgan Chase & Company Subordinated Notes, 6.625%, 03/15/2012 519,863 846,000 Lehman Brothers Holdings, Inc. Notes, 8.50%, 08/01/2015 977,843 1,600,000 Lehman Brothers Holdings Senior Notes, 8.80%, 03/01/2015 1,873,181 600,000 Marsh & McLennan Companies, Inc., 5.375%, 07/15/2014 561,337 375,000 Met Life Global Funding Senior Notes, 4.50%, 05/05/2010 (Acquired 08/04/2005 and 03/22/2007; Cost $123,925 and $245,931, respectively)* 365,777 1,000,000 Morgan Stanley Dean Witter Debentures, 10.00%, 06/15/2008 1,040,718 25,000 Morgan Stanley Subordinated Notes, 4.75%, 04/01/2014 23,346 1,530,000 National Australia Bank Ltd. Subordinated Notes, Series A, 8.60%, 05/19/2010 f 1,658,792 534,000 National City Bank of Kentucky Subordinated Notes, 6.30%, 02/15/2011 546,343 1,100,000 Navigators Group Inc. Senior Unsecured Notes, 7.00%, 05/01/2016 1,101,280 760,000 NB Capital Trust IV, 8.25%, 04/15/2027 790,630 1,000,000 North Fork Capital Trust II, 8.00%, 12/15/2027 1,046,170 800,000 Phoenix Companies, 6.675%, 02/16/2008 802,984 1,319,000 PNC Funding Corporation, 7.50%, 11/01/2009 1,378,330 1,500,000 Premium Asset Senior Notes, 4.125%, 03/12/2009 (Acquired 12/20/2006 and 05/10/2007; Cost $935,000 and $480,000, respectively)* 1,422,416 25,000 Protective Life Corporation Senior Notes, 4.30%, 06/01/2013 23,459 700,000 Residential Capital Corporation, 6.875%, 06/30/2015 678,941 805,000 SAFECO Corporation Notes, 6.875%, 07/15/2007 805,364 546,000 SAFECO Corporation Senior Notes, 7.25%, 09/01/2012 581,606 550,000 Santander Central Hispano Insurances, 6.375%, 02/15/2011 f 565,215 The accompanying notes are an integral part of these financial statements. Page 6 Baird Intermediate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.2% (cont.) Financial – 17.9% (cont.) SLM Corporation Notes: $ 1,516,000 4.50%, 07/26/2010 $ 1,401,715 25,000 5.375%, 05/15/2014 21,423 1,000,000 St. Paul Travelers, Inc., 6.25%, 06/20/2016 1,016,514 1,046,000 Toll Road Inv. Part II, 0.00%, 02/15/2011 (Acquired 09/28/2004; Cost $782,046)* ^ 854,315 1,320,000 Transamerica Finance Corporation Debentures, 0.00%, 03/01/2010 ^ 1,130,638 350,000 UFJ Finance Aruba AEC, 6.75%, 07/15/2013 f 369,563 870,000 Union Planters Corporation Subordinated Notes, 6.50%, 03/15/2018 875,799 500,000 Washington Mutual Bank Subordinated Notes, 6.875%, 06/15/2011 519,632 Westdeutsche Landesbank Subordinated Notes: f 25,000 6.05%, 01/15/2009 25,213 1,495,000 4.796%, 07/15/2015 1,407,039 58,132,187 Industrial – 17.8% 450,000 Alcan, Inc. Notes, 5.00%, 06/01/2015 f 418,611 1,745,000 American Standard Inc., 7.375%, 02/01/2008 1,759,246 1,008,000 Ameritech Capital Funding, 6.45%, 01/15/2018 1,020,499 300,000 Bellsouth Corporation, 4.75%, 11/15/2012 286,706 Bunge Ltd. Finance Corporation Notes: 800,000 5.35%, 04/15/2014 759,965 1,085,000 5.10%, 07/15/2015 1,002,489 375,000 Caesars Entertainment Senior Notes, 7.50%, 09/01/2009 383,438 1,000,000 Clear Channel Communications Senior Unsubordinated Notes, 5.50%, 12/15/2016 823,960 125,000 Comcast Cable Communication Holdings, 8.375%, 03/15/2013 139,539 525,000 Comcast Corporation, 6.50%, 01/15/2017 536,002 50,000 Comcast Corporation Senior Subordinated Notes, 10.625%, 07/15/2012 59,372 50,000 Computer Sciences Corporation Notes, 6.25%, 03/15/2009 50,427 24,815 Continental Airlines, Inc. Pass Thru Certificates, Series 1998-1, 6.541%, 03/15/2008 24,784 960,000 Cooper Industries, Inc. Notes, 5.25%, 07/01/2007 960,000 1,281,000 COX Communications Inc., 7.125%, 10/01/2012 1,353,343 225,000 Daimlerchrysler Co LLC, 12.375%, 05/01/2020 367,088 The accompanying notes are an integral part of these financial statements. Page 7 Baird Intermediate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.2% (cont.) Industrial – 17.8% (cont.) $ 1,000,000 D.R. Horton Inc. Unsubordinated Notes, 6.50%, 04/15/2016 $ 956,765 1,125,000 Deutsche Telekom International Finance BV, 8.00%, 06/15/2010 f 1,199,091 300,000 Dollar General Corporation, 8.625%, 06/15/2010 326,126 875,000 Donnelley (R.R.) & Sons Co., 6.125%, 01/15/2017 851,938 2,434,000 Ensco International, Inc. Notes, 6.75%, 11/15/2007 2,444,826 500,000 Fiserv, Inc. Notes, 4.00%, 04/15/2008 494,108 623,000 Ford Capital BV Debentures, 9.50%, 06/01/2010 f 632,345 300,000 Ford Motor Company Debentures, 9.215%, 09/15/2021 273,750 General Motors Acceptance Corporation Notes: 1,025,000 7.75%, 01/19/2010 1,037,641 200,000 6.75%, 12/01/2014 191,531 550,000 General Motors Nova Scotia Finance Company, 6.85%, 10/15/2008 f 547,250 Halliburton Company Notes: 475,000 5.625%, 12/01/2008 475,733 675,000 5.50%, 10/15/2010 674,345 700,000 Hanson Australia Funding, 5.25%, 03/15/2013 f 684,305 650,000 Hanson PLC Notes, 6.125%, 08/15/2016 f 665,432 975,000 Hutchison Whampoa International Limited, 6.25%, 01/24/2014 (Acquired 11/19/2003 and 02/08/2005; Cost $749,228 and $244,602, respectively)* f 988,794 1,000,000 Ingersoll-Rand Company Debentures, 6.391%, 11/15/2027 f 1,036,969 1,000,000 International Paper Company Notes, 6.50%, 11/15/2007 1,001,806 1,100,000 Johnson Controls Inc. Senior Notes, 5.50%, 01/15/2016 1,065,102 675,000 Laboratory Corporation of America Holdings, 5.50%, 02/01/2013 650,282 550,000 Lafarge SA Notes, 6.50%, 07/15/2016 f 562,979 500,000 Limited Brands, Inc., 5.25%, 11/01/2014 465,079 400,000 Marathon Oil Corporation, 6.00%, 07/01/2012 f 405,492 1,550,000 Masco Corporation, 6.125%, 10/03/2016 1,524,648 650,000 New York Telephone Company Debentures, 8.625%, 11/15/2010 700,283 1,748,000 Nextel Communications Senior Notes, 6.875%, 10/31/2013 1,734,941 The accompanying notes are an integral part of these financial statements. Page 8 Baird Intermediate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.2% (cont.) Industrial – 17.8% (cont.) $ 700,000 PCCW Capital II Ltd., 6.00%, 07/15/2013 (Acquired 07/10/2003; Cost $696,731)* f $ 693,722 600,000 Pearson Dollar Finance PLC, 5.70%, 06/01/2014 (Acquired 09/28/2005; Cost $618,138)* f 578,914 1,545,000 Plum Creek Timberlands, 5.875%, 11/15/2015 1,495,871 1,500,000 Premcor Refining Group Inc. Senior Notes, 9.50%, 02/01/2013 1,597,148 Qwest Capital Funding, Inc.: 350,000 7.00%, 08/03/2009 350,000 100,000 7.25%, 02/15/2011 99,500 1,000,000 Reed Elsevier Capital Notes, 4.625%, 06/15/2012 953,533 500,000 SBC Communications, Inc. Notes, 5.625%, 06/15/2016 488,665 650,000 Sealed Air Corporation Senior Notes, 5.375%, 04/15/2008 (Acquired 04/09/2003; Cost $646,490)* 646,456 209,369 Southwest Airlines Company Pass Thru Certificates, Series 1996-A1, 7.67%, 01/02/2014 211,023 500,000 Sprint Nextel Corporation, 6.00%, 12/01/2016 474,328 1,100,000 Sunoco, Inc. Senior Notes, 5.75%, 01/15/2017 1,060,160 TCI Communications, Inc. Debentures: 325,000 7.875%, 08/01/2013 356,126 583,000 8.75%, 08/01/2015 674,181 Telecom Italia Capital: f 1,360,000 4.95%, 09/30/2014 1,260,075 425,000 5.25%, 10/01/2015 395,193 681,000 Tele-Communications, Inc. Debentures, 9.80%, 02/01/2012 786,046 1,425,000 Telefonica Emisiones, S.A.U., 6.421%, 06/20/2016 f 1,444,882 1,000,000 Time Warner Cable, Inc., 5.85%, 05/01/2017 (Acquired 04/04/2007, Cost $997,690)* 972,648 250,000 Time Warner Companies, Inc., 6.875%, 06/15/2018 259,130 1,075,000 Time Warner Companies Inc. Debentures, 9.125%, 01/15/2013 1,234,848 1,470,000 Transocean, Inc., 6.625%, 04/15/2011 f 1,510,500 275,000 Tribune Company, 5.25%, 08/15/2015 218,050 Tyco International Group S.A.: f 1,425,000 6.375%, 10/15/2011 1,467,979 650,000 6.00%, 11/15/2013 667,443 The accompanying notes are an integral part of these financial statements. Page 9 Baird Intermediate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.2% (cont.) Industrial – 17.8% (cont.) United AirLines, Inc. Pass Thru Certificates: $ 576,792 6.201%, 09/01/2008 $ 582,560 269,959 10.02%, 03/22/2014 146,115 245,275 7.762%, 12/31/2049 226,420 1,000,000 Univision Communication, Inc., 3.50%, 10/15/2007 990,000 1,500,000 Vale Overseas Limited, 6.25%, 01/23/2017 f 1,487,730 1,050,000 Viacom, Inc., 7.70%, 07/30/2010 1,110,274 Waste Management, Inc.: 1,175,000 6.875%, 05/15/2009 1,201,702 25,000 5.00%, 03/15/2014 23,332 500,000 Willamette Industries, Inc. Notes, 6.60%, 06/05/2012 507,952 57,709,536 International (U.S. $ Denominated) – 1.6% 275,000 Corp Andina De Fomento Notes, 7.375%, 01/18/2011 f 289,735 Korea Development Bank Notes: f 450,000 4.25%, 11/13/2007 447,254 1,050,000 3.875%, 03/02/2009 1,023,408 350,000 4.625%, 09/16/2010 341,706 1,000,000 5.125%, 02/14/2011 984,933 350,000 National Bank of Hungary Yankee Debentures, 8.875%, 11/01/2013 f 409,264 1,700,000 PEMEX Project Funding Master Trust, 9.125%, 10/13/2010 f 1,870,000 5,366,300 Mortgage Backed Securities – 18.2% Bank of America Alternative Loan Trust: 394,360 Series 2003-11, Class 4A1, 4.75%, 01/25/2019 374,888 1,607,196 Series 2004-2, Class 5A1, 5.50%, 03/25/2019 1,598,243 1,508,674 Series 2004-11, Class 4A1, 5.50%, 12/25/2019 1,479,444 1,627,311 Series 2006-3, Class 6A1, 6.00%, 04/25/2036 1,634,113 1,117,861 Bank of America Funding Corporation, Series 2003-3, Class 1A41, 5.50%, 10/25/2033 1,089,398 Citicorp Mortgage Securities, Inc.: 1,467,531 Series 2004-5, Class 1A25, 5.50%, 10/25/2014 1,455,849 1,482,386 Series 2004-4, Class A5, 5.50%, 06/25/2034 1,450,713 Countrywide Alternative Loan Trust: 515,960 Series 2005-5R, Class A2, 4.75%, 12/25/2018 507,736 1,620,952 Series 2005-50CB, Class 4A1, 5.00%, 11/25/2020 1,597,084 2,847,075 Series 2006-7CB, Class 3A1, 5.25%, 05/25/2021 2,810,658 46,490 Series 2004-18CB, 5.125%, 09/25/2034 46,273 The accompanying notes are an integral part of these financial statements. Page 10 Baird Intermediate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.2% (cont.) Mortgage Backed Securities – 18.2% (cont.) $ 50,000 Series 2005-10CB, Class 1A6, 5.50%, 05/25/2035 $ 48,999 1,876,914 Countrywide Home Loans, Inc., Series 2003-18, Class A3, 5.25%, 07/25/2033 1,858,991 4,015,251 CS First Boston Mortgage Securities Corp., Series 1998-C2, Class A2, 6.30%, 11/15/2030 4,046,794 Federal Gold Loan Mortgage Corporation (FGLMC) Pass Through Certificates: 1,984,566 6.00%, 06/01/2021 1,993,454 60,744 6.00%, 07/01/2028 60,645 Federal Home Loan Mortgage Corporation (FHLMC): 1,641,296 Series 3033, Class LU, 5.50%, 03/15/2013 1,638,922 1,309,977 Series 2695, Class UA, 5.50%, 09/15/2014 1,303,559 620,131 Series R001, Class AE, 4.375%, 04/15/2015 602,392 2,070,302 Series R003, Class VA, 5.50%, 08/15/2016 2,058,595 2,492,618 Series 3122, Class VA, 6.00%, 01/15/2017 2,506,277 1,950,159 Series R010, Class VA, 5.50%, 04/15/2017 1,937,177 640,569 Series R009, Class AJ, 5.75%, 12/15/2018 635,452 55,644 Series 1395, Class G, 6.00%, 10/15/2022 55,547 639,363 Series 2970, Class DA, 5.50%, 01/15/2023 636,303 Federal National Mortgage Association (FNMA): 1,336,843 Series 2006-B2, Class AB, 5.50%, 05/25/2014 1,328,271 1,500,000 Series 2003-24, Class PC, 5.00%, 11/25/2015 1,483,295 1,330,320 Series 2006-B1, Class AB, 6.00%, 06/25/2016 1,330,420 50,000 Series 2003-35, Class TD, 5.00%, 12/25/2016 49,461 223,785 Series 1991-137, Class H, 7.00%, 10/25/2021 230,979 188,558 Series 1992-136, Class PK, 6.00%, 08/25/2022 189,392 96,269 Series 1993-32, Class H, 6.00%, 03/25/2023 95,447 593,831 Series 2002-95, Class MD, 5.00%, 07/25/2026 591,111 294,471 Series 2002-77, Class QP, 5.00%, 09/25/2026 293,089 2,925,944 Series 2004-W6, Class 1A6, 5.50%, 07/25/2034 2,891,197 Government National Mortgage Association (GNMA): 308,032 Series 2003-12, Class ON, 4.00%, 02/16/2028 306,701 495,035 Series 1999-4, Class ZB, 6.00%, 02/20/2029 496,128 The accompanying notes are an integral part of these financial statements. Page 11 Baird Intermediate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.2% (cont.) Mortgage Backed Securities – 18.2% (cont.) J.P. Morgan Alternative Loan Trust: $ 1,610,777 Series 2006-A1, Class 2A1, 5.797%, 03/25/2036 $ 1,609,040 3,000,000 Series 2006-S2, Class A2, 5.81%, 05/25/2036 2,989,104 934,415 Lehman Mortgage Trust, Series 2006-4, Class 3A1, 5.00%, 08/25/2021 917,533 606,989 Master Alternative Loans Trust, Series 2004-3, Class 1A1, 5.00%, 03/25/2019 584,038 547,937 Salomon Brothers Mortgage Securities VII, Series 2003-UP2, Class A2, 4.00%, 06/25/2033 524,984 Washington Mutual: 3,556,829 Series 2004-CB3, Class 3A, 5.50%, 10/25/2019 3,535,516 814,751 Series 2004-CB4, Class 21A, 5.50%, 12/25/2019 809,807 Washington Mutual, Inc. Pass-Thru Certificates: 2,641,450 Series 2004-CB1, Class 5A, 5.00%, 06/25/2019 2,539,094 1,506,454 Series 2004-CB3, Class 4A, 6.00%, 10/25/2019 1,506,970 1,176,976 Series 2004-CB4, Class 22A, 6.00%, 12/25/2019 1,186,014 58,915,097 Taxable Municipal Bonds – 0.4% Tobacco Settlement Financing Corporation: 185,000 5.92%, 06/01/2012 184,519 1,025,864 6.36%, 05/15/2025 1,024,910 1,209,429 Utilities – 9.2% 1,715,000 Cilcorp Inc. Senior Notes, 8.70%, 10/15/2009 1,772,264 50,000 Commonwealth Edison, 5.95%, 08/15/2016 48,949 1,000,000 Dominion Resources Inc., Series C, 5.15%, 07/15/2015 949,808 1,400,000 Duke Capital LLC Notes, 5.668%, 08/15/2014 1,350,377 600,000 Energy Transfer Partners, 5.65%, 08/01/2012 593,008 300,000 Exelon Corporation Senior Notes, 6.75%, 05/01/2011 309,096 2,500,000 Kinder Morgan Finance, 5.70%, 01/05/2016 f 2,304,192 391,379 Kiowa Power Partners LLC, 4.811%, 12/30/2013 (Acquired 11/19/2004; Cost $403,331)* 376,695 300,000 Korea Electric Power Corporation, 6.75%, 08/01/2027 f 328,517 MidAmerican Energy Holdings Company Senior Notes: 800,000 4.625%, 10/01/2007 798,053 1,500,000 7.52%, 09/15/2008 1,532,821 The accompanying notes are an integral part of these financial statements. Page 12 Baird Intermediate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.2% (cont.) Utilities – 9.2% (cont.) $ 1,400,000 National Grid PLC Senior Unsecured Notes, 6.30%, 08/01/2016 f $ 1,425,549 25,000 National Rural Utilities, 4.375%, 10/01/2010 24,188 100,000 Nisource Finance Corporation, 7.875%, 11/15/2010 106,478 1,500,000 ONEOK, Inc. Senior Notes, 7.125%, 04/15/2011 1,565,347 400,000 ONEOK Partners LP Notes, 5.90%, 04/01/2012 401,923 1,417,000 Panhandle Eastern Pipeline Senior Notes, 4.80%, 08/15/2008 1,404,271 1,990,000 Pepco Holdings, Inc., 5.50%, 08/15/2007 1,990,796 1,475,000 PPL Energy Supply, LLC Bonds, Series A 5.70%, 10/15/2015 1,424,412 388,000 PPL Energy Supply, LLC Senior Notes, 6.40%, 11/01/2011 394,085 900,000 Progress Energy, Inc. Senior Notes, 6.85%, 04/15/2012 943,420 175,000 PSE&G Energy Holdings LLC Senior Notes, 8.50%, 06/15/2011 185,354 PSE&G Power LLC: 275,000 7.75%, 04/15/2011 293,594 425,000 5.00%, 04/01/2014 402,023 828,723 RGS (I&M) Funding Corporation Debentures, 9.82%, 12/07/2022 988,534 3,500,000 System Energy Resources 1st Mortgage, 4.875%, 10/01/2007 3,493,819 800,000 Transcontinental Gas Pipe Line Corporation Senior Notes, 8.875%, 07/15/2012 896,000 313,586 Tristate Gen & Trans Assn, Series 2003, 6.04%, 01/31/2018 (Acquired 10/14/2003; Cost $313,586)* 309,805 Vectren Utility Holdings: 900,000 6.625%, 12/01/2011 925,628 525,000 5.25%, 08/01/2013 501,713 900,000 Verizon Communications Debentures, 6.84%, 04/15/2018 945,761 25,000 Verizon Communications Senior Unsecured Notes, 5.55%, 02/15/2016 24,357 600,000 Williams Companies, Inc. Notes, 8.125%, 03/15/2012 636,750 325,000 Yosemite Securities Trust I, 8.25%, 11/15/2004 (Acquired 04/26/2001; Cost $340,415)* f 269,750 29,917,337 The accompanying notes are an integral part of these financial statements. Page 13 Baird Intermediate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.2% (cont.) U.S. Government Agency Issues – 11.9% Federal National Mortgage Association (FNMA): $ 3,085,000 7.25%, 01/15/2010 $ 3,233,370 34,525,000 6.00%, 05/15/2011 35,433,525 38,666,895 U.S. Treasury Obligations – 12.0% U.S. Treasury Bonds, 29,150,000 9.125%, 05/15/2018 38,792,266 Total Long-Term Investments (Cost $309,527,685) 305,446,997 COLLATERAL POOL INVESTMENT FOR SECURITIES ON LOAN – 26.3% (Cost $85,409,679) (Please Refer to Note 6) 85,409,679 SHORT-TERM INVESTMENTS – 5.4% Money Market Funds – 5.4% 12,468,548 Short-Term Investment Company Liquid Assets Portfolio – AIM Fund 12,468,548 4,979,405 AIM STIT-STIC Prime Portfolio 4,979,405 Total Short-Term Investments (Cost $17,447,953) 17,447,953 Total Investments (Cost $412,385,317) – 125.9% 408,304,629 Liabilities in Excess of Other Assets – (25.9)% (84,000,988 ) TOTAL NET ASSETS – 100.0% $ 324,303,641 ^ Non-Income Producing * Restricted Security Deemed Liquid f Foreign Security The accompanying notes are an integral part of these financial statements. Page 14 Baird Aggregate Bond Fund June 30, 2007 The Baird Aggregate Bond Fund seeks an annual rate of total return, before Fund expenses, greater than the annual rate of total return of the Lehman Brothers Aggregate Bond Index.The Lehman Brothers Aggregate Bond Index is an unmanaged, market value weighted index of investment grade, fixed-rate debt, including government, corporate, asset-backed, and mortgage-backed securities, with maturities of at least one year. Portfolio Characteristics Quality Distribution* Sector Weightings* Net Assets: $ 507,158,635 Annualized Expense Ratio: SEC 30-Day Yield:** Institutional Class: 0.30 % Institutional Class: 5.50% Investor Class: 0.55 %*** Investor Class: 5.25% Portfolio Turnover Rate:**** 21.5 % Average Effective Duration: 4.70 years Total Number of Holdings: 314 Average Effective Maturity: 7.27 years * Percentages shown are based on the Fund’s total net assets. ** SEC yields are based on SEC guidelines and are calculated for the 30 days ended June 30, 2007. *** Includes 0.25% 12b-1 fee. **** Not annualized. Page 15 Baird Aggregate Bond Fund Average Annual Total Returns Since For the Periods Ended June 30, 2007 One Year Five Years Inception(1) Baird Aggregate Bond Fund – Institutional Class Shares 6.69% 5.32% 6.51% Baird Aggregate Bond Fund – Investor Class Shares 6.39% 5.12% 6.28% Lehman Brothers Aggregate Bond Index(2) 6.12% 4.48% 5.77% (1) For the period from September 29, 2000 (commencement of operations) through June 30, 2007. (2) The Lehman Brothers Aggregate Bond Index is an unmanaged, market value weighted index of investment grade, fixed-rate debt, including government, corporate, asset-backed, and mortgage-backed securities, with maturities of at least one year.This index does not reflect any deduction for fees, expenses or taxes.A direct investment in an index is not possible. The returns shown in the table above reflect reinvestment of dividends and/or capital gains distributions in additional shares.The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Past performance does not guarantee future results.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. For information about the performance of the Fund as of the most recent month-end, please call 1-866-44BAIRD or visit www.bairdfunds.com.Mutual fund performance changes over time and current performance may be lower or higher than that stated. Page 16 Baird Aggregate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.1% Asset Backed Securities – 10.1% $ 7,700,000 American Express Credit Account Master Trust, Series 2005-5, Class A, 5.36%, 02/15/2013 $ 7,700,548 2,000,000 Bayview Financial Acquisition Trust, Series 2006-A, Class 1A2, 5.483%, 02/28/2041 1,986,978 50,839 Citifinancial Mortgage Securities, Inc., Series 2003-2, Class AF3, 3.0429%, 05/25/2033 50,477 Contimortgage Home Equity Trust: 15,613 Series 1999-1, Class A7, 6.97%, 12/25/2013 15,560 4,600 Series 1997-2, Class A9, 7.09%, 04/15/2028 4,591 48,753 Series 1999-3, Class A8, 5.8843%, 05/25/2029 48,765 Countrywide Asset-Backed Certificates: 4,100,000 Series 2006-S2, Class A2, 5.627%, 07/25/2027 4,087,642 2,000,000 Series 2005-17, Class 1AF2, 5.363%, 03/25/2030 1,989,264 95,203 Series 2004-12, Class AF3, 4.022%, 12/25/2030 94,880 1,500,000 Series 2004-15, Class AF6, 4.613%, 04/25/2035 1,422,513 3,300,000 Series 2005-1, Class AF6, 5.03%, 07/25/2035 3,230,653 1,243,565 Series 2005-10, Class AF2, 4.493%, 02/25/2036 1,237,626 3,000,000 Series 2005-10, Class AF6, 4.915%, 02/25/2036 2,845,323 2,000,000 Series 2005-17, Class 1AF, 5.564%, 05/25/2036 1,947,600 3,000,000 Series 2007-S1, Class A6, 5.693%, 11/25/2036 2,898,818 Credit Based Asset Servicing and Securities: 1,000,000 Series 2005-CB1, Class AF4, 4.615%, 01/25/2035 994,423 2,000,000 Series 2005-CB8, Class AF2, 5.303%, 12/25/2035 1,957,349 397,652 Equivantage Home Equity Loan Trust, Series 1996-3, Class A3, 7.70%, 09/25/2027 396,377 GE Capital Mortgage Services, Inc.: 7,217 Series 1997-HE4, Class A7, 6.735%, 12/25/2028 7,193 88,239 Series 1999-HE1, Class A7, 6.265%, 04/25/2029 87,949 523,209 GMAC Mortgage Corporation Loan Trust, Series 2004-GH1, Class A2, 4.39%, 12/25/2025 518,999 Green Tree Financial Corporation: 1,269,145 Series 1993-3, Class A7, 6.40%, 10/15/2018 1,279,057 180,201 Series 1993-4, Class A5, 7.05%, 01/15/2019 181,709 313 Series 1995-4, Class A5, 6.95%, 06/15/2025 313 1,030,967 Series 1998-2, Class A5, 6.24%, 11/01/2016 1,027,391 185,249 Series 1997-6, Class A8, 7.07%, 01/15/2029 189,166 The accompanying notes are an integral part of these financial statements. Page 17 Baird Aggregate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.1% (cont.) Asset Backed Securities – 10.1% (cont.) $ 2,134,691 Series 1998-3, Class A5, 6.22%, 03/01/2030 $ 2,119,342 1,259,032 Series 1998-4, Class A5, 6.18%, 04/01/2030 1,241,841 1,997,968 GSAA Home Equity Trust, Series 2005-1, Class AF2, 4.316%, 11/25/2034 1,948,092 415,857 IMC Home Equity Loan Trust, Series 1997-5, Class A10, 6.88%, 11/20/2028 414,796 103,491 Impac CMB Trust, Series 2004-4, Class 2A2, 5.249%, 09/25/2034 101,877 123,242 Oakwood Mortgage Investors, Inc., Series 1999-B, Class A3, 6.45%, 11/15/2017 114,032 RAAC Series: 190,842 Series 2004-SP1, Class AI2, 4.38%, 01/25/2022 188,990 1,200,000 Series 2004-SP1, Class AI4, 5.285%, 08/25/2027 1,167,544 3,000,000 Renaissance Home Equity Loan Trust, Series 2007-1, Class AF3, 5.612%, 04/25/2037 2,966,340 Residential Asset Mortgage Products, Inc.: 1,548,397 Series 2003-RS7, Class AI6, 5.34%, 08/25/2033 1,509,949 1,000,000 Series 2005-RS1, Class AI6, 4.713%, 01/25/2035 950,179 Residential Asset Securities Corporation: 219,836 Series 2003-KS5, Class AI6, 3.62%, 07/25/2033 205,549 299,801 Series 2004-KS2, Class AI6, 4.30%, 03/25/2034 283,161 1,600,000 Stingray Pass Thru Certificates, Series 2005, 5.902%, 01/12/2015 (Acquired 09/01/2006, Cost $274,210)* 1,531,168 Structured Asset Securities Corporation: 471,991 Series 2004-11XS, Class 1A3A, 4.76%, 06/25/2034 469,278 38,527 Series 2004-16XS, Class A2, 4.91%, 08/25/2034 38,384 51,451,686 Financial – 10.6% 600,000 American General Finance Corporation Senior Notes, 8.45%, 10/15/2009 638,213 200,000 AmSouth Bancorporation Subordinated Debentures, 6.75%, 11/01/2025 209,610 275,000 AMVESCAP PLC Notes, 5.375%, 02/27/2013 f 267,063 300,000 BAC Capital Trust VI, 5.625%, 03/08/2035 267,866 1,015,000 Bank of America Corporation Subordinated Notes, 10.20%, 07/15/2015 1,285,283 400,000 Bank of Oklahoma Subordinated Notes, 7.125%, 08/15/2007 400,675 1,435,000 Bank of Tokyo- Mitsubishi/UFJ NY, 7.40%, 06/15/2011 1,529,954 The accompanying notes are an integral part of these financial statements. Page 18 Baird Aggregate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.1% (cont.) Financial – 10.6% (cont.) $ 929,000 Bank One Corporation Subordinated Notes, 10.00%, 08/15/2010 $ 1,035,300 330,000 Bankers Trust Corporation Subordinated Notes, 7.25%, 10/15/2011 349,969 2,175,000 Banponce Trust I, 8.327%, 02/01/2027 (Callable 09/21/2007) 2,265,545 2,000,000 Capmark Financial Group, Inc., 6.30%, 05/10/2017 (Acquired 05/03/2007; Cost $1,996,780)* 1,968,106 325,000 CIT Group Company of Canada, 5.20%, 06/01/2015 f 302,192 CIT Group, Inc.: 500,000 5.40%, 01/30/2016 471,544 1,070,000 6.10%, 03/15/2067 (Callable 03/15/2017) 974,473 1,181,000 Compass Bank Subordinated Notes, 8.10%, 08/15/2009 1,239,141 875,000 Countrywide Financial Corporation Subordinated Notes, 6.25%, 05/15/2016 859,339 1,000,000 Credit Agricole S A, 6.637%, 05/29/2049 (Acquired 05/23/2007; Cost $1,000,000)* f 972,067 1,135,000 First Empire Capital Trust I, 8.234%, 02/01/2027 1,183,054 625,000 First Empire Capital Trust II, 8.277%, 06/01/2027 651,792 639,961 First National Bank of Chicago Pass Thru Certificates, 8.08%, 01/05/2018  711,662 2,875,000 First National Bank of Omaha Subordinated Notes, 7.32%, 12/01/2010 2,933,457 1,748,000 First Union Capital, 7.935%, 01/15/2027 (Callable 09/21/2007) 1,817,869 2,718,000 First Union Institutional Capital I, 8.04%, 12/01/2026 (Callable 09/07/2007) 2,829,870 545,000 First Union Institutional Capital II, 7.85%, 01/01/2027 (Callable 09/07/2007) 566,893 675,000 FMR Corporation Notes, 4.75%, 03/01/2013 (Acquired 02/26/2003 and 03/15/2007; Cost $250,768 and $415,463, respectively)* 649,558 1,575,000 Glencore Funding LLC, 6.00%, 04/15/2014 (Acquired 03/31/2004, 02/02/2005, 10/31/2005 and 12/04/2006; Cost $496,425, $122,281, $231,168 and $695,590, respectively)* 1,545,741 850,000 Goldman Sachs Capital I, 6.345%, 02/15/2034 810,659 The accompanying notes are an integral part of these financial statements. Page 19 Baird Aggregate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.1% (cont.) Financial – 10.6% (cont.) $ 1,000,000 Great West Life & Annuity Insurance, 7.153%, 05/16/2046 (Acquired 05/16/2006; Cost $1,000,000)* $ 1,024,097 500,000 Health Care Service Corporation Notes, 7.75%, 06/15/2011 (Acquired 06/20/2001 and 01/26/2005; Cost $150,908 and $345,000, respectively)* 534,331 275,000 Highmark, Inc. Notes, 6.80%, 08/15/2013 (Acquired 08/14/2003; Cost $274,373)* 284,860 400,000 HSBC USA Capital Trust I, 7.808%, 12/15/2026 (Callable 09/07/07) (Acquired 03/08/2007; Cost $415,969)* 415,616 900,000 J.P. Morgan Chase & Company Notes, 5.875%, 03/15/2035 821,329 1,150,000 Jefferies Group Inc., 6.25%, 01/15/2036 1,077,603 565,000 Liberty Mutual Insurance Notes, 7.697%, 10/15/2097 (Acquired 03/26/2003; Cost $361,510)* 549,695 1,000,000 Lincoln National Corporation, 6.05%, 04/20/2067 (Callable 04/20/2017) 954,784 300,000 Marsh & McLennan Companies, Inc., 5.375%, 07/15/2014 280,668 475,000 Morgan Stanley Subordinated Notes, 4.75%, 04/01/2014 443,574 1,346,000 Navigators Group Inc. Senior Unsecured Notes, 7.00%, 05/01/2016 1,347,567 1,757,000 NB Capital Trust IV, 8.25%, 04/15/2027 (Callable 09/07/2007) 1,827,811 2,500,000 North Fork Capital Trust II, 8.00%, 12/15/2027 (Callable 12/15/2007) 2,615,425 600,000 Phoenix Companies, 6.675%, 02/16/2008 602,238 1,000,000 Premium Asset Senior Notes, 4.125%, 03/12/2009 (Acquired 12/20/2006; Cost $935,000)* 948,277 1,000,000 Republic New York Capital I, 7.75%, 11/15/2026 (Callable 09/07/2007) 1,036,600 700,000 Republic New York Corporation Debentures, 9.125%, 05/15/2021 887,606 1,775,000 Residential Capital Corporation, 6.875%, 06/30/2015 1,721,599 500,000 SLM Corporation Notes, 5.625%, 08/01/2033 389,872 1,000,000 St. Paul Travelers, 6.75%, 06/20/2036 1,033,749 The accompanying notes are an integral part of these financial statements. Page 20 Baird Aggregate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.1% (cont.) Financial – 10.6% (cont.) $ 500,000 State Street Institutional Cap B, 8.035%, 03/15/2027 (Acquired 09/06/2006; Cost $524,155)* $ 520,695 2,000,000 Suntrust Capital II, 7.90%, 06/15/2027 (Called 07/06/2007) 2,081,640 1,000,000 Symetra Financial Corporation Senior Notes, 6.125%, 04/01/2016 (Acquired 03/23/2006; Cost $995,570)* 988,918 225,000 UFJ Finance Aruba AEC, 6.75%, 07/15/2013 f 237,576 1,534,000 Westdeutsche Landesbank Subordinated Notes, 4.796%, 07/15/2015 1,443,744 750,000 Willis Group NA, 5.625%, 07/15/2015 698,342 53,505,111 Industrial – 10.8% 500,000 Alcan, Inc., 5.75%, 06/01/2035 f 443,199 Ameritech Capital Funding Debentures: 1,450,752 9.10%, 06/01/2016 1,626,531 1,000,000 6.45%, 01/15/2018 1,012,400 1,000,000 Anadarko Petroleum Corporation, 6.45%, 09/15/2036 961,827 AOL Time Warner, Inc.: 1,100,000 7.625%, 04/15/2031 1,178,508 175,000 7.70%, 05/01/2032 189,236 875,000 AT&T Wireless Services, Inc. Senior Notes, 8.75%, 03/01/2031 1,090,793 450,000 British Telecom PLC, 8.625%, 12/15/2030 f 588,953 600,000 Bunge Ltd. Finance Corporation Notes, 5.35%, 04/15/2014 569,974 275,000 Caesars Entertainment Senior Notes, 7.50%, 09/01/2009 281,188 800,000 Clear Channel Communications Senior Unsubordinated Notes, 5.50%, 12/15/2016 659,168 825,000 Comcast Corporation Senior Subordinated Notes, 10.625%, 07/15/2012 979,633 580,000 ConAgra Foods, Inc. Senior Unsecured Notes, 5.819%, 06/15/2017 564,591 120,000 ConAgra Foods, Inc. Subordinated Notes, 9.75%, 03/01/2021 150,777 Continental Airlines, Inc. Pass Thru Certificates: 9,340 Series 1997-4, 6.80%, 07/02/2007 9,339 19,387 Series 1998-1, 6.541%, 09/15/2009 19,363 124,034 Series 2000-2, 8.312%, 10/02/2012 127,134 423,062 Series 1997-4, 6.90%, 01/02/2018 431,523 1,775,000 COX Communications Inc., 7.125%, 10/01/2012 1,875,241 The accompanying notes are an integral part of these financial statements. Page 21 Baird Aggregate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.1% (cont.) Industrial – 10.8% (cont.) $ 2,000,000 CVS Caremark Corp., 5.75%, 06/01/2017 $ 1,929,644 1,000,000 D.R. Horton Inc. Unsubordinated Notes, 6.50%, 04/15/2016 956,765 441,000 DaimlerChrysler Co LLC, 12.375%, 05/01/2020 719,493 250,000 Deutsche Telekom International Finance BV, 8.25%, 06/15/2030 f 299,641 1,500,000 Donnelley (R.R.) & Sons Co., 6.125%, 01/15/2017 1,460,466 142,574 FedEx Corporation Pass Thru Certificates, 6.845%, 01/15/2019 150,326 475,000 Ford Capital BV Debentures, 9.50%, 06/01/2010 f 482,125 403,000 Ford Motor Company Debentures, 9.215%, 09/15/2021 367,737 General Motors Acceptance Corporation Notes: 100,000 7.25%, 03/02/2011 99,672 150,000 6.75%, 12/01/2014 143,648 650,000 Health Management Association, 6.125%, 04/15/2016 611,662 625,000 Hutchison Whampoa International Limited, 6.25%, 01/24/2014 (Acquired 06/02/2004 and 02/08/2005; Cost $333,834 and $298,958, respectively)* f 633,842 850,000 Johnson Controls Inc., Senior Notes, 6.00%, 01/15/2036 800,372 1,000,000 Jones Intercable, Inc., 7.625%, 04/15/2008 1,014,678 650,000 Knight-Ridder, Inc., 5.75%, 09/01/2017 556,202 400,000 Laboratory Corporation of America, 5.625%, 12/15/2015 385,547 900,000 Lafarge SA Notes, 7.125%, 07/15/2036 944,706 1,000,000 Masco Corporation, 6.125%, 10/03/2016 983,644 1,500,000 Nextel Communications, 7.375%, 08/01/2015 1,499,356 320,000 Pactiv Corporation, 7.95%, 12/15/2025 342,603 400,000 PCCW Capital II Ltd., 6.00%, 07/15/2013 (Acquired 07/10/2003; Cost $398,132)* f 396,412 745,000 Plum Creek Timberlands, 5.875%, 11/15/2015 721,310 2,000,000 Premcor Refining Group Inc. Senior Notes, 9.50%, 02/01/2013 2,129,530 2,000,000 Premcor Refining Group, 7.50%, 06/15/2015 2,062,046 Qwest Capital Funding, Inc.: 300,000 7.00%, 08/03/2009 300,000 200,000 7.25%, 02/15/2011 199,000 The accompanying notes are an integral part of these financial statements. Page 22 Baird Aggregate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.1% (cont.) Industrial – 10.8% (cont.) $ 3,000,000 Sealed Air Corporation Senior Notes, 5.375%, 04/15/2008 (Acquired 04/09/2003, 06/04/2007 and 06/06/2007; Cost $248,650, $2,494,950 and $249,488, respectively)* $ 2,983,644 358,000 Sprint Capital Corporation, 8.75%, 03/15/2032 402,081 957,083 System Energy Resources, 5.129%, 01/15/2014 925,901 680,000 TCI Communications, Inc. Debentures, 7.875%, 08/01/2013 745,124 2,100,000 Telecom Italia Capital, 7.20%, 07/18/2036 f 2,158,932 2,000,000 Telefonica Emisiones SA, 6.221%, 07/03/2017 f 1,994,992 1,000,000 Teva Pharmaceutical Finance LLC, 5.55%, 02/01/2016 958,186 1,000,000 Time Warner Cable, Inc., 6.55%, 05/01/2037 (Acquired 04/04/2007; Cost $993,560)* 966,507 Tyco International Group S.A.: f 1,468,000 6.125%, 01/15/2009 1,486,657 875,000 6.375%, 10/15/2011 901,391 300,000 6.00%, 11/15/2013 308,051 United AirLines, Inc. Pass Thru Certificates: 634,471 6.201%, 09/01/2008 640,816 269,803 7.762%, 12/31/2049 249,062 1,487,000 Univision Communication, Inc., 3.50%, 10/15/2007 1,472,130 479,154 U.S. Airways Pass Thru Certificate, Series 1998-1, 6.85%, 01/30/2018 497,122 Vale Overseas Limited: f 350,000 8.25%, 01/17/2034 409,395 1,400,000 6.875%, 11/21/2036 1,407,260 675,000 Viacom, Inc., 7.70%, 07/30/2010 713,748 1,875,000 Vodafone Group PLC, 6.15%, 02/27/2037 f 1,744,294 1,000,000 Wal-Mart Stores, 5.25%, 09/01/2035 874,149 54,789,247 International (U.S. $ Denominated) – 0.7% Corp Andina De Fomento Notes: f 50,000 7.375%, 01/18/2011 52,679 340,000 5.75%, 01/12/2017 333,777 Korea Electric Power Corporation: f 100,000 7.75%, 04/01/2013 109,748 2,165,000 6.70%, 08/01/2027 2,370,796 510,000 National Bank of Hungary Yankee Debentures, 8.875%, 11/01/2013 f 596,357 301,000 United Mexican States Notes, 6.75%, 09/27/2034 f 321,016 3,784,373 The accompanying notes are an integral part of these financial statements. Page 23 Baird Aggregate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.1% (cont.) Mortgage Backed Securities – 37.7% Bank of America Alternative Loan Trust: $ 645,024 Series 2003-4, Class 2A1, 5.00%, 06/25/2018 $ 634,037 910,060 Series 2003-11, Class 4A1, 4.75%, 01/25/2019 865,126 685,592 Series 2004-6, Class 4A1, 5.00%, 07/25/2019 671,962 705,141 Series 2004-11, Class 4A1, 5.50%, 12/25/2019 691,479 1,145,976 Series 2005-2, Class 4A1, 5.50%, 03/25/2020 1,138,128 4,903,962 Series 2007-1, Class 1A1, 6.103%, 04/25/2022 4,910,112 2,000,034 Series 2003-11, Class 2A1, 6.00%, 01/25/2034 1,989,558 1,162,135 Series 2005-2, Class 1CB2, 5.50%, 03/25/2035 1,147,399 1,417,085 Series 2005-9, Class 1CB3, 5.50%, 10/25/2035 1,400,336 848,594 Series 2005-11, Class 1CB4, 5.50%, 12/25/2035 838,515 2,717,250 Series 2006-5, Class CB7, 6.00%, 06/25/2036 2,713,224 Chase Mortgage Finance Corporation: 1,113,689 Series 2003-S13, Class A11, 5.50%, 11/25/2033 1,106,009 2,000,000 Series 2006-A1, Class 2A3, 6.00%, 09/25/2036 1,995,112 771,819 Citicorp Mortgage Securities, Inc., Series 2004-3, Class A2, 5.25%, 05/25/2034 759,001 1,957,974 Citigroup Mortgage Loan Trust, Inc., Series 2005-9, Class 2A2, 5.50%, 11/25/2035 1,945,336 Countrywide Alternative Loan Trust: 1,841,991 Series 2005-50CB, Class 4A1, 5.00%, 11/25/2020 1,814,869 4,412,912 Series 2006-7CB, Class 3A1, 5.25%, 05/25/2021 4,356,467 2,027,300 Series 2006-J5, Class 3A1, 6.116%, 07/25/2021 2,037,990 2,764,422 Series 2006-43CB, Class 2A1, 6.00%, 02/25/2022 2,768,072 1,500,000 Series 2005-10CB, Class 1A6, 5.50%, 05/25/2035 1,469,979 919,025 Countrywide Home Loans, Inc., Series 2003-39, Class A5, 5.00%, 05/25/2012 908,077 1,573,639 CS First Boston Mortgage Securities Corp., Series 2004-4, Class 2A5, 5.50%, 06/25/2015 1,558,690 2,420,545 Deutsche Securities Inc. Mortgage, Series 2006-AR5, Class 21A, 6.00%, 10/25/2021 2,431,711 Federal Gold Loan Mortgage Corporation (FGLMC): 1,903,299 6.00%, 06/01/2020 1,914,161 966,237 5.00%, 06/01/2023 924,683 2,024,996 6.50%, 06/01/2029 2,068,640 2,757,478 5.50%, 01/01/2036 2,665,738 5,612,868 6.00%, 12/01/2036 5,565,207 The accompanying notes are an integral part of these financial statements. Page 24 Baird Aggregate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.1% (cont.) Mortgage Backed Securities – 37.7% (cont.) Federal Home Loan Mortgage Corporation (FHLMC): $ 260,543 6.50%, 07/01/2014 $ 266,493 863,591 5.50%, 11/01/2022 844,489 750,570 5.50%, 07/01/2023 734,018 1,168,428 Series 3124, Class VP, 6.00%, 06/15/2014 1,179,289 527,630 Series 2695, Class UA, 5.50%, 09/15/2014 525,045 2,052,259 Series R007, Class AC, 5.875%, 05/15/2016 2,050,164 2,378,645 Series R003, Class VA, 5.50%, 08/15/2016 2,365,194 2,560,632 Series 3097, Class MC, 6.00%, 11/15/2016 2,577,736 785,605 Series 2391, Class QR, 5.50%, 12/15/2016 783,240 14,277 Series 2533, Class PC, 5.00%, 10/15/2017 14,252 4,452,182 Series R009, Class AJ, 5.75%, 12/15/2018 4,416,619 244,014 Series 206, Class E, 0.00%, 07/15/2019 ^ 241,087 951,127 Series R010, Class AB, 5.50%, 12/15/2019 937,724 124,349 Series 141, Class D, 5.00%, 05/15/2021 123,661 100,959 Series 1074, Class I, 6.75%, 05/15/2021 100,785 669,458 Series 1081, Class K, 7.00%, 05/15/2021 692,242 114,954 Series 163, Class F, 7.83%, 07/15/2021 114,392 219,117 Series 188, Class H, 7.00%, 09/15/2021 218,035 101,203 Series 1286, Class A, 6.00%, 05/15/2022 101,026 2,600,000 Series 1694, Class PK, 6.50%, 03/15/2024 2,667,661 43,499 Series 2141, Class N, 5.55%, 11/15/2027 43,435 1,075,000 Series 2664, Class LG, 5.50%, 07/15/2028 1,068,281 Federal National Mortgage Association (FNMA): 1,440,478 5.50%, 07/01/2015 1,423,614 2,459,266 5.00%, 02/01/2018 2,385,427 3,045,882 5.00%, 12/01/2019 2,954,840 870,373 5.50%, 01/01/2023 851,121 2,662,035 5.50%, 07/01/2023 2,602,733 2,522,200 6.00%, 03/01/2026 2,517,813 8,366,862 6.00%, 05/01/2026 8,352,309 714,641 6.00%, 03/01/2033 711,329 549,399 5.00%, 11/01/2033 517,515 980,794 6.00%, 11/01/2034 973,600 3,142,389 5.50%, 02/01/2035 3,042,414 4,057,188 5.00%, 11/01/2035 3,811,909 17,020,055 5.50%, 04/01/2036 16,457,232 2,362,830 5.50%, 11/01/2036 2,280,030 2,506,581 Series 2006-B2, Class AB, 5.50%, 05/25/2014 2,490,507 1,000,000 Series 2003-27, Class OJ, 5.00%, 07/25/2015 989,385 500,000 Series 2003-24, Class PC, 5.00%, 11/25/2015 494,432 104,704 Series 2002-56, Class MC, 5.50%, 09/25/2017 104,088 497,571 Series 1989-37, Class G, 8.00%, 07/25/2019 526,620 102,141 Series 1989-94, Class G, 7.50%, 12/25/2019 106,787 The accompanying notes are an integral part of these financial statements. Page 25 Baird Aggregate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.1% (cont.) Mortgage Backed Securities – 37.7% (cont.) $ 24,085 Series 1990-58, Class J, 7.00%, 05/25/2020 $ 24,851 265,874 Series 1990-76, Class G, 7.00%, 07/25/2020 272,269 106,157 Series 1990-105, Class J, 6.50%, 09/25/2020 107,136 39,819 Series 1990-108, Class G, 7.00%, 09/25/2020 40,477 40,587 Series 1991-1, Class G, 7.00%, 01/25/2021 41,410 87,077 Series 1991-86, Class Z, 6.50%, 07/25/2021 88,205 343,018 Series 2003-28, Class KA, 4.25%, 03/25/2022 329,177 39,812 Series G92-30, Class Z, 7.00%, 06/25/2022 40,892 1,053,201 Series 1993-58, Class H, 5.50%, 04/25/2023 1,043,933 31,295 Series 2003-17, Class QR, 4.50%, 11/25/2025 31,044 770,682 Series 2003-31, Class KG, 4.50%, 12/25/2028 763,474 673,839 Series 1998-66, Class C, 6.00%, 12/25/2028 668,590 106,937 Series 2003-44, Class AB, 3.75%, 05/25/2033 98,143 2,857,642 Series 2004-W6, Class 1A4, 5.50%, 07/25/2034 2,843,492 3,142,209 Series 2004-W6, Class 1A6, 5.50%, 07/25/2034 3,104,894 2,500,000 Series 2004-W10, Class A24, 5.00%, 08/25/2034 2,466,816 First Horizon Alternative Mortgage Securities: 1,376,688 Series 2005-FA7, Class 2A1, 5.00%, 09/25/2020 1,354,842 2,219,795 Series 2006-FA6, Class 3A1, 5.75%, 11/25/2021 2,209,627 3,810,524 Series 2006-FA8, Class 2A1, 5.75%, 02/25/2037 3,792,270 2,750,000 First Union National Bank Commercial Mortgage Securities Inc., Series 2001-C4, Class A2, 6.223%, 12/12/2033 2,806,256 GE Capital Commercial Mortgage Corporation: 6,447,661 Series 2000-1, Class A2, 6.496%, 01/15/2033 6,610,367 1,200,000 Series 2002-3A, Class AZ, 4.996%, 12/10/2037 1,167,721 2,500,000 Series 2004-C3, Class A4, 5.189%, 07/10/2039 2,417,846 5,200,000 GMAC Commercial Mortgage Securities, Inc., Series 2003-C1, Class A2, 4.079%, 05/10/2036 4,803,163 Government National Mortgage Association (GNMA): 800,000 Series 2004-78, Class C, 4.658%, 04/16/2029 763,117 581,061 6.00%, 11/20/2033 579,197 1,285,000 Series 2004-100, Class B, 4.603%, 02/16/2043 1,220,486 1,610,777 J.P. Morgan Alternative Loan Trust, Series 2006-A1, Class 2A1, 5.797%, 03/25/2036 1,609,040 The accompanying notes are an integral part of these financial statements. Page 26 Baird Aggregate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.1% (cont.) Mortgage Backed Securities – 37.7% (cont.) J.P. Morgan Mortgage Trust: $ 3,000,000 Series 2006-A7, Class 2A4R, 5.462%, 01/25/2037 $ 2,966,159 4,000,000 Series 2007-A2, Class 2A3, 5.718%, 04/25/2037 3,966,133 999,771 Master Alternative Loans Trust, Series 2003-5, Class 6A1, 6.00%, 08/25/2033 990,067 2,000,000 Regions Funding Trust II, 6.625%, 05/15/2047 1,913,134 840,921 Residential Accredit Loans, Inc., Series 2004-QS6, Class A1, 5.00%, 05/25/2019 825,285 800,000 Residential Funding Mortgage Security I, Series 2003-S11, Class A2, 4.00%, 06/25/2018 754,114 2,082,160 Salomon Brothers Mortgage Securities VII, Series 2003-UP2, Class A2, 4.00%, 06/25/2033 1,994,940 1,800,000 Wachovia Bank Commercial Mortgage Trust, Series 2003-C3, Class A2, 4.867%, 02/15/2035 1,730,000 Washington Mutual, Inc. Pass-Through Certificates: 2,687,792 Series 2004-CB1, Class 5A, 5.00%, 06/25/2019 2,583,640 1,852,938 Series 2004-CB3, Class 4A, 6.00%, 10/25/2019 1,853,573 1,181,389 Series 2004-CB4, Class 21A, 5.50%, 12/25/2019 1,174,220 190,998,191 Taxable Municipal Bonds – 0.9% 1,000,000 Cuyahoga County Ohio Industrial Development Revenue, 9.125%, 10/01/2023 1,161,740 2,225,000 Tobacco Settlement Authority Iowa, 6.50%, 06/01/2023 2,194,295 Tobacco Settlement Financing Corporation: 300,000 5.92%, 06/01/2012 299,220 760,730 6.36%, 05/15/2025 760,023 4,415,278 Utilities – 5.4% 1,025,000 American Electric Power, Inc., 5.75%, 08/16/2007 1,023,936 466,000 Beaver Valley Funding Corporation Debentures, 9.00%, 06/01/2017 519,343 1,000,000 Canadian National Resources, 6.25%, 03/15/2038 946,184 Dominion Resources, Inc.: 500,000 7.195%, 09/15/2014 546,174 1,147,000 6.75%, 12/15/2032 1,232,872 1,000,000 Duke Capital LLC Notes, 5.668%, 08/15/2014 964,555 750,000 Energy Transfer Partners, 5.65%, 08/01/2012 741,259 300,000 Exelon Corporation Senior Notes, 6.75%, 05/01/2011 309,096 The accompanying notes are an integral part of these financial statements. Page 27 Baird Aggregate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.1% (cont.) Utilities – 5.4% (cont.) $ 2,250,000 Kinder Morgan Energy Partners, 6.95%, 01/15/2038 $ 2,272,581 600,000 Kinder Morgan Energy Partners Senior Notes, 6.30%, 02/01/2009 606,437 900,000 Kinder Morgan Finance, 5.70%, 01/05/2016 f 829,509 234,828 Kiowa Power Partners LLC, 4.811%, 12/30/2013 (Acquired 11/19/2004; Cost $241,999)* 226,017 750,000 MidAmerican Energy Holdings Company Senior Notes, 7.63%, 10/15/2007 753,991 1,325,000 National Grid PLC Senior Unsecured Notes, 6.30%, 08/01/2016 f 1,349,180 1,550,000 NiSource Finance Corporation, 7.875%, 11/15/2010 1,650,414 650,000 Ocean Energy Inc., 4.375%, 10/01/2007 648,101 425,000 ONEOK, Inc. Senior Notes, 7.125%, 04/15/2011 443,515 850,000 Pacific Gas & Electric Company 1st Mortgage, 6.05%, 03/01/2034 823,386 1,000,000 Plains All American Pipeline Senior Notes, 5.625%, 12/15/2013 980,793 300,000 PPL Energy Supply, LLC Senior Notes, 6.40%, 11/01/2011 304,705 175,000 PSE&G Energy Holdings LLC Senior Notes, 8.50%, 06/15/2011 185,354 PSE&G Power LLC: 250,000 7.75%, 04/15/2011 266,904 350,000 5.00%, 04/01/2014 331,078 1,608,698 RGS (I&M) Funding Corporation Debentures, 9.82%, 12/07/2022 1,918,919 1,400,000 Southern Natural Gas, 5.90%, 04/01/2017 (Acquired 03/14/2007; Cost $1,397,676)* 1,354,105 3,000,000 System Energy Resources 1st Mortgage, 4.875%, 10/01/2007 2,994,702 700,000 Transcontinental Gas Pipe Line Corporation Senior Notes, 8.875%, 07/15/2012 784,000 179,192 Tristate Gen & Trans Assn, 6.04%, 01/31/2018 (Acquired 10/14/2003; Cost $179,192)* 177,032 500,000 Vectren Utility Holdings, 6.625%, 12/01/2011 514,237 1,200,000 Verizon Communications Debentures, 6.84%, 04/15/2018 1,261,015 550,000 Williams Companies, Inc. Notes, 8.125%, 03/15/2012 583,687 27,543,081 The accompanying notes are an integral part of these financial statements. Page 28 Baird Aggregate Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 94.1% (cont.) U.S. Government Agency Issues – 7.1% Federal National Mortgage Association (FNMA): $ 32,925,000 6.00%, 05/15/2011 $ 33,791,422 2,275,988 5.50%, 09/01/2034 2,203,578 35,995,000 U.S. Treasury Obligations – 10.8% 49,300,000 U.S. Treasury Bond, 6.25%, 08/15/2023 54,742,276 Total Long-Term Investments (Cost $483,024,625) 477,224,243 COLLATERAL POOL INVESTMENT FOR SECURITIES ON LOAN – 28.8% (Cost $146,071,574) (Please Refer to Note 6) 146,071,574 Shares SHORT-TERM INVESTMENTS – 4.9% Money Market Funds – 4.9% 19,090,708 Short-Term Investment Company Liquid Assets Portfolio – AIM Fund 19,090,708 5,647,102 Short-Term Investment Trust Prime Portfolio – AIM Fund 5,647,102 Total Short-Term Investments (Cost $24,737,810) 24,737,810 Total Investments (Cost $653,834,009) – 127.8% 648,033,627 Liabilities in Excess of Other Assets – (27.8)% (140,874,992 ) TOTAL NET ASSETS – 100.0% $ 507,158,635 ^ Non-Income Producing * Restricted Security Deemed Liquid The accompanying notes are an integral part of these financial statements. Page 29 Baird Intermediate Municipal Bond Fund June 30, 2007 The Baird Intermediate Municipal Bond Fund seeks current income that is substantially exempt from federal income tax.A secondary objective is to provide total return with relatively low volatility of principal.The Fund strives to achieve an annual rate of return, before Fund expenses, greater than the annual rate of the total return of the Lehman Brothers 7-Year General Obligation Bond Index.The Lehman Brothers 7-Year General Obligation Bond Index is an unmanaged, market value weighted index consisting of investment grade state and local general obligation bonds that have been issued as part of an offering of at least $50 million; have a minimum amount outstanding of at least $5 million; have been issued within the last five years; and have a maturity of six to eight years. Portfolio Characteristics Quality Distribution* Sector Weightings* Net Assets: $ 65,086,668 Annualized Expense Ratio: SEC 30-Day Yield:** Institutional Class: 0.30 % Institutional Class: 4.04% Investor Class: 0.55 %*** Investor Class: 3.79% Portfolio Turnover Rate:**** 1.5 % Average Effective Duration: 4.83 years Total Number of Holdings: 60 Average Effective Maturity: 5.76 years * Percentages shown are based on the Fund’s total net assets. ** SEC yields are based on SEC guidelines and are calculated for the 30 days ended June 30, 2007. *** Includes 0.25% 12b-1 fee. **** Not annualized. Page 30 Baird Intermediate Municipal Bond Fund Average Annual Total Returns Since For the Periods Ended June 30, 2007 One Year Five Years Inception(1) Baird Intermediate Municipal Bond Fund – Institutional Class Shares 4.16% 3.67% 4.54% Baird Intermediate Municipal Bond Fund – Investor Class Shares 3.82% 3.43% 4.28% Lehman Brothers 7-Year General Obligation Bond Index(2) 4.14% 3.92% 4.36% (1) For the period from March 30, 2001 (commencement of operations) through June 30, 2007. (2) The Lehman Brothers 7-Year General Obligation Bond Index is an unmanaged, market value weighted index comprised of investment grade state and local general obligation bonds that have been issued as part of an offering of at least $50 million, have a minimum amount outstanding of at least $5 million, have been issued within the last five years and have a maturity of six to eight years.This index does not reflect any deduction for fees, expenses or taxes.A direct investment in an index is not possible. The returns shown in the table above reflect reinvestment of dividends and/or capital gains distributions in additional shares.The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Past performance does not guarantee future results.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. For information about the performance of the Fund as of the most recent month-end, please call 1-866-44BAIRD or visit www.bairdfunds.com.Mutual fund performance changes over time and current performance may be lower or higher than that stated. Page 31 Baird Intermediate Municipal Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value MUNICIPAL BONDS – 96.5% Arizona – 2.4% $ 1,415,000 Arizona Health Facilities Authority Hospital Revenue, 6.375%, 12/01/2037 (Pre-refunded to 12/01/2012) $ 1,580,230 Arkansas – 0.8% 500,000 Springdale Arkansas Sales & Use Tax Revenue, 4.00%, 07/01/2016 (Pre-refunded to various dates) 498,855 California – 1.3% 500,000 Golden State Tobacco Securitization Corporation, 6.25%, 06/01/2033 543,785 290,000 Santa Rosa California Hospital Revenue, 10.30%, 03/01/2011 (ETM) 327,964 871,749 Colorado – 3.9% 2,000,000 Adams County Colorado Single Family Mortgage Revenue, 8.875%, 08/01/2012 (ETM) 2,439,400 90,000 Colorado Springs Colorado Utilities Revenue, 5.80%, 11/15/2010 (ETM) 92,556 2,531,956 Delaware – 2.5% 1,500,000 Delaware State Economic Development Authority Revenue, 6.75%, 01/01/2013 (ETM) 1,629,090 Florida – 2.7% 300,000 Jacksonville Florida Health Facility Authority Hospital Revenue, 11.50%, 10/01/2012 (ETM) 403,332 210,000 Orange County Florida Health Revenue, 8.75%, 10/01/2009 (ETM) 221,733 1,000,000 Orlando Florida Utilities Commission Water & Electric Revenue, 6.75%, 10/01/2017 (ETM) 1,164,030 1,789,095 Georgia – 1.8% 1,020,000 Fulton County Georgia Hospital Authority Revenue, 7.875%, 10/01/2013 (ETM) 1,166,166 Illinois – 8.5% 1,000,000 Chicago Illinois General Obligation Project and Refunding, 5.00%, 01/01/2017 (FSA Insured) 1,051,520 1,440,000 Chicago Illinois Metropolitan Water Reclamation District General Obligation, 7.00%, 12/01/2010 (ETM) 1,580,040 1,430,000 Cook County Illinois School District No. 100, 8.10%, 12/01/2016 (ETM) 1,859,572 1,000,000 Lake County Community High School District No. 128, 5.00%, 01/01/2013 1,044,330 5,535,462 The accompanying notes are an integral part of these financial statements. Page 32 Baird Intermediate Municipal Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value MUNICIPAL BONDS – 96.5% (cont.) Indiana – 0.5% $ 285,000 Indiana Toll Road Commission, 9.00%, 01/01/2015 (ETM) $ 352,211 Iowa – 2.4% 1,010,000 Des Moines Iowa Metropolitan Wastewater Reclamation Authority, 5.00%, 06/01/2015 (MBIA Insured) 1,066,641 470,000 Muscatine Iowa Electric Revenue, 6.70%, 01/01/2013 (ETM) 503,441 1,570,082 Louisiana – 6.1% 745,000 Denham Springs-Livingston Housing and Mortgage Finance Authority, 7.20%, 08/01/2010 (ETM) 814,151 400,000 Houma-Terrebonne Public Trust Financing Authority, 7.30%, 04/01/2010 (ETM) 433,240 1,000,000 Houma-Terrebonne Public Trust Financing Authority Single Family Mortgage Revenue, 7.30%, 04/01/2011 (ETM) 1,109,790 1,450,000 Jefferson Parish Louisiana Home Mortgage Authority, 7.10%, 08/01/2010 (ETM) 1,583,502 3,940,683 Minnesota – 1.0% 600,000 Western Minnesota Municipal Power Agency, 6.375%, 01/01/2016 (ETM) 651,462 Mississippi – 1.6% 600,000 Mississippi Housing Financial Corporation, 0.00%, 06/01/2015 (ETM) ^ 429,624 595,000 Mississippi State, 6.20%, 02/01/2008 (ETM) 602,241 1,031,865 Nevada – 3.2% 1,965,000 Reno Nevada Capital Improvement Revenue, 5.50%, 06/01/2019 (Pre-refunded to 06/01/2012) 2,093,236 New Jersey – 2.3% 1,000,000 New Jersey State Transportation Trust Fund Authority, 6.00%, 12/15/2017 (Pre-refunded 12/15/2011) 1,083,630 New Jersey State Turnpike Authority: (ETM) 262,000 6.75%, 01/01/2009 266,368 130,000 6.50%, 01/01/2016 147,507 1,497,505 New York – 2.0% 1,000,000 New York, New York, 5.00%, 03/01/2016 (FGIC Insured) 1,053,870 The accompanying notes are an integral part of these financial statements. Page 33 Baird Intermediate Municipal Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value MUNICIPAL BONDS – 96.5% (cont.) New York – 2.0% (cont.) $ 225,000 TSASC Inc. New York, 4.75%, 06/01/2022 $ 223,659 1,277,529 North Carolina – 0.4% 225,000 North Carolina Eastern Municipal Power Agency Power Systems Revenue, 6.40%, 01/01/2021 (ETM) 261,884 Ohio – 0.3% 150,000 Miamisburg Ohio Water Revenue, 7.00%, 11/15/2016 (ETM) 168,267 Oklahoma – 4.0% 2,360,000 Tulsa County Oklahoma Home Financing Authority Single Family Mortgage Revenue, 6.90%, 08/01/2011 (ETM) 2,621,299 Pennsylvania – 4.9% 780,000 Philadelphia Pennsylvania Gas Works, 7.00%, 05/15/2020 (ETM) 907,631 1,285,000 Pittsburgh Pennsylvania Water & Sewer Authority, 7.25%, 09/01/2014 (ETM) 1,417,946 1,000,000 Wilson Pennsylvania Area School District, 0.00%, 05/15/2011 (AMBAC Insured) ^ 851,410 3,176,987 South Carolina – 0.5% 285,000 Greenville South Carolina Waterworks Revenue, 7.00%, 02/01/2010 (ETM) 306,486 South Dakota – 1.1% 665,000 Heartland Consumers Power District, 7.00%, 01/01/2016 (ETM) 740,418 Tennessee – 3.4% 430,000 Metropolitan Government Nashville & Davidson County Tennessee H&E, 6.10%, 07/01/2010 (ETM) 441,743 1,545,000 Metropolitan Government Nashville & Davidson County Tennessee Water & Sewer Revenue, 6.50%, 12/01/2014 (ETM) 1,762,752 2,204,495 Texas – 36.2% 1,125,000 Barbers Hill Texas Independent School District General Obligation, 5.00%, 02/15/2017 (PSF Guaranteed) 1,178,584 1,000,000 Copperas Cove Texas Independent School District, 5.00%, 08/15/2016 (PSF Guaranteed) 1,054,470 1,500,000 Cypress-Fairbanks Texas Independent School District, 5.00%, 02/15/2017 (PSF Guaranteed) 1,579,245 The accompanying notes are an integral part of these financial statements. Page 34 Baird Intermediate Municipal Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value MUNICIPAL BONDS – 96.5% (cont.) Texas – 36.2% (cont.) $ 1,625,000 Frisco Texas Independent School District, 6.00%, 08/15/2018 (PSF Guaranteed) $ 1,836,575 1,000,000 Georgetown Texas Independent School District, 5.00%, 02/15/2016 (PSF Guaranteed) 1,051,610 1,920,000 Houston Texas Sewer System Revenue, 9.375%, 10/01/2013 (ETM) 2,298,835 1,315,000 La Porte Texas Independent School District, 5.00%, 02/15/2018 (MBIA Insured) 1,368,954 1,735,000 Lufkin Texas Independent School District, 5.00%, 08/15/2015 (PSF Guaranteed) 1,823,849 1,265,000 Mission Consolidation Independent School District, 5.00%, 02/15/2019 (PSF Guaranteed) 1,317,738 1,295,000 Rockwall Texas Independent School District, 5.00%, 02/15/2015 (PSF Guaranteed) 1,365,293 775,000 Sam Rayburn Texas Municipal Power Agency, 6.00%, 09/01/2010 (ETM) 810,828 1,565,000 San Antonio Texas Electric & Gas Revenue, 5.65%, 02/01/2019 (ETM) 1,732,799 2,000,000 San Antonio Texas Independent School District, 5.00%, 08/15/2017 (PSF Guaranteed) 2,100,520 575,000 Socorro Texas Independent School District, 5.25%, 08/15/2012 (PSF Guaranteed) 605,998 345,000 Texas Public Building Authority Revenue, 7.125%, 08/01/2011 (ETM) 370,530 1,900,000 Trinity River Authority Texas Revenue, 5.50%, 02/01/2021 (MBIA Insured) 2,037,123 1,000,000 University of Houston Texas, 5.25%, 02/15/2012 (FSA Insured) 1,051,260 23,584,211 Utah – 1.1% 605,000 Salt Lake City Utah Hospital Revenue, 8.125%, 05/15/2015 (ETM) 690,063 Washington – 1.6% 1,000,000 Washington State, 5.00%, 09/01/2013 (FGIC Insured) 1,042,330 Total Municipal Bonds (Cost $63,801,191) 62,813,616 The accompanying notes are an integral part of these financial statements. Page 35 Baird Intermediate Municipal Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 1.6% Money Market Fund – 1.6% $ 1,015,220 Tax Free Investment Company Cash Reserve Portfolio – AIM Fund $ 1,015,220 Total Short-Term Investments (Cost $1,015,220) 1,015,220 Total Investments (Cost $64,816,411) – 98.1% 63,828,836 Other Assets in Excess of Liabilities – 1.9% 1,257,832 TOTAL NET ASSETS – 100.0% $ 65,086,668 ETM – Escrowed to Maturity ^ Non-Income Producing The accompanying notes are an integral part of these financial statements. Page 36 Baird Core Plus Bond Fund June 30, 2007 The Baird Core Plus Bond Fund seeks an annual rate of total return, before Fund expenses, greater than the annual rate of total return of the Lehman Brothers U.S. Universal Bond Index.The Lehman Brothers U.S. Universal Bond Index is an unmanaged, market value weighted index of fixed income securities issued in U.S. dollars, including U.S. government and investment grade debt, non-investment grade debt, asset-backed and mortgage-backed securities, Eurobonds, 144A securities and emerging market debt, with maturities of at least one year. Portfolio Characteristics Quality Distribution* Sector Weightings* Net Assets: $ 59,540,748 Annualized Expense Ratio: SEC 30-Day Yield:** Institutional Class: 0.30 % Institutional Class: 5.58% Investor Class: 0.55 %*** Investor Class: 5.28% Portfolio Turnover Rate:**** 30.0 % Average Effective Duration: 4.74 years Total Number of Holdings: 168 Average Effective Maturity: 7.65 years * Percentages shown are based on the Fund’s total net assets. ** SEC yields are based on SEC guidelines and are calculated for the 30 days ended June 30, 2007. *** Includes 0.25% 12b-1 fee. **** Not annualized. Page 37 Baird Core Plus Bond Fund Average Annual Total Returns Since For the Periods Ended June 30, 2007 One Year Five Years Inception(1) Baird Core Plus Bond Fund – Institutional Class Shares 7.72% 6.13% 6.68% Baird Core Plus Bond Fund – Investor Class Shares 7.48% 5.86% 6.42% Lehman Brothers U.S. Universal Bond Index(2) 6.62% 5.42% 6.43% (1) For the period from September 29, 2000 (commencement of operations) through June 30, 2007. (2) The Lehman Brothers U.S. Universal Bond Index is an unmanaged, market value weighted index of fixed income securities issued in U.S. dollars, including U.S. government and investment grade debt, non-investment grade debt, asset-backed and mortgage-backed securities, Eurobonds, 144A securities and emerging market debt, with maturities of at least one year.This index does not reflect any deduction for fees, expenses or taxes.A direct investment in an index is not possible. The returns shown in the table above reflect reinvestment of dividends and/or capital gains distributions in additional shares.The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Past performance does not guarantee future results.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. For information about the performance of the Fund as of the most recent month-end, please call 1-866-44BAIRD or visit www.bairdfunds.com.Mutual fund performance changes over time and current performance may be lower or higher than that stated. Page 38 Baird Core Plus Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 95.1% Asset Backed Securities – 10.8% $ 900,000 American Express Credit Account Master Trust, Series 2005-5, Class A, 5.36%, 02/15/2013 $ 900,064 106,377 Contimortgage Home Equity Loan Trust, Series 1997-5, Class A6, 6.87%, 03/15/2024 106,180 Countrywide Asset-Backed Certificates: 600,000 Series 2005-10, Class AF6, 4.915%, 02/25/2036 569,065 400,000 Series 2006-S9, Class A3, 5.728%, 08/25/2036 393,753 300,000 Series 2006-10, Class 1AF3, 5.971%, 09/25/2046 300,019 325,000 Discover Card Master Trust I, Series 2005-2, Class A, 5.35%, 04/17/2012 325,495 353,418 Federal Express Corporation Pass Thru Certificates, Series B2, 7.11%, 01/02/2014 371,177 GMAC Mortgage Corporation Loan Trust: 56,066 Series 2004-HE5, Class A3, 3.97%, 09/25/2034 55,630 500,000 Series 2005-HE3, Class A2, 5.47%, 02/25/2036 500,302 Green Tree Financial Corporation: 39,166 Series 1997-1, Class A5, 6.86%, 03/15/2028 40,024 327,579 Series 1998-3, Class A5, 6.22%, 03/01/2030 325,224 370,303 Series 1998-4, Class A5, 6.18%, 04/01/2030 365,247 70,424 Oakwood Mortgage Investors, Inc., Series 1999-B, Class A3, 6.45%, 11/15/2017 65,161 Renaissance Home Equity Loan Trust: 300,000 Series 2006-2, Class AF3, 5.797%, 08/25/2036 299,692 500,000 Series 2007-1, Class AF2, 5.512%, 04/25/2037 496,773 290,986 Residential Asset Mortgage Products, Inc., Series 2003-RS10, Class AI7, 4.85%, 11/25/2033 279,086 395,704 Residential Asset Securities Corporation, Series 2003-KS5, Class AI6, 3.62%, 07/25/2033 369,988 400,000 Stingray Pass Thru Certificates, Series 2005, 5.902%, 01/12/2015 (Acquired 05/10/2007, Cost $380,000)* 382,792 300,000 Structured Asset Securities Corporation, Series 2005-7XS, Class 1A4B, 5.44%, 04/25/2035 292,586 6,438,258 Financial – 7.9% 300,000 Bank of America Corporation Subordinated Notes, 10.20%, 07/15/2015 379,887 The accompanying notes are an integral part of these financial statements. Page 39 Baird Core Plus Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 95.1% (cont.) Financial – 7.9% (cont.) $ 200,000 Banponce Trust I, 8.327%, 02/01/2027 (Callable 09/21/2007) $ 208,326 350,000 First National Bank of Omaha Subordinated Notes, 7.32%, 12/01/2010 357,116 250,000 First Union Capital, 7.935%, 01/15/2027 (Callable 09/21/2007) 259,993 350,000 Glencore Funding LLC, 6.00%, 04/15/2014 (Acquired 03/31/2004 and 12/04/2006; Cost $148,928 and $198,740, respectively)* 343,498 30,000 Goldman Sachs Group LP, 33,072 8.00%. 03/01/2013 (Acquired 05/19/2006; Cost $33,031)* 100,000 Health Care Service Corporation Notes, 7.75%, 06/15/2011 (Acquired 01/26/2005; Cost $115,000)* 106,866 300,000 Istar Financial, Inc., 5.85%, 03/15/2017 287,763 300,000 Jefferies Group, Inc., 6.45%, 06/08/2027 292,762 350,000 Lehman Brothers Holdings Senior Notes, 8.80%, 03/01/2015 409,758 375,000 Liberty Mutual Insurance Notes, 7.697%, 10/15/2097 (Acquired 03/26/2003; Cost $239,982)* 364,842 100,000 Marsh & McLennan Companies, Inc., 5.375%, 07/15/2014 93,556 300,000 Martin Marietta Materials, Inc., 6.25%, 05/01/2037 290,906 100,000 Principal Financial Group (AU) Senior Notes, 8.20%, 08/15/2009 (Acquired 09/16/2005; Cost $112,015)* f 105,436 300,000 Regions Financing Trust II, 6.625%, 05/01/2077 (Callable 05/15/2027) 286,970 375,000 Residential Capital Corporation, 6.875%, 06/30/2015 363,718 200,000 Santander Financial Issuances, 6.375%, 02/15/2011 f 205,533 300,000 Travelers Companies, Inc., 6.25%, 03/15/2067 288,285 4,678,287 Industrial – 15.4% 300,000 AOL Time Warner, Inc., 7.625%, 04/15/2031 321,411 100,000 AT&T Wireless Services, Inc. Senior Notes, 8.75%, 03/01/2031 124,662 472,061 Atlas Air, Inc. Pass Thru Certificates, 8.707%, 07/02/2021 509,826 Bunge Ltd. Finance Corporation Notes: 150,000 5.35%, 04/15/2014 142,493 100,000 5.10%, 07/15/2015 92,395 The accompanying notes are an integral part of these financial statements. Page 40 Baird Core Plus Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 95.1% (cont.) Industrial – 15.4% (cont.) $ 375,000 Clear Channel Communications, 4.50%, 01/15/2010 $ 358,328 Continental Airlines, Inc. Pass Thru Certificates: 14,322 Series 1997-4, 6.80%, 07/02/2007 14,320 89,955 Series 1998-1, 6.541%, 09/15/2009 89,842 212,629 Series 2000-2, 8.312%, 10/02/2012 217,945 64,824 Series 1997-4, 6.90%, 01/02/2018 66,121 100,000 COX Communications Inc. Notes, 7.875%, 08/15/2009 104,517 100,000 Deutsche Telekom International Finance BV, 8.25%, 06/15/2030 f 119,857 350,000 Dollar General Corporation, 8.625%, 06/15/2010 380,480 250,000 Donnelley (R.R.) & Sons Co., 6.125%, 01/15/2017 243,411 400,000 Ford Motor Company Debentures, 9.215%, 09/15/2021 365,000 General Motors Acceptance Corporation Notes: 75,000 7.75%, 01/19/2010 75,925 250,000 6.75%, 12/01/2014 239,414 175,000 General Motors Nova Scotia Finance Company, 6.85%, 10/15/2008 f 174,125 350,000 Hanson PLC Notes, 6.125%, 08/15/2016 f 358,309 350,000 Health Management Association, 6.125%, 04/15/2016 329,356 150,000 Hutchison Whampoa International Limited, 6.25%, 01/24/2014 (Acquired 06/23/2005; Cost $161,474)* f 152,122 322,000 Marathon Oil Corporation Debentures, 9.125%, 01/15/2013 374,835 350,000 New York Telephone Company Debentures, 8.625%, 11/15/2010 377,076 200,000 PCCW Capital II Ltd., 6.00%, 07/15/2013 (Acquired 07/10/2003; Cost $199,066)* f 198,206 300,000 Plum Creek Timberlands, 5.875%, 11/15/2015 290,460 300,000 Sprint Capital Corporation, 8.75%, 03/15/2032 336,939 250,000 Sungard Data Systems Inc. Notes, 3.75%, 01/15/2009 241,250 175,000 TCI Communications, Inc. Debentures, 7.875%, 08/01/2013 191,760 350,000 Telecom Italia Capital, 7.20%, 07/18/2036 f 359,822 200,000 Telefonica Emisiones, S.A.U., 6.421%, 06/20/2016 f 202,790 92,000 Time Warner Companies, Inc., 6.875%, 06/15/2018 95,360 25,000 Time Warner Entertainment Senior Notes, 8.875%, 10/01/2012 28,258 The accompanying notes are an integral part of these financial statements. Page 41 Baird Core Plus Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 95.1% (cont.) Industrial – 15.4% (cont.) Tyco International Group S.A.: f $ 150,000 6.125%, 01/15/2009 $ 151,906 50,000 6.00%, 11/15/2013 51,342 United AirLines, Inc. Pass Thru Certificates: 324,446 Series 2001-1, 6.201%, 09/01/2008 327,690 73,583 7.762%, 12/31/2049 67,926 Univision Communication, Inc.: 158,000 3.50%, 10/15/2007 156,420 250,000 3.875%, 10/15/2008 240,938 Vale Overseas Limited: f 100,000 8.25%, 01/17/2034 116,970 125,000 6.875%, 11/21/2036 125,648 150,000 Viacom, Inc., 7.70%, 07/30/2010 158,611 150,000 Viacom, Inc. Senior Notes, 6.25%, 04/30/2016 147,742 500,000 Vodafone Group PLC, 6.15%, 02/27/2037 f 465,145 9,186,953 International (U.S. $ Denominated) – 1.6% 500,000 Export-Import Bank Korea Notes, 4.625%, 03/16/2010 f 489,256 400,000 PEMEX Project Funding Master Trust, 9.125%, 10/13/2010 f 440,000 929,256 Mortgage Backed Securities – 38.2% Bank of America Alternative Loan Trust: 202,231 Series 2005-2, Class 4A1, 5.50%, 03/25/2020 200,846 408,356 Series 2006-2, Class 6A1, 5.50%, 03/25/2021 405,141 600,000 Bayview Financial Acquisition Trust, Series 2007-A, 6.205%, 05/28/2037 599,924 700,000 Chase Mortgage Finance Corporation, Series 2006-A1, Class 2A3, 6.00%, 09/25/2036 698,289 Citigroup Mortgage Loan Trust, Inc.: 276,885 Series 2005-9, Class 2A2, 5.50%, 11/25/2035 275,098 392,584 Series 2005-9, Class 22A2, 6.00%, 11/25/2035 389,395 Countrywide Alternative Loan Trust: 406,725 Series 2006-7CB, Class 3A1, 5.25%, 05/25/2021 401,523 368,590 Series 2006-43CB, Class 2A1, 6.00%, 02/25/2022 369,076 453,455 Deutsche Securities Inc. Mortgage, Series 2006-AR5, Class 21A, 6.00%, 10/25/2021 455,547 Federal Gold Loan Mortgage Corporation (FGLMC): 672,149 5.50%, 11/01/2017 664,483 662,633 5.00%, 12/01/2020 640,876 345,142 6.00%, 06/01/2021 346,688 74,862 6.50%, 09/01/2028 76,478 125,495 6.50%, 12/01/2028 128,204 89,408 6.50%, 05/01/2029 91,335 89,389 6.50%, 06/01/2029 91,315 The accompanying notes are an integral part of these financial statements. Page 42 Baird Core Plus Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 95.1% (cont.) Mortgage Backed Securities – 38.2% (cont.) Federal Home Loan Mortgage Corporation (FHLMC): $ 365,889 Series 3122, Class VA, 6.00%, 01/15/2017 $ 367,894 585,048 Series R010, Class VA, 5.50%, 04/15/2017 581,153 19,303 Series 1053, Class G, 7.00%, 03/15/2021 19,257 41,893 Series 136, Class E, 6.00%, 04/15/2021 41,747 300,000 Series 2673, Class NC, 5.50%, 05/15/2021 297,247 263,732 Series 2804, Class VC, 5.00%, 07/15/2021 252,698 38,149 Series 1122, Class G, 7.00%, 08/15/2021 38,083 89,318 Series 1186, Class I, 7.00%, 12/15/2021 91,265 231,701 Series 3132, Class MA, 5.50%, 12/15/2023 229,792 203,368 Series 2598, Class QC, 4.50%, 06/15/2027 200,105 Federal National Mortgage Association (FNMA): 281,583 5.00%, 02/01/2018 273,128 195,920 5.00%, 10/01/2018 190,064 195,340 5.00%, 11/01/2018 189,502 154,956 5.50%, 03/01/2023 151,504 923,319 5.50%, 07/01/2023 902,750 336,293 6.00%, 03/01/2026 335,708 58,464 6.50%, 09/01/2028 59,670 103,690 6.50%, 02/01/2029 105,829 227,098 5.50%, 01/01/2032 220,065 465,899 5.50%, 02/01/2035 451,076 2,738,047 5.50%, 04/01/2036 2,647,505 19,642 Series 1989-94, Class G, 7.50%, 12/25/2019 20,536 78,949 Series 1990-15, Class J, 7.00%, 02/25/2020 80,285 14,920 Series 1991-21, Class J, 7.00%, 03/25/2021 15,339 285,391 Series 1991-43, Class J, 7.00%, 05/25/2021 294,564 359,783 Series 1991-65, Class Z, 6.50%, 06/25/2021 367,010 359,244 Series 1992-129, Class L, 6.00%, 07/25/2022 360,736 111,311 Series 1993-32, Class H, 6.00%, 03/25/2023 110,360 594,960 Series 1993-58, Class H, 5.50%, 04/25/2023 589,725 252,223 Series 2003-31, Class KG, 4.50%, 12/25/2028 249,864 51,310 Series 2003-44, Class AB, 3.75%, 05/25/2033 47,091 292,594 Series 2004-W6, Class 1A6, 5.50%, 07/25/2034 289,120 570,676 FHLMC Remic Series, Series R010, Class AB, 5.50%, 12/15/2019 562,634 First Horizon Alternative Mortgage Securities: 360,210 Series 2006-FA6, Class 3A1, 5.75%, 11/25/2021 358,560 571,579 Series 2006-FA8, Class 2A1, 5.75%, 02/25/2037 568,841 825,000 First Union National Bank Commercial Mortgage Securities Inc., Series 2001-C4, Class A2, 6.223%, 12/12/2033 841,877 The accompanying notes are an integral part of these financial statements. Page 43 Baird Core Plus Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 95.1% (cont.) Mortgage Backed Securities – 38.2% (cont.) GE Capital Commercial Mortgage Corporation: $ 796,888 Series 2000-1, Class A2, 6.496%, 01/15/2033 $ 816,997 600,000 Series 2004-C3, Class A4, 5.189%, 07/10/2039 580,283 Government National Mortgage Association (GNMA): 162,378 6.00%, 12/20/2028 162,077 60,071 6.50%, 01/20/2029 61,410 154,950 6.00%, 11/20/2033 154,453 J.P. Morgan Mortgage Trust: 500,000 Series 2006-A7, Class 2A4R, 5.462%, 01/25/2037 494,360 500,000 Series 2007-A2, Class 2A3, 5.718%, 04/25/2037 495,767 Master Alternative Loans Trust: 649,818 Series 2005-3, Class 4A1, 5.50%, 03/25/2020 643,121 196,925 Series 2003-5, Class 6A1, 6.00%, 08/25/2033 195,013 500,000 Wachovia Bank Commercial Mortgage Trust, Series 2003-C3, Class A2, 4.867%, 02/15/2035 480,556 Washington Mutual, Inc. Pass-Thru Certificates: 216,259 Series 2004-CB1, Class 5A, 5.00%, 06/25/2019 207,879 241,033 Series 2004-CB3, Class 4A, 6.00%, 10/25/2019 241,115 22,769,833 Taxable Municipal Bonds – 0.5% 265,134 Tobacco Settlement Financing Corporation, 6.36%, 05/15/2025 264,887 Utilities – 5.9% 200,000 Commonwealth Edison, 5.40%, 12/15/2011 195,904 150,000 Energy Transfer Partners, 5.65%, 08/01/2012 148,252 Kinder Morgan Energy Partners Senior Notes: 350,000 5.35%, 08/15/2007 349,878 250,000 6.95%, 01/15/2038 252,509 78,276 Kiowa Power Partners LLC, 4.811%, 12/30/2013 (Acquired 11/19/2004; Cost $83,667)* 75,339 400,000 ONEOK, Inc. Senior Notes, 7.125%, 04/15/2011 417,426 50,000 Pacific Gas & Electric Company 1st Mortgage, 6.05%, 03/01/2034 48,434 300,000 Pepco Holdings, Inc., 6.125%, 06/01/2017 296,478 200,000 PPL Energy Supply LLC, 6.20%, 05/15/2016 198,171 200,000 PSE&G Energy Holdings LLC Senior Notes, 8.50%, 06/15/2011 211,833 50,000 PSI Energy, Inc. Debentures, 7.85%, 10/15/2007 50,282 292,490 RGS (I&M) Funding Corporation Debentures, 9.82%, 12/07/2022 348,894 300,000 Southern Natural Gas, 5.90%, 04/01/2017 (Acquired 03/14/2007; Cost $299,502)* 290,165 The accompanying notes are an integral part of these financial statements. Page 44 Baird Core Plus Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 95.1% (cont.) Utilities – 5.9% (cont.) $ 89,596 Tristate Gen & Trans Assn, 6.04%, 01/31/2018 (Acquired 10/14/2003; Cost $89,596)* $ 88,516 200,000 TXU Corporation, 6.375%, 01/01/2008 200,497 Williams Cos. Inc. Notes: 100,000 7.125%, 09/01/2011 102,500 200,000 7.875%, 09/01/2021 215,000 3,490,078 U.S. Government Agency Issues – 4.3% 2,500,000 Federal National Mortgage Association (FNMA), 6.00%, 05/15/2011 2,565,788 U.S. Treasury Obligations – 10.5% U.S. Treasury Bond, 5,650,000 6.25%, 08/15/2023 6,273,709 Total Long-Term Investments $(57,317,116) 56,597,049 COLLATERAL POOL INVESTMENT FOR SECURITIES ON LOAN – 25.8% (Cost $15,379,028) (Please Refer to Note 6) 15,379,028 SHORT-TERM INVESTMENTS – 5.0% Money Market Funds – 5.0% 2,325,094 Short-Term Investment Company Liquid Assets Portfolio – AIM Fund 2,325,094 667,390 Short-Term Investment Trust Prime Portfolio – AIM Fund 667,390 Total Short-Term Investments (Cost $2,992,484) 2,992,484 Total Investments (Cost $75,688,628) – 125.9% 74,968,561 Liabilities in Excess of Other Assets – (25.9)% (15,427,813 ) TOTAL NET ASSETS – 100.0% $ 59,540,748 * Restricted Security Deemed Liquid f Foreign Security The accompanying notes are an integral part of these financial statements. Page 45 Baird Short-Term Bond Fund June 30, 2007 The Baird Short-Term Bond Fund seeks an annual rate of total return, before Fund expenses, greater than the annual rate of total return of the Lehman Brothers 1-3 Year Government/Credit Bond Index.The Lehman Brothers 1-3 Year Government/Credit Bond Index is an unmanaged, market value weighted index of investment grade, fixed-rate debt, including government and corporate securities, with maturities between one and three years. Portfolio Characteristics Quality Distribution* Sector Weightings* Net Assets: $ 168,490,911 Annualized Expense Ratio: SEC 30-Day Yield:** Institutional Class: 0.30 % Institutional Class: 5.33% Portfolio Turnover Rate:*** 23.8 % Average Effective Duration: 1.71 years Total Number of Holdings: 159 Average Effective Maturity: 2.05 years * Percentages shown are based on the Fund’s total net assets. ** SEC yields are based on SEC guidelines and are calculated for the 30 days ended June 30, 2007. *** Not annualized. Page 46 Baird Short-Term Bond Fund Average Annual Total Returns For the Periods Ended June 30, 2007 One Year Since Inception(1) Baird Short-Term Bond Fund – Institutional Class 5.51% 3.08% Lehman Brothers 1-3 Year Government/Credit Bond Index(2) 5.34% 2.91% (1) For the period from August 31, 2004 (commencement of operations) to June 30, 2007. (2) The Lehman Brothers 1-3 Year Government/Credit Bond Index is an unmanaged, market value weighted index of investment grade, fixed-rate debt, including government and corporate securities, with maturities between one and three years.This index does not reflect any deduction for fees, expenses or taxes.A direct investment in an index is not possible. The returns shown in the table above reflect reinvestment of dividends and/or capital gains distributions in additional shares.Returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Past performance does not guarantee future results.Investment returns and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. For information about the performance of the Fund as of the most recent month-end, please call 1-866-44BAIRD or visit www.bairdfunds.com.Mutual fund performance changes over time and current performance may be lower or higher than that stated. Page 47 Baird Short-Term Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 93.6% Asset Backed Securities – 8.7% $ 400,000 AESOP Funding II LLC, Series 2005-1A, Class A1, 3.95%, 04/20/2009 (Acquired 02/17/2005; Cost $399,964)* $ 396,214 520,966 Bayview Financial Acquisition Trust, Series 2005-B, Class 1A2, 4.696%, 04/28/2039 517,174 61,398 Chase Manhattan Auto Owner Trust, Series 2003-C, Class A4, 2.94%, 06/15/2010 61,027 545,731 CitiFinancial Mortgage Securities, Inc., Series 2004-1, Class AF2, 2.645%, 04/25/2034 529,258 164,599 CNH Equipment Trust, Series 2005-A, Class A3, 4.02%, 04/15/2009 163,863 Countrywide Asset-Backed Certificates: 1,500,000 Series 2006-S7, Class A2, 5.571%, 11/25/2035 1,492,004 829,044 Series 2005-10, Class AF2, 4.493%, 02/25/2036 825,084 1,153,000 Series 2005-12, Class 1A2, 4.847%, 02/25/2036 1,144,579 725,000 Series 2005-13, Class AF2, 5.294%, 04/25/2036 721,335 1,000,000 Series 2006-13, Class 1AF3, 5.944%, 01/25/2037 999,020 1,500,000 Series 2006-9, Class 1AF3, 5.859%, 10/25/2046 1,498,351 500,000 Ford Credit Auto Owner Trust, Series 2005-B, Class A4, 4.38%, 01/15/2010 495,685 3,500,000 GMAC Mortgage Corporation Loan Trust, Series 2005-HE3, Class A2, 5.47%, 02/25/2036 3,502,115 834,951 Green Tree Financial Corporation, Series 1998-3, Class A5, 6.22%, 03/01/2030 828,947 698,755 Merrill Lynch Mortgage Investors Inc., Series 2005-A8, Class A1C1, 5.25%, 08/25/2036 689,090 Residential Asset Mortgage Products, Inc.: 273,164 Series 2004-RS12, Class AI3, 3.981%, 04/25/2029 272,098 389,474 Series 2003-RS7, Class AI6, 5.34%, 08/25/2033 379,803 30,934 Residential Asset Securities Corporation, Series 2004-KS4, Class AI3, 3.08%, 08/25/2029 30,682 89,130 Residential Funding Mortgage Securities, Series 2003-HS3, Class AI2, 3.15%, 07/25/2018 88,456 14,634,785 Financial – 15.8% 1,405,000 Allfirst Financial, Inc. Subordinated Notes, 7.20%, 07/01/2007 1,405,000 The accompanying notes are an integral part of these financial statements. Page 48 Baird Short-Term Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 93.6% (cont.) Financial – 15.8% (cont.) $ 140,000 American General Finance Corporation Notes, 4.50%, 11/15/2007 $ 139,614 594,000 Bank of Oklahoma Subordinated Notes, 7.125%, 08/15/2007 595,002 251,000 Bank United Notes, 8.00%, 03/15/2009 259,983 472,000 Bankers Trust Corporation Subordinated Notes, 7.375%, 05/01/2008 477,709 1,156,000 BNY Capital I Notes, Series B, 7.97%, 12/31/2026 (Callable 09/07/2007) 1,202,067 500,000 Capital One Bank Notes, 4.875%, 05/15/2008 497,701 100,000 Chubb Corporation Senior Notes, 7.125%, 12/15/2007 100,658 210,000 CIT Group Inc. Senior Notes, 5.50%, 11/30/2007 209,974 200,000 Citicorp Subordinated Notes, 7.00%, 07/01/2007 200,000 375,000 Citifinancial Debentures, 10.00%, 05/15/2009 405,177 675,000 Comerica Incorporated Subordinated Notes, 7.25%, 08/01/2007 675,941 550,000 Compass Bank Subordinated Notes, 8.10%, 08/15/2009 577,076 388,000 Corestates Capital Trust I, 8.00%, 12/15/2026 (Callable 09/07/2007) (Acquired 01/26/2006 and 05/31/2006; Cost $211,938 and $196,930, respectively)* 401,866 500,000 Countrywide Home Loans Notes, 4.125%, 09/15/2009 484,963 537,000 Credit Suisse First Boston USA Inc. Senior Notes, 6.50%, 06/01/2008 541,918 1,000,000 First National Bank of Omaha Subordinated Notes, 7.32%, 12/01/2010 1,020,333 800,000 First Union Capital, 7.935%, 01/15/2027 (Callable 09/21/2007) 831,977 200,000 Franchise Finance Corporation Notes, 7.07%, 01/15/2008 201,474 273,000 Goldman Sachs Group, Inc. Senior Unsubordinated Notes, 7.80%, 01/28/2010 288,253 575,000 Key Bank NA Subordinated Notes, 6.50%, 10/15/2027 (Callable and Putable 04/15/2008) 580,929 400,000 Lehman Brothers Holdings, Inc. Notes, 3.50%, 08/07/2008 391,665 The accompanying notes are an integral part of these financial statements. Page 49 Baird Short-Term Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 93.6% (cont.) Financial – 15.8% (cont.) $ 200,000 Marsh & McLennan Cos, Inc., 3.625%, 02/15/2008 $ 197,397 2,421,000 MBNA Capital Series A, 8.278%, 12/01/2026 (Callable 09/07/2007) 2,526,505 438,000 Morgan Stanley, 8.00%, 06/15/2010 467,798 720,000 NB Capital Trust IV, 8.25%, 04/15/2027 (Callable 09/07/2007) 749,017 625,000 New York Life Global Funding, 3.875%, 01/15/2009 (Acquired 01/23/2006; Cost $608,075)* 611,469 1,000,000 North Fork Capital Trust II, 8.00%, 12/15/2027 (Callable 12/15/2007) 1,046,170 700,000 Phoenix Companies, 6.675%, 02/16/2008 702,611 633,000 PNC Financial Services Subordinated Notes, 9.65%, 06/15/2009 679,333 530,000 PNC Funding Corporation, 6.125%, 02/15/2009 535,578 Popular North America, Inc.: 1,030,000 4.25%, 04/01/2008 1,019,455 365,000 4.70%, 06/30/2009 359,503 350,000 PPL Capital Funding Trust I, Series A, 4.33%, 03/01/2009 343,027 1,500,000 Premium Asset Senior Notes, 4.125%, 03/12/2009 (Acquired 05/10/2007; Cost $1,440,000)* 1,422,415 275,000 Principal Life Global, 3.625%, 04/30/2008 (Acquired 08/17/2005; Cost $268,452)* 269,984 155,000 Republic New York Corporation Subordinated Notes, 9.70%, 02/01/2009 164,730 600,000 Residential Capital Corporation, 6.125%, 11/21/2008 594,524 487,000 SAFECO Corporation Notes, 6.875%, 07/15/2007 487,220 550,000 Santander Financial Issuances, 6.375%, 02/15/2011 f 565,215 200,000 Transamerica Corporation Debentures, 9.375%, 03/01/2008 203,703 1,300,000 Unitrin, Inc. Senior Notes, 5.75%, 07/01/2007 1,300,000 850,000 Unum Group, 5.859%, 05/15/2009 852,434 26,587,368 Industrial – 18.9% 1,500,000 American Standard, Inc., 7.375%, 02/01/2008 1,512,246 The accompanying notes are an integral part of these financial statements. Page 50 Baird Short-Term Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 93.6% (cont.) Industrial – 18.9% (cont.) $ 306,000 Bell Telephone Co. Pennsylvania Debentures, 7.375%, 07/15/2007 $ 306,143 150,000 BellSouth Telecommunication Debentures, 5.875%, 01/15/2009 150,832 225,000 British Telecom PLC Notes, 8.625%, 12/15/2010 f 245,873 1,000,000 Bunge Limited Finance Corporation, 4.375%, 12/15/2008 983,656 874,000 Cadbury Schweppes U.S. Finance Notes, 3.875%, 10/01/2008 (Acquired 08/30/2005 and 02/14/2007; Cost $685,461 and $170,084, respectively)* 855,674 1,190,000 Chelsea Property Group, 7.25%, 10/21/2007 1,194,918 200,000 Comcast Cable Communications, Inc. Notes, 6.20%, 11/15/2008 201,587 1,070,000 Computer Sciences Corporation Notes, 3.50%, 04/15/2008 1,053,383 581,000 COX Communications Inc. Notes, 7.875%, 08/15/2009 607,244 662,000 Devon Energy Corporation Debentures, 10.125%, 11/15/2009 724,431 1,000,000 Donnelley (R.R.) & Sons Notes, 3.75%, 04/01/2009 969,611 1,000,000 Fiserv Inc., 3.00%, 06/27/2008 973,839 1,423,000 FMC Corporation Notes, 7.00%, 05/15/2008 1,432,069 300,000 Ford Motor Credit Company Senior Notes, 4.95%, 01/15/2008 297,754 250,000 General Motors Acceptance Corporation Notes, 6.125%, 08/28/2007 250,170 Halliburton Company Notes: 225,000 5.625%, 12/01/2008 225,347 500,000 5.50%, 10/15/2010 499,515 1,200,000 ICI Wilmington, 7.05%, 09/15/2007 1,202,830 International Paper Company Notes: 885,000 6.50%, 11/15/2007 886,598 675,000 4.00%, 04/01/2010 647,893 700,000 Johnson Controls Inc. Notes, 6.30%, 02/01/2008 700,963 1,013,000 Marathon Oil Corporation Notes, 6.85%, 03/01/2008 1,021,702 1,082,000 Motorola, Inc., 4.608%, 11/16/2007 1,078,100 450,000 News America Holdings, 7.375%, 10/17/2008 458,973 1,275,000 Pepco Holdings, Inc., 5.50%, 08/15/2007 1,275,510 The accompanying notes are an integral part of these financial statements. Page 51 Baird Short-Term Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 93.6% (cont.) Industrial – 18.9% (cont.) $ 1,240,000 Premcor Refining Group Inc. Senior Notes, 9.50%, 02/01/2013 (Callable 02/01/2008) $ 1,320,309 1,575,000 Sealed Air Corporation Senior Notes, 5.375%, 04/15/2008 (Acquired 07/07/2006 and 05/04/2007; Cost $989,890 and $574,425, respectively)* 1,566,413 1,402,000 Southwestern Bell Telephone Company Notes, 6.625%, 07/15/2007 1,402,286 500,000 Sprint Capital Corporation Notes, 6.375%, 05/01/2009 506,144 1,000,000 Telecom Italia Capital, 4.00%, 11/15/2008 f 978,744 1,145,000 Thomson Corporation, 5.75%, 02/01/2008 f 1,145,962 255,000 Time Warner Companies, Inc., 8.18%, 08/15/2007 255,869 750,000 Time Warner Companies, Inc. Debentures, 7.48%, 01/15/2008 758,896 1,500,000 Transocean Inc., 5.56%, 09/05/2008 (Callable 09/05/2007) f 1,500,980 480,660 United AirLines, Inc. Pass Thru Certificates, 6.201%, 09/01/2008 485,467 1,050,000 Univision Communication, Inc., 3.50%, 10/15/2007 1,039,500 1,105,000 Vodafone Group PLC, 7.75%, 02/15/2010 f 1,160,695 31,878,126 International (U.S. $ Denominated) – 0.6% 175,000 Export-Import Bank Korea Notes, 4.625%, 03/16/2010 f 171,240 600,000 Korea Development Bank Notes, 3.875%, 03/02/2009 f 584,804 200,000 PEMEX Project Funding Master Trust, 6.125%, 08/15/2008 f 201,200 957,244 Mortgage Backed Securities – 17.0% 989,036 Bank of America Alternative Loan Trust, Series 2003-4, Class 2A1, 5.00%, 06/25/2018 972,190 Citicorp Mortgage Securities, Inc.: 262,194 Series 2003-11, Class 2A8, 5.50%, 12/25/2033 259,561 771,819 Series 2004-3, Class A2, 5.25%, 05/25/2034 759,001 447,840 Series 2004-4, Class A2, 5.25%, 06/25/2034 433,596 Countrywide Alternative Loan Trust: 1,473,593 Series 2005-50CB, Class 4A1, 5.00%, 11/25/2020 1,451,895 1,028,036 Series 2005-34CB, Class 1A6, 5.50%, 09/25/2035 1,022,955 The accompanying notes are an integral part of these financial statements. Page 52 Baird Short-Term Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 93.6% (cont.) Mortgage Backed Securities – 17.0% (cont.) $ 983,484 Series 2005-73CB, Class 1A7, 5.50%, 01/25/2036 $ 977,023 1,435,023 Series 2006-28CB, Class A17, 6.00%, 10/25/2036 1,431,503 1,784,556 Credit Suisse First Boston Mortgage Securities Corp., Series 1998-C2, Class A2, 6.30%, 11/15/2030 1,798,575 Deutsche Alternative Securities Inc. Mortgage: 1,249,894 Series 2003-3, Class 2A5, 5.00%, 10/25/2033 1,241,768 2,075,000 Series 2005-4, Class A2, 5.05%, 09/25/2035 2,053,668 Federal Home Loan Mortgage Corporation (FHLMC): 97,485 Series 2548, Class HA, 4.50%, 01/15/2010 96,234 615,256 Series 2835, Class VK, 5.50%, 11/15/2012 613,395 600,834 Series 3033, Class LU, 5.50%, 03/15/2013 599,965 1,053,429 Series 3124, Class VP, 6.00%, 06/15/2014 1,063,221 309,829 Series 2789, Class VM, 5.50%, 04/15/2015 308,200 1,000,000 Series 2390, Class PW, 6.00%, 04/15/2015 1,005,600 238,700 Series 2541, Class JB, 5.00%, 02/15/2016 236,823 639,363 Series 2970, Class DA, 5.50%, 01/15/2023 636,303 Federal National Mortgage Association (FNMA): 680,295 5.50%, 07/01/2015 677,875 1,175,000 Series 2003-24, Class LC, 5.00%, 12/25/2015 1,162,899 912,219 Series 2006-B1, Class AB, 6.00%, 06/25/2016 912,288 113,258 Series 2002-77, Class QP, 5.00%, 09/25/2026 112,727 1,905,095 Series 2004-W6, Class 1A4, 5.50%, 07/25/2034 1,895,661 1,000,000 Series 2004-W10, Class A24, 5.00%, 08/25/2034 986,726 2,000,000 J.P. Morgan Alternative Loan Trust, Series 2006-S2, Class A2, 5.81%, 05/25/2036 1,992,736 1,500,000 Renaissance Home Equity Loan Trust, Series 2007-2, Class AF2, 5.675%, 06/25/2037 1,493,676 1,200,000 Residential Accredit Loans Inc., Series 2003-QS17, Class CB3, 5.50%, 09/25/2033 1,193,550 Washington Mutual, Inc. Pass-Thru Certificates: 678,959 Series 2004-CB4, Class 21A, 5.50%, 12/25/2019 674,839 588,488 Series 2004-CB4, Class 22A, 6.00%, 12/25/2019 593,007 28,657,460 Taxable Municipal Bonds – 1.8% 453,373 Educational Enhancement Funding Corporation, 6.72%, 06/01/2025 452,562 The accompanying notes are an integral part of these financial statements. Page 53 Baird Short-Term Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 93.6% (cont.) Taxable Municipal Bonds – 1.8% (cont.) $ 70,000 Erie, Pennsylvania General Obligation, 5.60%, 11/15/2007 $ 70,094 675,000 Missouri State Housing Development Revenue Bond, 5.74%, 03/01/2037 675,364 500,000 Redding California Redevelopment Agency Tax Allocation, 6.00%, 09/01/2010 504,620 475,000 Richmond Joint Powers Financing Authority Tax Allocation, 7.35%, 09/01/2010 489,849 897,376 Tobacco Settlement Financing Corporation, Series 2001A, Class A, 6.36%, 05/15/2025 896,542 3,089,031 Utilities – 8.3% 1,000,000 Baltimore Gas & Electric Company Notes, 5.78%, 10/01/2008 1,001,268 940,000 Cilcorp Inc. Senior Notes, 8.70%, 10/15/2009 971,387 1,610,000 Commonwealth Edison Notes, 3.70%, 02/01/2008 1,591,272 Kinder Morgan Energy Partners Senior Notes: 150,000 5.35%, 08/15/2007 149,948 1,000,000 6.30%, 02/01/2009 1,010,728 MidAmerican Energy Holdings Company Senior Notes: 200,000 4.625%, 10/01/2007 199,513 1,275,000 7.63%, 10/15/2007 1,281,784 500,000 7.52%, 09/15/2008 510,940 1,000,000 Nisource Finance Corporation, 7.875%, 11/15/2010 1,064,783 900,000 Ocean Energy Inc., 4.375%, 10/01/2007 897,370 1,332,000 Panhandle Eastern Pipeline Senior Notes, 4.80%, 08/15/2008 1,320,035 250,000 PSE&G Power LLC, 3.75%, 04/01/2009 242,662 860,000 System Energy Resources 1st Mortgage, 4.875%, 10/01/2007 858,481 598,000 Texas-New Mexico Power Co., 6.125%, 06/01/2008 (Callable 09/07/2007) 599,025 750,000 TXU Corporation, 6.375%, 01/01/2008 751,864 1,500,000 TXU Electric Delivery Co., 5.725%, 09/16/2008 (Callable 09/16/2007) (Acquired 03/13/2007; Cost $1,500,000)* 1,500,495 13,951,555 U.S. Government Agency Issues – 14.7% 1,000,000 Federal Home Loan Bank (FHLB), 4.70%, 10/07/2010 982,340 The accompanying notes are an integral part of these financial statements. Page 54 Baird Short-Term Bond Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Principal Amount Value LONG-TERM INVESTMENTS – 93.6% (cont.) U.S. Government Agency Issues – 14.7% (cont.) $ 23,150,000 Federal National Mortgage Association (FNMA), 6.00%, 05/15/2011 $ 23,759,192 24,741,532 U.S. Treasury Obligations – 7.8% 13,250,000 U.S. Treasury Note, 4.875%, 04/30/2011 13,230,337 Total Long-Term Investments (Cost $158,637,996) 157,727,438 COLLATERAL POOL INVESTMENT FOR SECURITIES ON LOAN –23.4% (Cost $39,373,797) (Please Refer to Note 6) 39,373,797 SHORT-TERM INVESTMENTS – 5.1% Money Market Funds – 5.1% 6,506,921 Short-Term Investment Company Liquid Assets Portfolio – AIM Fund 6,506,921 2,111,413 Short-Term Investment Trust Prime Portfolio – AIM Fund 2,111,413 Total Short-Term Investments (Cost $8,618,334) 8,618,334 Total Investments (Cost $206,630,127) – 122.1% 205,719,569 Liabilities in Excess of Other Assets – (22.1)% (37,228,658 ) TOTAL NET ASSETS – 100.0% $ 168,490,911 * Restricted Security Deemed Liquid f Foreign Security The accompanying notes are an integral part of these financial statements. Page 55 Baird Funds, Inc. Additional Information on Fund ExpensesJune 30, 2007 (Unaudited) Example As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, such as management fees; distribution and/or service (12b-1) fees; and other fund expenses.Although the Funds do not charge any sales loads, redemption fees, or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U. S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently the Funds’ transfer agent charges a $15.00 fee. This Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/07 – 6/30/07). Actual Expenses The third and fourth columns of the following table provide information about account values based on actual returns and actual expenses.You may use the information in these columns, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the fourth column entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The fifth and sixth columns of the following table provide information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other mutual funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other mutual funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs.Therefore, the sixth column of the table (entitled “Expenses Paid During the Period”) is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different mutual funds. In addition, if these transactional costs were included, your costs could have been higher. Page 56 Baird Funds, Inc. Additional Information on Fund ExpensesJune 30, 2007 (Unaudited) Actual vs. Hypothetical Returns For the Six Months Ended June 30, 2007 Hypothetical (5% return Actual before expenses) Fund’s Beginning Ending Expenses Ending Expenses Annualized Account Account Paid Account Paid Expense Value Value During Value During Ratio(1) 1/1/07 6/30/07 Period(1) 6/30/07 Period(1) Baird Intermediate Bond Fund Institutional Class 0.30% $1,000.00 $1,015.60 $1.50 $1,023.31 $1.51 Investor Class 0.55% $1,000.00 $1,013.90 $2.75 $1,022.07 $2.76 Baird Aggregate Bond Fund Institutional Class 0.30% $1,000.00 $1,012.50 $1.50 $1,023.31 $1.51 Investor Class 0.55% $1,000.00 $1,012.00 $2.74 $1,022.07 $2.76 Baird Intermediate Municipal Bond Fund Institutional Class 0.30% $1,000.00 $1,003.10 $1.49 $1,023.31 $1.51 Investor Class 0.55% $1,000.00 $1,001.80 $2.73 $1,022.07 $2.76 Baird Core Plus Bond Fund Institutional Class 0.30% $1,000.00 $1,013.50 $1.50 $1,023.31 $1.51 Investor Class 0.55% $1,000.00 $1,013.00 $2.75 $1,022.07 $2.76 Baird Short-Term Bond Fund Institutional Class 0.30% $1,000.00 $1,021.40 $1.50 $1,023.31 $1.51 (1) Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 181 days and divided by 365 to reflect the one-half year period. Page 57 Baird Funds, Inc. Statements of Assets and LiabilitiesJune 30, 2007 (Unaudited) Baird Baird Baird Intermediate Baird Baird Intermediate Aggregate Municipal Core Plus Short-Term Bond Fund Bond Fund Bond Fund Bond Fund Bond Fund ASSETS: Investments, at value (cost $368,015,356; $577,950,455; $64,816,411; $67,699,291 & $186,175,611, respectively) $ 363,934,668 $ 572,150,073 $ 63,828,836 $ 66,979,224 $ 185,265,053 Repurchase agreements 44,369,961 75,883,554 — 7,989,337 20,454,516 (cost $44,369,961; $75,883,554; $0; $7,989,337; & $20,454,516, respectively) Interest receivable 3,902,664 5,053,039 1,113,759 636,352 1,749,547 Receivable for investments sold 12,689 7,613 — 2,538 — Receivable for Fund shares sold 5,371,062 2,281,824 163,660 12,189 575,305 Total assets 417,591,044 655,376,103 65,106,255 75,619,640 208,044,421 LIABILITIES: Payable for collateral received for securities loaned 85,409,679 146,071,574 — 15,379,028 39,373,797 Payable for securities purchased 7,798,065 2,000,000 — — 133,929 Payable for Fund shares repurchased — 15,972 — 47,641 4,650 Payable to Advisor and Distributor 79,659 121,427 19,587 14,992 41,134 Payable to the Custodian — — — 602,188 — Other liabilities — 8,495 — 35,043 — Total liabilities 93,287,403 148,217,468 19,587 16,078,892 39,553,510 NET ASSETS $ 324,303,641 $ 507,158,635 $ 65,086,668 $ 59,540,748 $ 168,490,911 NET ASSETS CONSIST OF: Capital stock $ 331,125,290 $ 514,250,441 $ 66,096,195 $ 60,258,953 $ 169,629,137 Accumulated undistributed net investment income 327,776 591,995 109,075 70,324 208,989 Accumulated net realized loss on investments sold (3,068,737 ) (1,883,419 ) (131,027 ) (68,462 ) (436,657 ) Net unrealized depreciation on investments (4,080,688 ) (5,800,382 ) (987,575 ) (720,067 ) (910,558 ) NET ASSETS $ 324,303,641 $ 507,158,635 $ 65,086,668 $ 59,540,748 $ 168,490,911 INSTITUTIONAL CLASS SHARES Net Assets $ 323,665,311 $ 504,559,013 $ 64,769,222 $ 58,888,002 $ 168,490,911 Shares outstanding ($0.01 par value, unlimited shares authorized) 31,046,708 48,607,502 6,233,716 5,868,437 17,208,706 Net asset value, offering and redemption price per share $ 10.43 $ 10.38 $ 10.39 $ 10.03 $ 9.79 INVESTOR CLASS SHARES Net Assets $ 638,330 $ 2,599,622 $ 317,446 $ 652,746 Shares outstanding ($0.01 par value, unlimited shares authorized) 59,375 245,068 29,984 63,361 Net asset value, offering and redemption price per share $ 10.75 $ 10.61 $ 10.59 $ 10.30 The accompanying notes are an integral part of these financial statements. Page 58 Baird Funds, Inc. Statements of OperationsPeriod Ended June 30, 2007 (Unaudited) Baird Baird Baird Intermediate Baird Baird Intermediate Aggregate Municipal Core Plus Short-Term Bond Fund Bond Fund Bond Fund Bond Fund Bond Fund INVESTMENT INCOME: Interest income $ 8,954,151 $ 11,403,648 $ 1,389,265 $ 1,585,436 $ 4,126,016 Income from securities lending 25,204 21,618 — 3,638 11,676 Total investment income 8,979,355 11,425,266 1,389,265 1,589,074 4,137,692 EXPENSES: Investment advisory fee 413,017 506,223 81,724 68,996 198,059 Administration fee 82,603 101,245 16,345 13,799 39,612 Distribution expense – Investor Class Shares 1,565 2,990 578 476 — Total expenses 497,185 610,458 98,647 83,271 237,671 NET INVESTMENT INCOME 8,482,170 10,814,808 1,290,618 1,505,803 3,900,021 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain (loss) on investments 210,440 (701,817 ) (23,038 ) 61,308 (79,811 ) Change in unrealized appreciation/ depreciation on investments (3,463,789 ) (5,853,007 ) (1,110,444 ) (857,648 ) (423,817 ) Net realized and unrealized loss on investments (3,253,349 ) (6,554,824 ) (1,133,482 ) (796,340 ) (503,628 ) NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ 5,228,821 $ 4,259,984 $ 157,136 $ 709,463 $ 3,396,393 The accompanying notes are an integral part of these financial statements. Page 59 Baird Funds, Inc. Statements of Changes in Net Assets Baird Intermediate Bond Fund Period Ended June 30, 2007 Year Ended (Unaudited) December 31, 2006 OPERATIONS: Net investment income $ 8,482,170 $ 13,559,600 Net realized gain (loss) on investments 210,440 (1,654,036 ) Change in unrealized appreciation/depreciation on investments (3,463,789 ) 1,569,947 Net increase in net assets resulting from operations 5,228,821 13,475,511 CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 42,068,068 111,704,742 Shares issued to holders in reinvestment of dividends 7,388,090 11,932,463 Cost of shares redeemed (50,062,261 ) (30,115,437 ) Net increase (decrease) in net assets resulting from capital share transactions (606,103 ) 93,521,768 DISTRIBUTIONS TO INSTITUTIONAL CLASS SHAREHOLDERS: From net investment income (8,331,157 ) (13,507,486 ) DISTRIBUTIONS TO INVESTOR CLASS SHAREHOLDERS: From net investment income (30,533 ) (77,646 ) TOTAL INCREASE (DECREASE) IN NET ASSETS (3,738,972 ) 93,412,147 NET ASSETS: Beginning of period 328,042,613 234,630,466 End of period (including undistributed net investment income of $327,776 and $207,297, respectively) $ 324,303,641 $ 328,042,613 The accompanying notes are an integral part of these financial statements. Page 60 Baird Funds, Inc. Statements of Changes in Net Assets Baird Aggregate Bond Fund Period Ended June 30, 2007 Year Ended (Unaudited) December 31, 2006 OPERATIONS: Net investment income $ 10,814,808 $ 13,269,201 Net realized loss on investments (701,817 ) (888,625 ) Change in unrealized appreciation/depreciation on investments (5,853,007 ) 639,350 Net increase in net assets resulting from operations 4,259,984 13,019,926 CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 200,829,278 155,486,669 Shares issued to holders in reinvestment of dividends 8,391,522 11,939,014 Cost of shares redeemed (32,678,660 ) (58,822,570 ) Net increase in net assets resulting from capital share transactions 176,542,140 108,603,113 DISTRIBUTIONS TO INSTITUTIONAL CLASS SHAREHOLDERS: From net investment income (10,342,159 ) (13,106,942 ) From realized gains — (120,758 ) Total Distributions (10,342,159 ) (13,227,700 ) DISTRIBUTIONS TO INVESTOR CLASS SHAREHOLDERS: From net investment income (57,807 ) (60,662 ) From realized gains — (525 ) Total Distributions (57,807 ) (61,187 ) TOTAL INCREASE IN NET ASSETS 170,402,158 108,334,152 NET ASSETS: Beginning of period 336,756,477 228,422,325 End of period (including undistributed net investment income of $591,995 and $177,153, respectively) $ 507,158,635 $ 336,756,477 The accompanying notes are an integral part of these financial statements. Page 61 Baird Funds, Inc. Statements of Changes in Net Assets Baird Intermediate Municipal Bond Fund Period Ended June 30, 2007 Year Ended (Unaudited) December 31, 2006 OPERATIONS: Net investment income $ 1,290,618 $ 2,561,679 Net realized loss on investments (23,038 ) (106,983 ) Change in unrealized appreciation/depreciation on investments (1,110,444 ) 81,453 Net increase in net assets resulting from operations 157,136 2,536,149 CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 7,819,202 36,672,168 Shares issued to holders in reinvestment of dividends 945,341 2,042,052 Cost of shares redeemed (8,124,099 ) (28,525,030 ) Other capital contributions (Note 3) 2,595 — Net increase in net assets resulting from capital share transactions 643,039 10,189,190 DISTRIBUTIONS TO INSTITUTIONAL CLASS SHAREHOLDERS: From net investment income (1,183,320 ) (2,536,465 ) DISTRIBUTIONS TO INVESTOR CLASS SHAREHOLDERS: From net investment income (7,694 ) (34,881 ) TOTAL INCREASE (DECREASE) IN NET ASSETS (390,839 ) 10,153,993 NET ASSETS: Beginning of period 65,477,507 55,323,514 End of period (including undistributed net investment income of $109,075 and $9,471, respectively) $ 65,086,668 $ 65,477,507 The accompanying notes are an integral part of these financial statements. Page 62 Baird Funds, Inc. Statements of Changes in Net Assets Baird Core Plus Bond Fund Period Ended June 30, 2007 Year Ended (Unaudited) December 31, 2006 OPERATIONS: Net investment income $ 1,505,803 $ 1,758,723 Net realized gain (loss) on investments 61,308 (55,454 ) Change in unrealized appreciation/depreciation on investments (857,648 ) 405,659 Net increase in net assets resulting from operations 709,463 2,108,928 CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 9,411,216 35,731,850 Shares issued to holders in reinvestment of dividends 1,401,626 1,429,836 Cost of shares redeemed (2,353,051 ) (18,311,499 ) Other capital contributions (Note 3) 531 71 Net increase in net assets resulting from capital share transactions 8,460,322 18,850,258 DISTRIBUTIONS TO INSTITUTIONAL CLASS SHAREHOLDERS: From net investment income (1,459,054 ) (1,727,098 ) DISTRIBUTIONS TO INVESTOR CLASS SHAREHOLDERS: From net investment income (9,928 ) (15,311 ) TOTAL INCREASE IN NET ASSETS 7,700,803 19,216,777 NET ASSETS: Beginning of period 51,839,945 32,623,168 End of period (including undistributed net investment income of $70,324 and $33,503, respectively) $ 59,540,748 $ 51,839,945 The accompanying notes are an integral part of these financial statements. Page 63 Baird Funds, Inc. Statements of Changes in Net Assets Baird Short-Term Bond Fund Period Ended June 30, 2007 Year Ended (Unaudited) December 31, 2006 OPERATIONS: Net investment income $ 3,900,021 $ 5,655,808 Net realized loss on investments (79,811 ) (247,795 ) Change in unrealized appreciation/depreciation on investments (423,817 ) 518,820 Net increase in net assets resulting from operations 3,396,393 5,926,833 CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 28,932,211 79,434,155 Shares issued to holders in reinvestment of dividends 3,713,065 5,464,609 Cost of shares redeemed (12,386,052 ) (33,715,361 ) Net increase in net assets resulting from capital share transactions 20,259,224 51,183,403 DISTRIBUTIONS TO INSTITUTIONAL CLASS SHAREHOLDERS: From net investment income (3,769,417 ) (5,563,493 ) TOTAL INCREASE IN NET ASSETS 19,886,200 51,546,743 NET ASSETS: Beginning of period 148,604,711 97,057,968 End of period (including undistributed net investment income of $208,989 and $78,385, respectively) $ 168,490,911 $ 148,604,711 The accompanying notes are an integral part of these financial statements. Page 64 Baird Funds, Inc. Financial Highlights Baird Intermediate Bond Fund – Institutional Class Six Months Ended June 30, 2007 Year Ended December 31, (Unaudited) 2006 2005 2004 2003 2002 Per Share Data: Net asset value, beginning of period $ 10.52 $ 10.55 $ 10.83 $ 10.88 $ 10.86 $ 10.60 Income from investment operations: Net investment income 0.27 0.51 0.46 0.47 (1) 0.49 0.56 Net realized and unrealized gains (losses) on investments (0.10 ) (0.03 ) (0.27 ) (0.05 ) 0.14 0.27 Total from investment operations 0.17 0.48 0.19 0.42 0.63 0.83 Less distributions: Dividends from net investment income (0.26 ) (0.51 ) (0.47 ) (0.47 ) (0.49 ) (0.56 ) Distributions from net realized gains — — — (0.00 )(2) (0.12 ) (0.01 ) Total distributions (0.26 ) (0.51 ) (0.47 ) (0.47 ) (0.61 ) (0.57 ) Net asset value, end of period $ 10.43 $ 10.52 $ 10.55 $ 10.83 $ 10.88 $ 10.86 Total return 1.56 %(3) 4.70 % 1.77 % 3.91 % 5.89 % 8.02 % Supplemental data and ratios: Net assets, end of period $ 323,665,311 $ 326,835,399 $ 231,800,807 $ 191,563,699 $ 149,836,855 $ 146,236,339 Ratio of expenses to average net assets 0.30 %(4) 0.30 % 0.30 % 0.30 % 0.30 % 0.30 % Ratio of net investment income to average net assets 5.14 %(4) 4.90 % 4.34 % 4.32 % 4.39 % 5.20 % Portfolio turnover rate(5) 24.1 %(3) 44.8 % 42.1 % 44.8 % 64.4 % 41.1 % (1) Calculated using average shares outstanding during the period. (2) Amount is less than $0.01. (3) Not annualized. (4) Annualized. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. Page 65 Baird Funds, Inc. Financial Highlights Baird Intermediate Bond Fund – Investor Class Six Months Ended June 30, 2007 Year Ended December 31, (Unaudited) 2006 2005 2004 2003 2002 Per Share Data: Net asset value, beginning of period $ 10.85 $ 10.86 $ 11.13 $ 11.17 $ 11.13 $ 10.71 Income from investment operations: Net investment income 0.26 0.50 (1) 0.45 0.45 (1) 0.48 0.54 (1) Net realized and unrealized gains (losses) on investments (0.11 ) (0.03 ) (0.28 ) (0.05 ) 0.14 0.27 Total from investment operations 0.15 0.47 0.17 0.40 0.62 0.81 Less distributions: Dividends from net investment income (0.25 ) (0.48 ) (0.44 ) (0.44 ) (0.46 ) (0.38 ) Distributions from net realized gains — — — (0.00 )(2) (0.12 ) (0.01 ) Total distributions (0.25 ) (0.48 ) (0.44 ) (0.44 ) (0.58 ) (0.39 ) Net asset value, end of period $ 10.75 $ 10.85 $ 10.86 $ 11.13 $ 11.17 $ 11.13 Total return 1.39 %(3) 4.47 % 1.56 % 3.65 % 5.61 % 7.74 % Supplemental data and ratios: Net assets, end of period $ 638,330 $ 1,207,214 $ 2,829,659 $ 3,012,328 $ 1,321,648 $ 1,127,162 Ratio of expenses to average net assets 0.55 %(4) 0.55 % 0.55 % 0.55 % 0.55 % 0.55 % Ratio of net investment income to average net assets 4.89 %(4) 4.65 % 4.09 % 4.07 % 4.14 % 4.95 % Portfolio turnover rate(5) 24.1 %(3) 44.8 % 42.1 % 44.8 % 64.4 % 41.1 % (1) Calculated using average shares outstanding during the period. (2) Amount is less than $0.01. (3) Not Annualized. (4) Annualized. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. Page 66 Baird Funds, Inc. Financial Highlights Baird Aggregate Bond Fund – Institutional Class Six Months Ended June 30, 2007 Year Ended December 31, (Unaudited) 2006 2005 2004 2003 2002 Per Share Data: Net asset value, beginning of period $ 10.51 $ 10.54 $ 10.74 $ 10.71 $ 10.69 $ 10.51 Income from investment operations: Net investment income 0.27 0.52 0.49 (1) 0.49 (1) 0.56 0.62 Net realized and unrealized gains (losses) on investments (0.14 ) (0.03 ) (0.19 ) 0.07 0.20 0.23 Total from investment operations 0.13 0.49 0.30 0.56 0.76 0.85 Less distributions: Dividends from net investment income (0.26 ) (0.52 ) (0.49 ) (0.50 ) (0.56 ) (0.62 ) Distributions from net realized gains — (0.00 )(2) (0.01 ) (0.03 ) (0.18 ) (0.05 ) Total distributions (0.26 ) (0.52 ) (0.50 ) (0.53 ) (0.74 ) (0.67 ) Net asset value, end of period $ 10.38 $ 10.51 $ 10.54 $ 10.74 $ 10.71 $ 10.69 Total return 1.25 %(3) 4.88 % 2.85 % 5.30 % 7.19 % 8.30 % Supplemental data and ratios: Net assets, end of period $ 504,559,013 $ 334,907,855 $ 227,132,399 $ 115,382,862 $ 91,550,534 $ 87,847,176 Ratio of expenses to average net assets 0.30 %(4) 0.30 % 0.30 % 0.30 % 0.30 % 0.30 % Ratio of net investment income to average net assets 5.34 %(4) 5.11 % 4.56 % 4.58 % 4.85 % 5.75 % Portfolio turnover rate(5) 21.5 %(3) 52.4 % 46.0 % 72.6 % 106.7 % 51.2 % (1) Calculated using average shares outstanding during the period. (2) Amount is less than $0.01. (3) Not annualized. (4) Annualized. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. Page 67 Baird Funds, Inc. Financial Highlights Baird Aggregate Bond Fund – Investor Class Six Months Ended June 30, 2007 Year Ended December 31, (Unaudited) 2006 2005 2004 2003 2002 Per Share Data: Net asset value, beginning of period $ 10.73 $ 10.75 $ 10.95 $ 10.88 $ 10.84 $ 10.57 Income from investment operations: Net investment income 0.26 0.50 0.47 (1) 0.48 (1) 0.55 0.60 (1) Net realized and unrealized gains (losses) on investments (0.13 ) (0.02 ) (0.19 ) 0.07 0.19 0.23 Total from investment operations 0.13 0.48 0.28 0.55 0.74 0.83 Less distributions: Dividends from net investment income (0.25 ) (0.50 ) (0.47 ) (0.45 ) (0.52 ) (0.51 ) Distributions from net realized gains — (0.00 )(2) (0.01 ) (0.03 ) (0.18 ) (0.05 ) Total distributions (0.25 ) (0.50 ) (0.48 ) (0.48 ) (0.70 ) (0.56 ) Net asset value, end of period $ 10.61 $ 10.73 $ 10.75 $ 10.95 $ 10.88 $ 10.84 Total return 1.20 %(3) 4.61 % 2.54 % 5.20 % 6.95 % 8.08 % Supplemental data and ratios: Net assets, end of period $ 2,599,622 $ 1,848,622 $ 1,289,926 $ 708,858 $ 719,844 $ 845,481 Ratio of expenses to average net assets 0.55 %(4) 0.55 % 0.55 % 0.55 % 0.55 % 0.55 % Ratio of net investment income to average net assets 5.09 %(4) 4.86 % 4.31 % 4.33 % 4.60 % 5.50 % Portfolio turnover rate(5) 21.5 %(3) 52.4 % 46.0 % 72.6 % 106.7 % 51.2 % (1) Calculated using average shares outstanding during the period. (2) Amount is less than $0.01. (3) Not annualized. (4) Annualized. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. Page 68 Baird Funds, Inc. Financial Highlights Baird Intermediate Municipal Bond Fund – Institutional Class Six Months Ended June 30, 2007 Year Ended December 31, (Unaudited) 2006 2005 2004 2003 2002 Per Share Data: Net asset value, beginning of period $ 10.55 $ 10.56 $ 10.81 $ 10.91 $ 10.86 $ 10.25 Income from investment operations: Net investment income(1) 0.21 0.39 0.39 0.40 0.42 0.43 Net realized and unrealized gains (losses) on investments (0.18 ) (0.01 ) (0.25 ) (0.11 ) 0.10 0.64 Total from investment operations 0.03 0.38 0.14 0.29 0.52 1.07 Less distributions: Dividends from net investment income (0.19 ) (0.39 ) (0.39 ) (0.39 ) (0.43 ) (0.46 ) Distributions from net realized gains — (0.04 ) (0.00 )(2) Total distributions (0.19 ) (0.39 ) (0.39 ) (0.39 ) (0.47 ) (0.46 ) Net asset value, end of period $ 10.39 $ 10.55 $ 10.56 $ 10.81 $ 10.91 $ 10.86 Total return 0.31 %(3) 3.69 % 1.33 % 2.69 % 4.91 % 10.72 % Supplemental data and ratios: Net assets, end of period $ 64,769,222 $ 64,932,629 $ 53,831,848 $ 36,889,211 $ 30,234,195 $ 31,221,508 Ratio of expenses to average net assets 0.30 %(4) 0.30 % 0.30 % 0.30 % 0.30 % 0.30 % Ratio of net investment income to average net assets 3.95 %(4) 3.72 % 3.64 % 3.70 % 3.88 % 4.11 % Portfolio turnover rate(5) 1.5 %(3) 25.1 % 13.7 % 4.2 % 17.7 % 32.6 % (1) Calculated using average shares outstanding during the period. (2) Amount is less than $0.01. (3) Not annualized. (4) Annualized. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. Page 69 Baird Funds, Inc. Financial Highlights Baird Intermediate Municipal Bond Fund – Investor Class Six Months Ended June 30, 2007 Year Ended December 31, (Unaudited) 2006 2005 2004 2003 2002 Per Share Data: Net asset value, beginning of period $ 10.75 $ 10.75 $ 10.99 $ 11.09 $ 11.02 $ 10.27 Income from investment operations: Net investment income(1) 0.20 0.37 0.37 0.38 0.40 0.41 Net realized and unrealized gains (losses) on investments (0.18 ) (0.01 ) (0.25 ) (0.12 ) 0.10 0.64 Total from investment operations 0.02 0.36 0.12 0.26 0.50 1.05 Less distributions: Dividends from net investment income (0.18 ) (0.36 ) (0.36 ) (0.36 ) (0.39 ) (0.30 ) Distributions from net realized gains — (0.04 ) (0.00 )(2) Total distributions (0.18 ) (0.36 ) (0.36 ) (0.36 ) (0.43 ) (0.30 ) Net asset value, end of period $ 10.59 $ 10.75 $ 10.75 $ 10.99 $ 11.09 $ 11.02 Total return 0.18 %(3) 3.44 % 1.13 % 2.40 % 4.69 % 10.46 % Supplemental data and ratios: Net assets, end of period $ 317,446 $ 544,878 $ 1,491,666 $ 4,611,766 $ 756,792 $ 706,207 Ratio of expenses to average net assets 0.55 %(4) 0.55 % 0.55 % 0.55 % 0.55 % 0.55 % Ratio of net investment income to average net assets 3.70 %(4) 3.47 % 3.39 % 3.45 % 3.63 % 3.86 % Portfolio turnover rate(5) 1.5 %(3) 25.1 % 13.7 % 4.2 % 17.7 % 32.6 % (1) Calculated using average shares outstanding during the period. (2) Amount is less than $0.01. (3) Not annualized. (4) Annualized. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. Page 70 Baird Funds, Inc. Financial Highlights Baird Core Plus Bond Fund – Institutional Class Six Months Ended June 30, 2007 Year Ended December 31, (Unaudited) 2006 2005 2004 2003 2002 Per Share Data: Net asset value, beginning of period $ 10.16 $ 10.06 $ 10.38 $ 10.45 $ 10.45 $ 10.42 Income from investment operations: Net investment income 0.27 0.55 (1) 0.51 (1) 0.54 0.56 0.62 Net realized and unrealized gains (losses) on investments (0.13 ) 0.09 (0.28 ) 0.10 0.36 0.07 Total from investment operations 0.14 0.64 0.23 0.64 0.92 0.69 Less distributions: Dividends from net investment income (0.27 ) (0.54 ) (0.54 ) (0.53 ) (0.56 ) (0.62 ) Distributions from net realized gains — — (0.01 ) (0.18 ) (0.36 ) (0.04 ) Total distributions (0.27 ) (0.54 ) (0.55 ) (0.71 ) (0.92 ) (0.66 ) Net asset value, end of period $ 10.03 $ 10.16 $ 10.06 $ 10.38 $ 10.45 $ 10.45 Total return 1.35 %(2) 6.58 % 2.23 % 6.29 % 8.94 % 6.90 % Supplemental data and ratios: Net assets, end of period $ 58,888,002 $ 51,551,017 $ 32,173,459 $ 32,495,641 $ 42,709,634 $ 54,221,923 Ratio of expenses to average net assets 0.30 %(3) 0.30 % 0.30 % 0.30 % 0.30 % 0.30 % Ratio of net investment income to average net assets 5.46 %(3) 5.49 % 4.92 % 4.85 % 4.56 % 6.03 % Portfolio turnover rate(4) 30.0 %(2) 62.0 % 37.6 % 52.5 % 103.1 % 66.8 % (1) Calculated using average shares outstanding during the period. (2) Not annualized. (3) Annualized. (4) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. Page 71 Baird Funds, Inc. Financial Highlights Baird Core Plus Bond Fund – Investor Class Six Months Ended June 30, 2007 Year Ended December 31, (Unaudited) 2006 2005 2004 2003 2002 Per Share Data: Net asset value, beginning of period $ 10.42 $ 10.30 $ 10.62 $ 10.67 $ 10.65 $ 10.49 Income from investment operations: Net investment income 0.25 0.54 (1) 0.49 (1) 0.53 0.53 (1) 0.60 (1) Net realized and unrealized gains (losses) on investments (0.12 ) 0.09 (0.29 ) 0.10 0.37 0.07 Total from investment operations 0.13 0.63 0.20 0.63 0.90 0.67 Less distributions: Dividends from net investment income (0.25 ) (0.51 ) (0.51 ) (0.50 ) (0.52 ) (0.47 ) Distributions from net realized gains — — (0.01 ) (0.18 ) (0.36 ) (0.04 ) Total distributions (0.25 ) (0.51 ) (0.52 ) (0.68 ) (0.88 ) (0.51 ) Net asset value, end of period $ 10.30 $ 10.42 $ 10.30 $ 10.62 $ 10.67 $ 10.65 Total return 1.30 %(2) 6.34 % 1.93 % 6.09 % 8.60 % 6.58 % Supplemental data and ratios: Net assets, end of period $ 652,746 $ 288,928 $ 449,709 $ 125,847 $ 124,481 $ 296,026 Ratio of expenses to average net assets 0.55 %(3) 0.55 % 0.55 % 0.55 % 0.55 % 0.55 % Ratio of net investment income to average net assets 5.21 %(3) 5.24 % 4.67 % 4.60 % 4.31 % 5.78 % Portfolio turnover rate(4) 30.0 %(2) 62.0 % 37.6 % 52.5 % 103.1 % 66.8 % (1) Calculated using average shares outstanding during the period. (2) Not annualized. (3) Annualized. (4) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. Page 72 Baird Funds, Inc. Financial Highlights Baird Short-Term Bond Fund – Institutional Class Six Months Ended August 31, 2004(1) June 30, 2007 Year Ended December 31, through (Unaudited) 2006 2005 December 31, 2004 Per Share Data: Net asset value, beginning of period $ 9.81 $ 9.79 $ 9.93 $ 10.00 Income from investment operations: Net investment income 0.24 0.43 0.33 0.08 Net realized and unrealized gains (losses) on investments (0.03 ) 0.02 (0.15 ) (0.07 ) Total from investment operations 0.21 0.45 0.18 0.01 Less distributions: Dividends from net investment income (0.23 ) (0.43 ) (0.32 ) (0.08 ) Net asset value, end of period $ 9.79 $ 9.81 $ 9.79 $ 9.93 Total return 2.14 %(2) 4.65 % 1.85 % 0.10 %(2) Supplemental data and ratios: Net assets, end of period $ 168,490,911 $ 148,604,711 $ 97,057,968 $ 31,973,000 Ratio of expenses to average net assets 0.30 %(3) 0.30 % 0.30 % 0.30 %(3) Ratio of net investment income to average net assets 4.92 %(3) 4.48 % 3.52 % 2.60 %(3) Portfolio turnover rate 23.8 %(2) 41.1 % 31.8 % 16.7 %(2) (1) Commencement of operations. (2) Not annualized. (3) Annualized. The accompanying notes are an integral part of these financial statements. Page 73 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 1. ORGANIZATION Baird Funds, Inc. (the “Corporation”) was incorporated on June 9, 2000 as a Wisconsin corporation and is registered as an open-end investment management company under the Investment Company Act of 1940, as amended (the “1940 Act”).The accompanying financial statements include the Baird Intermediate Bond Fund, Baird Aggregate Bond Fund, Baird Intermediate Municipal Bond Fund, Baird Core Plus Bond Fund and Baird Short-Term Bond Fund (each, a “Fund” and collectively, the “Funds”), five of the eight portfolios comprising the Corporation, each of which is diversified within the meaning of the 1940 Act.Robert W. Baird & Co. Incorporated (“Baird” or the “Advisor”) serves as investment advisor to the Funds. The Baird Intermediate Bond Fund, Baird Aggregate Bond Fund and Baird Core Plus Bond Fund commenced operations with the sale of both Institutional and Investor class shares on September 29, 2000.The Baird Intermediate Municipal Bond Fund commenced operations with the sale of both Institutional and Investor Class shares on March 30, 2001.The Baird Short-Term Bond Fund commenced operations with the sale of Institutional Class shares on August 31, 2004.The Institutional Class shares are not subject to a distribution and service (12b-1) fee, while the Investor Class shares are subject to a distribution and service (12b-1) fee up to 0.25%. The investment objective of the Baird Intermediate Bond Fund is to provide an annual rate of total return, before Fund expenses, greater than the annual rate of total return of the Lehman Brothers Intermediate Government/Credit Bond Index.The Lehman Brothers Intermediate Government/Credit Bond Index is an unmanaged, market value weighted index of investment grade, fixed-rate debt, including government and corporate securities, with maturities between one and ten years. The investment objective of the Baird Aggregate Bond Fund is to provide an annual rate of total return, before Fund expenses, greater than the annual rate of total return of the Lehman Brothers Aggregate Bond Index.The Lehman Brothers Aggregate Bond Index is an unmanaged, market value weighted index of investment grade, fixed-rate debt, including government, corporate, asset-backed, and mortgage-backed securities, with maturities of at least one year. The primary investment objective of the Baird Intermediate Municipal Bond Fund is to provide current income that is substantially exempt from federal income tax.A secondary objective is to provide total return with relatively low volatility of principal. The investment objective of the Baird Core Plus Bond Fund is to provide an annual rate of total return, before Fund expenses, greater than the annual rate of total return of the Lehman Brothers U.S. Universal Bond Index. The Lehman Brothers U.S. Universal Bond Index is an unmanaged, market value weighted index of fixed income securities issued in U.S. dollars, including U.S. government and investment grade debt, non-investment grade debt, asset-backed and mortgage-backed securities, Eurobonds, 144A securities and emerging market debt, with maturities of at least one year. The investment objective of the Baird Short-Term Bond Fund is to provide an annual rate of total return, before Fund expenses, greater than the annual rate of total return of the Lehman Brothers 1-3 Year Government/Credit Bond Index.The Lehman Brothers 1-3 Year Government/Credit Bond Index is an unmanaged, market value weighted index of investment grade, fixed-rate debt, including government and corporate securities, with maturities between one and three years. Page 74 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of their financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America. a) Investment Valuation– Because market quotations for most debt securities are not readily available, debt securities are stated at fair value as furnished by an independent pricing service, which uses valuation methods such as matrix pricing and other analytical pricing models, as well as market transactions and dealer quotations.Debt securities purchased with a remaining maturity of 60 days or less are valued at acquisition cost, plus or minus any amortized discount or premium.Investments in mutual funds are valued at their stated net asset value.Common stocks that are listed on a securities exchange (other than NASDAQ) are valued at the last quoted sales price.Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price.Price information on listed stocks is taken from the exchange where the security is primarily traded.Securities that were not traded on the valuation date, as well as stocks that are not listed on an exchange, including NASDAQ, are valued at the average of the current bid and asked price.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by the Advisor in accordance with procedures approved by the Corporation’s Board of Directors.In accordance with such procedures, the Advisor may use broker quotes or, if the broker quotes are unavailable or deemed to be unreliable, fair value will be determined by a valuation committee of the Advisor.In certain limited instances, the Advisor may also determine the fair value of a debt security for up to two trading days using a constant spread methodology authorized by the Board.In determining fair value, the valuation committee takes into account all relevant factors and available information.Consequently, the price of the security used by a Fund to calculate its NAV may differ from quoted or published prices for the same security.Fair value pricing involves subjective judgments and there is no single standard for determining a security’s fair value.As a result, different mutual funds could reasonably arrive at a different fair value for the same security.It is possible that the fair value determined for a security is materially different from the value that could be realized upon the sale of that security or from the values that other mutual funds may determine. In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements.” SFAS No. 157 defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007.Management has determined that SFAS No. 157 will have no material impact on the Funds’ financial statements. b) Unregistered Securities– Four of the Funds own certain investment securities which are unregistered and thus restricted with respect to resale.These securities consist of securities issued pursuant to Rule 144A under the Securities Act of 1933, which are deemed to be liquid based on several factors.The value of such securities for the Baird Intermediate Bond, Baird Aggregate Bond, Baird Core Plus Bond and Baird Short-Term Bond Funds were $15,767,926 (4.86% of net assets), $19,603,917 (3.87% of net assets), $2,143,297 (3.60% of net assets) and $7,024,530 (4.17% of net assets), respectively, at June 30, 2007. Page 75 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 2. SIGNIFICANT ACCOUNTING POLICIES (cont.) c) Foreign Securities– The Funds may invest in U.S. dollar-denominated debt obligations of foreign companies and foreign governments. Investing in securities of foreign companies and foreign governments involves special risks and considerations not typically associated with investing in U.S. companies and the U.S. government.These risks include currency rate fluctuations, political and economic instability and differences in financial reporting standards and less strict regulation of securities markets.Moreover, securities of many foreign companies and foreign governments and their markets may be less liquid and their prices more volatile than those of securities of comparable U.S. companies and the U.S. government. Occasionally, events that affect these values and exchange rates may occur after the close of the exchange on which such securities are traded.If such events materially affect the value of a Fund’s securities, these securities may be valued at their fair value pursuant to procedures adopted by the Board of Directors. d) Federal Income Taxes– The Funds intend to continue to qualify as regulated investment companies as provided in subchapter M of the Internal Revenue Code and to distribute substantially all of their taxable income to their shareholders in a manner which results in no tax cost to the Funds.Therefore, no federal income or excise tax provision is recorded. Effective June 29, 2007, the Funds adopted Financial Accounting Standards Board (FASB) Interpretation No. 48 (FIN 48),“Accounting for Uncertainty in Income Taxes,” a clarification of FASB Statement No. 109, “Accounting for Income Taxes.” FIN 48 establishes financial reporting rules regarding recognition and measurement of tax positions taken or expected to be taken on a tax return.Management has determined that FIN 48 had no material impact on the Funds’ financial statements. e) Allocation of Income and Expenses– Each Fund is charged for those expenses directly attributable to it.Expenses directly attributable to a class of shares, such as Rule 12b-1 distribution fees, are charged to that class of shares.Income, expenses and realized and unrealized gains and losses are allocated to the classes based on their respective net assets.Expenses that are not directly attributable to a Fund are allocated among the Funds in the series in proportion to their assets. f) Distributions to Shareholders– Dividends from net investment income are declared and paid monthly.Distributions of net realized capital gains, if any, are declared and paid at least annually. g) Use of Estimates– The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. h) Other– Investment and shareholder transactions are recorded on trade date.The Funds determine the gain or loss realized from investment transactions by comparing the original cost of the security lot sold with the net sales proceeds.Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis.Premiums and discounts on the purchase of securities are amortized/accreted using the effective interest Page 76 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 2. SIGNIFICANT ACCOUNTING POLICIES (cont.) method.Accounting principles generally accepted in the United States of America require that permanent financial reporting and tax differences be reclassified in the capital accounts. i) Guarantees and Indemnifications– In the normal course of business, the Funds enter into contracts with service providers that contain general indemnification clauses.The Funds’ maximum exposure under these arrangements is unknown and would involve future claims against the Funds that have not yet occurred.Based on experience, the Funds would expect the risk of loss to be remote. 3. CAPITAL SHARE TRANSACTIONS The following table summarizes the capital share transactions of each Fund for the past two fiscal periods: BAIRD INTERMEDIATE BOND FUND Six Months Ended Six Months Ended June 30, 2007 June 30, 2007 Institutional Class Shares Shares Amount Investor Class Shares Shares Amount Shares sold 3,819,189 $ 40,237,194 Shares sold 168,809 $ 1,830,874 Shares issued to Shares issued to shareholders in shareholders in reinvestment of dividends 700,483 7,365,153 reinvestment of dividends 2,114 22,937 Shares redeemed (4,535,565 ) (47,633,480 ) Shares redeemed (222,832 ) (2,428,781 ) Net decrease (15,893 ) $ (31,133 ) Net decrease (51,909 ) $ (574,970 ) Shares Outstanding: Shares Outstanding: Beginning of period 31,062,601 Beginning of period 111,284 End of period 31,046,708 End of period 59,375 Year Ended Year Ended December 31, 2006 December 31, 2006 Institutional Class Shares Shares Amount Investor Class Shares Shares Amount Shares sold 10,666,486 $ 111,623,242 Shares sold 7,531 $ 81,500 Shares issued to Shares issued to shareholders in shareholders in reinvestment of dividends 1,136,626 11,873,363 reinvestment of dividends 5,495 59,100 Shares redeemed (2,710,776 ) (28,370,722 ) Shares redeemed (162,273 ) (1,744,715 ) Net increase 9,092,336 $ 95,125,883 Net decrease (149,247 ) $ (1,604,115 ) Shares Outstanding: Shares Outstanding: Beginning of period 21,970,265 Beginning of period 260,531 End of period 31,062,601 End of period 111,284 Page 77 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 3. CAPITAL SHARE TRANSACTIONS (cont.) BAIRD AGGREGATE BOND FUND Six Months Ended Six Months Ended June 30, 2007 June 30, 2007 Institutional Class Shares Shares Amount Investor Class Shares Shares Amount Shares sold 19,002,721 $ 199,548,080 Shares sold 119,258 $ 1,281,198 Shares issued to Shares issued to shareholders in shareholders in reinvestment of dividends 794,765 8,337,474 reinvestment of dividends 5,040 54,048 Shares redeemed (3,068,786 ) (32,126,923 ) Shares redeemed (51,483 ) (551,737 ) Net increase 16,728,700 $ 175,758,631 Net increase 72,815 $ 783,509 Shares Outstanding: Shares Outstanding: Beginning of period 31,878,802 Beginning of period 172,253 End of period 48,607,502 End of period 245,068 Year Ended Year Ended December 31, 2006 December 31, 2006 Institutional Class Shares Shares Amount Investor Class Shares Shares Amount Shares sold 14,798,845 $ 154,503,654 Shares sold 91,604 $ 983,015 Shares issued to Shares issued to shareholders in shareholders in reinvestment of dividends 1,141,334 11,883,604 reinvestment of dividends 5,207 55,410 Shares redeemed (5,615,794 ) (58,350,968 ) Shares redeemed (44,506 ) (471,602 ) Net increase 10,324,385 $ 108,036,290 Net increase 52,305 $ 566,823 Shares Outstanding: Shares Outstanding: Beginning of period 21,554,417 Beginning of period 119,948 End of period 31,878,802 End of period 172,253 Page 78 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 3. CAPITAL SHARE TRANSACTIONS (cont.) BAIRD INTERMEDIATE MUNICIPAL BOND FUND Six Months Ended Six Months Ended June 30, 2007 June 30, 2007 Institutional Class Shares Shares Amount Investor Class Shares Shares Amount Shares sold 741,254 $ 7,804,180 Shares sold 1,399 $ 15,022 Shares issued to Shares issued to shareholders in shareholders in reinvestment of dividends 89,310 937,720 reinvestment of dividends 711 7,621 Shares redeemed (748,935 ) (7,879,374 ) Shares redeemed (22,789 ) (244,725 ) Other capital Other capital contributions(1) — 2,555 contributions(1) — 40 Net increase 81,629 $ 865,081 Net decrease (20,679 ) $ (222,042 ) Shares Outstanding: Shares Outstanding: Beginning of period 6,152,087 Beginning of period 50,663 End of period 6,233,716 End of period 29,984 Year Ended Year Ended December 31, 2006 December 31, 2006 Institutional Class Shares Shares Amount Investor Class Shares Shares Amount Shares sold 3,475,609 $ 36,579,100 Shares sold 8,603 $ 93,068 Shares issued to Shares issued to shareholders in shareholders in reinvestment of dividends 191,986 2,016,861 reinvestment of dividends 2,354 25,191 Shares redeemed (2,611,483 ) (27,462,382 ) Shares redeemed (98,994 ) (1,062,648 ) Net increase 1,056,112 $ 11,133,579 Net decrease (88,037 ) $ (944,389 ) Shares Outstanding: Shares Outstanding: Beginning of period 5,095,975 Beginning of period 138,700 End of period 6,152,087 End of period 50,663 (1) Voluntary reimbursement by Advisor of fees associated with the Fund’s investments in other investment companies. Page 79 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 3. CAPITAL SHARE TRANSACTIONS (cont.) BAIRD CORE PLUS BOND FUND Six Months Ended Six Months Ended June 30, 2007 June 30, 2007 Institutional Class Shares Shares Amount Investor Class Shares Shares Amount Shares sold 877,829 $ 8,957,172 Shares sold 43,595 $ 454,044 Shares issued to Shares issued to shareholders in shareholders in reinvestment of dividends 137,404 1,393,534 reinvestment of dividends 778 8,092 Shares redeemed (221,971 ) (2,261,782 ) Shares redeemed (8,736 ) (91,269 ) Other capital Other capital contributions(1) — 526 contributions(1) — 5 Net increase 793,262 $ 8,089,450 Net increase 35,637 $ 370,872 Shares Outstanding: Shares Outstanding: Beginning of period 5,075,175 Beginning of period 27,724 End of period 5,868,437 End of period 63,361 Year Ended Year Ended December 31, 2006 December 31, 2006 Institutional Class Shares Shares Amount Investor Class Shares Shares Amount Shares sold 3,548,621 $ 35,649,048 Shares sold 8,089 $ 82,802 Shares issued to Shares issued to shareholders in shareholders in reinvestment of dividends 141,751 1,416,531 reinvestment of dividends 1,301 13,305 Shares redeemed (1,814,933 ) (18,051,110 ) Shares redeemed (25,330 ) (260,389 ) Other capital Other capital contributions(2) — 71 contributions(2) — 0 (3) Net increase 1,875,439 $ 19,014,540 Net decrease (15,940 ) $ (164,282 ) Shares Outstanding: Shares Outstanding: Beginning of period 3,199,736 Beginning of period 43,664 End of period 5,075,175 End of period 27,724 (1) Voluntary reimbursement by Advisor of fees associated with the Fund’s investments in other investment companies. (2) Reimbursement for NAV Break. (3) Amount is less than $1. Page 80 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 3. CAPITAL SHARE TRANSACTIONS (cont.) BAIRD SHORT-TERM BOND FUND Six Months Ended Year Ended June 30, 2007 December 31, 2006 Institutional Class Shares Shares Amount Institutional Class Shares Shares Amount Shares sold 2,943,265 $ 28,932,211 Shares sold 8,124,186 $ 79,434,155 Shares issued to Shares issued to shareholders in shareholders in reinvestment of dividends 378,446 3,713,065 reinvestment of dividends 559,203 5,464,609 Shares redeemed (1,260,168 ) (12,386,052 ) Shares redeemed (3,449,049 ) (33,715,361 ) Net increase 2,061,543 $ 20,259,224 Net increase 5,234,340 $ 51,183,403 Shares Outstanding: Shares Outstanding: Beginning of period 15,147,163 Beginning of period 9,912,823 End of period 17,208,706 End of period 15,147,163 4. INVESTMENT TRANSACTIONS AND INCOME TAX INFORMATION During the six months ended June 30, 2007, purchases and sales of investment securities (excluding short-term investments) were as follows: Baird Baird Baird Intermediate Baird Baird Intermediate Aggregate Municipal Core Plus Short-Term Bond Fund Bond Fund Bond Fund Bond Fund Bond Fund Purchases: U.S. Government $ 41,462,122 $ 79,461,097 $ — $ 5,301,655 $ 9,048,729 Other $ 33,475,063 $ 162,142,438 $ 1,781,236 $ 17,948,644 $ 31,747,302 Sales: U.S. Government $ 52,888,242 $ 33,458,705 $ — $ 9,213,271 $ 12,689,766 Other $ 35,194,044 $ 50,941,813 $ 969,760 $ 6,686,929 $ 20,291,513 Page 81 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 4. INVESTMENT TRANSACTIONS AND INCOME TAX INFORMATION (cont.) At December 31, 2006, gross unrealized appreciation and depreciation of investments and distributable ordinary income and long-term capital gains for federal tax purposes were as follows: Intermediate Intermediate Aggregate Municipal Core Plus Short-Term Bond Fund Bond Fund Bond Fund Bond Fund Bond Fund Cost of Investments $ 352,890,822 $ 355,290,950 $ 64,184,619 $ 55,485,672 $ 162,277,229 Gross unrealized appreciation $ 2,414,197 $ 3,195,824 $ 612,696 $ 733,192 $ 282,887 Gross unrealized depreciation (3,173,709 ) (3,304,445 ) (495,225 ) (614,191 ) (769,628 ) Net unrealized appreciation/depreciation $ (759,512 ) $ (108,621 ) $ 117,471 $ 119,001 $ (486,741 ) Undistributed ordinary income $ 207,297 $ 177,153 $ 9,471 $ 33,503 $ 78,385 Undistributed long-term capital gain — Total distributable earnings $ 207,297 $ 177,153 $ 9,471 $ 33,503 $ 78,385 Other accumulated gains (losses) $ (3,136,565 ) $ (1,020,356 ) $ (336,718 ) $ (111,190 ) $ (356,847 ) Total accumulated earnings (losses) $ (3,688,780 ) $ (951,824 ) $ (209,776 ) $ 41,314 $ (765,203 ) On the Statements of Asset and Liabilities, the following adjustments were made for permanent tax adjustments: Undistributed Net Accumulated Net Paid In Investment Income (Loss) Realized Gain (Loss) Capital Baird Intermediate Bond Fund $ 78,450 $ (78,450 ) — Baird Aggregate Bond Fund $ 65,084 $ (65,084 ) — Baird Intermediate Municipal Bond Fund — $ (38,217 ) $ 38,217 Baird Core Plus Bond Fund $ 17,189 $ (17,189 ) — Baird Short-Term Bond Fund $ (54,150 ) $ 54,150 — The permanent differences primarily relate to reclasses from paydown gains and losses from asset backed securities. Page 82 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 4. INVESTMENT TRANSACTIONS AND INCOME TAX INFORMATION (cont.) The tax components of dividends paid during the periods shown below were as follows: Six Months Ended Year Ended June 30, 2007 December 31, 2006 Ordinary Long-Term Ordinary Long-Term Income Capital Gains Income Capital Gains Distributions Distributions Distributions Distributions Baird Intermediate Bond Fund $ 8,361,690 $ — $ 13,585,132 $ — Baird Aggregate Bond Fund $ 10,399,966 $ — $ 13,167,714 $ 121,173 Baird Intermediate Municipal Bond Fund $ — $ — $ — $ — Baird Core Plus Bond Fund $ 1,468,982 $ — $ 1,742,409 $ — Baird Short-Term Bond Fund $ 3,769,417 $ — $ 5,563,493 $ — For the six months ended June 30, 2007 and the year ended December 31, 2006, distributions of $1,191,014 and $2,571,346, respectively, from the Baird Intermediate Municipal Bond Fund were tax-exempt. Under the current tax law, capital losses realized after October 31 may be deferred and treated as occurring on the first day of the following fiscal year.For the year ended December 31, 2006, the Baird Intermediate Bond, Baird Aggregate Bond, Baird Intermediate Municipal Bond, Baird Core Plus Bond and Baird Short-Term Bond Funds elected to defer capital losses occurring between November 1, 2006 and December 31, 2006 in the amount of $6,343, $73,662, $94,149, $72,252 and $40,321, respectively. At December 31, 2006, the Baird Intermediate Bond, Baird Aggregate Bond, Baird Intermediate Municipal Bond, Baird Core Plus Bond and Baird Short-Term Bond Funds had accumulated net realized capital loss carryovers of $3,130,445, $945,859, $242,569, $38,938 and $316,526, respectively.With respect to Baird Intermediate Bond Fund, $485,569 of the capital loss carryovers expire in 2012, $938,114 expire in 2013 and $1,706,762 expire in 2014.With respect to Baird Aggregate Bond Fund, $945,859 of the capital loss carryovers expire in 2014.With respect to Baird Intermediate Municipal Bond Fund, $6,626 of the capital loss carryovers expire in 2012, $184,660 expire in 2013 and $51,283 expire in 2014.With respect to Baird Core Plus Fund, $5,975 of the capital loss carryovers expire in 2013 and $32,963 expire in 2014.With respect to Baird Short-Term Bond Fund, $8,150 of the capital loss carryovers expire in 2012, $59,190 expire in 2013 and $249,186 expire in 2014.To the extent these Funds realize future net capital gains, those gains will be offset by any unused capital loss carryovers. 5. INVESTMENT ADVISORY AND OTHER AGREEMENTS The Funds have entered into an Investment Advisory Agreement with Baird for the provision of investment advisory services. Pursuant to the Investment Advisory Agreement, the Advisor is entitled to receive a fee, calculated daily and payable monthly, at the annual rate of 0.25% for the Baird Intermediate Bond Fund, Baird Aggregate Bond Fund, Baird Intermediate Municipal Bond Fund, Baird Core Plus Bond Fund and Baird Short-Term Bond Fund as applied to the respective Fund’s average daily net assets.Certain officers of the Advisor are also officers of the Funds. Page 83 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 5. INVESTMENT ADVISORY AND OTHER AGREEMENTS (cont.) The Funds have entered into an Administration Agreement with Baird.Under the Administration Agreement, the Advisor assumes and pays all expenses of the applicable Fund other than the investment advisory fees, borrowing costs, commissions and other costs directly related to portfolio securities transactions, extraordinary or non-recurring expenses and fees under the 12b-1 plan.Pursuant to the Administration Agreement, the Advisor is entitled to receive a fee, calculated daily and payable monthly, at the annual rate of 0.05% for each of the Baird Intermediate Bond, Baird Aggregate Bond, Baird Intermediate Municipal Bond, Baird Core Plus Bond and Baird Short-Term Bond Funds as applied to the respective Fund’s average daily net assets. U.S. Bancorp Fund Services, LLC serves as transfer agent, administrator, and accounting services agent for the Funds.U.S. Bank, N.A. serves as custodian for the Funds. Baird is the distributor of the Funds pursuant to a distribution agreement. 6. SECURITIES LENDING Each Fund may lend up to one-third of its total assets (including such loans) to borrowers under terms of participation in a securities lending program administered by U.S. Bancorp Asset Management, an affiliate of the Funds’ custodian, transfer agent and administrator.The securities lending agreement requires that loans are collateralized at all times in an amount equal to at least 102% of the market value of any loaned securities at the time of the loan, plus accrued interest. The Funds receive compensation in the form of fees and earn interest on the cash collateral.The amount of fees depends on a number of factors including the type of security, length of the loan and credit standing of the borrower.Each Fund continues to receive interest payments or dividends on the securities loaned during the borrowing period.Each Fund has the right under the terms of the securities lending agreement to recover the securities from the borrower on demand. As of June 30, 2007, the Baird Intermediate Bond, Baird Aggregate Bond, Baird Core Plus Bond and Baird Short-Term Bond Funds had loaned securities that were collateralized by cash equivalents.The cash collateral is invested by the custodian with the approval of the Advisor.Although the cash collateral is generally invested in readily marketable, high quality, short-term obligations, such investments are subject to risk of payment delays or default on the part of the issuer or counterparty or otherwise may not generate sufficient interest to support the costs associated with securities lending.A Fund could also experience delays in recovering its securities and possible loss of income or value if the borrower fails to return the borrowed securities, although this risk is mitigated by the collateral and by contract with the securities lending agent. As of June 30, 2007, the market value of the securities on loan and payable on collateral due to broker were as follows: Market Value of Payable on Collateral Securities on Loan due to Broker Baird Intermediate Bond Fund $ 83,681,639 $ 85,409,679 Baird Aggregate Bond Fund 143,130,779 146,071,574 Baird Core Plus Bond Fund 15,075,719 15,379,028 Baird Short-Term Bond Fund 38,550,441 39,373,797 Page 84 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 6. SECURITIES LENDING (cont.) Individual reinvested cash collateral jointly pooled with collateral received by other Baird Funds as of June 30, 2007 is as follows: Intermediate Aggregate Core Plus Short-Term Other Bond Fund Bond Fund Bond Fund Bond Fund Baird Funds Total Cantor Fitzgerald Repurchase Agreement(1) $ 13,527,427 $ 23,135,230 $ 2,435,774 $ 6,236,132 $ 4,665,437 $ 50,000,000 CS First Boston Repurchase Agreement(2) 9,469,199 16,194,661 1,705,041 4,365,293 3,265,806 35,000,000 Morgan Stanley Repurchase Agreement(3) 8,657,554 14,806,547 1,558,895 3,991,125 2,985,879 32,000,000 Bear Stearns Repurchase Agreement(4) 6,763,714 11,567,615 1,217,886 3,118,067 2,332,718 25,000,000 Fenway Funding LLC Discount Commercial Paper 4,328,776 7,403,273 779,448 1,995,563 1,492,940 16,000,000 Duke Funding LLC Discount Commercial Paper 3,787,680 6,477,864 682,016 1,746,117 1,306,323 14,000,000 Antalis Funding Discount Commercial Paper 3,563,124 6,093,819 641,583 1,642,598 1,228,876 13,170,000 Rams Funding LLC Discount Commercial Paper 2,976,034 5,089,751 535,870 1,371,949 1,026,396 11,000,000 Valcour Bay Capital Co. LLC Discount Commercial Paper 2,976,034 5,089,751 535,870 1,371,949 1,026,396 11,000,000 KKR Atlantic Funding Trust Discount Commercial Paper 2,705,485 4,627,046 487,155 1,247,227 933,087 10,000,000 Laguna Discount Commercial Paper 2,705,485 4,627,046 487,155 1,247,227 933,087 10,000,000 Lehman Brothers Repurchase Agreement(5) 2,705,485 4,627,046 487,155 1,247,227 933,087 10,000,000 Ocala Funding LLC Discount Commercial Paper 2,705,485 4,627,046 487,155 1,247,227 933,087 10,000,000 Sashsen Funding Discount Commercial Paper 2,705,485 4,627,046 487,155 1,247,227 933,087 10,000,000 Concord Minutemen Capital Company Interest Bearing Commercial Paper 2,434,937 4,164,341 438,438 1,122,504 839,780 9,000,000 Page 85 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 6. SECURITIES LENDING (cont.) Intermediate Aggregate Core Plus Short-Term Other Bond Fund Bond Fund Bond Fund Bond Fund Baird Funds Total Morgan Stanley Repurchase Agreement(6) 2,164,388 3,701,637 389,724 997,781 746,470 8,000,000 Park Granada LLC Discount Commercial Paper 1,893,840 3,238,932 341,008 873,059 653,161 7,000,000 Thornburg Mortgage Capital Discount Commercial Paper 1,893,840 3,238,932 341,008 873,059 653,161 7,000,000 Concord Minutemen Capital Company Interest Bearing Commercial Paper 1,352,743 2,313,523 243,578 623,613 466,543 5,000,000 Laguna ABS Ltd. Discount Commercial Paper 1,352,743 2,313,523 243,578 623,613 466,543 5,000,000 KKR Atlantic Funding Trust Discount Commercial Paper 1,082,194 1,850,818 194,862 498,891 373,235 4,000,000 Morgan Stanley Repurchase Agreement(7) 1,082,194 1,850,818 194,862 498,891 373,235 4,000,000 Rams Funding LLC Discount Commercial Paper 1,082,194 1,850,818 194,862 498,891 373,235 4,000,000 Valcour Bay Capital Co. LLC Discount Commercial Paper 1,082,194 1,850,818 194,862 498,891 373,235 4,000,000 Merrill Lynch Premier Institutional Fund 292,556 500,342 52,678 134,868 100,899 1,081,343 Federated Prime Obligations Fund 118,889 203,331 21,410 54,808 41,002 439,440 $ 85,409,679 $ 146,071,574 $ 15,379,028 $ 39,373,797 $ 29,456,705 $ 315,690,783 (1) (Dated 06/29/07), 5.36%, Due 07/02/07 (Repurchase Proceeds $50,029,370), (Collateralized by Mortgage Backed Securities) (2) (Dated 06/29/07), 5.425%, Due 07/02/07 (Repurchase Proceeds $35,020,808), (Collateralized by Agency Mortgage Backed Securities) (3) (Dated 06/29/07), 5.44%, Due 07/02/07 (Repurchase Proceeds $32,019,077), (Collateralized by Mortgage Backed Securities) (4) (Dated 06/29/07), 5.50%, Due 07/02/07 (Repurchase Proceeds $25,015,068), (Collateralized by Mortgage Backed Securities) (5) (Dated 06/29/07), 5.49%, Due 07/02/07 (Repurchase Proceeds $10,006,016), (Collateralized by Corporate Bonds) (6) (Dated 06/29/07), 5.44%, Due 07/02/07 (Repurchase Proceeds $8,004,769), (Collateralized by Mortgage Backed Securities) (7) (Dated 06/29/07), 5.44%, Due 07/02/07 (Repurchase Proceeds $4,002,385), (Collateralized by Mortgage Backed Securities) Page 86 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 7. LINE OF CREDIT The Corporation maintains an uncommitted, senior secured line of credit (“LOC”) with U.S. Bank, N.A. to provide the Funds a temporary liquidity source to meet unanticipated redemptions.Under the terms of the LOC, borrowings for each Fund are limited to one-third of the total assets (including the amount borrowed) of the respective Fund, or as otherwise indicated within the Funds’ agreement with the Bank.The Bank charges interest at the Bank’s Prime Rate less 1%.During the period January 1, 2007 through June 30, 2007, the Baird Bond Funds did not draw upon the line of credit. 8. DISTRIBUTION AND SHAREHOLDER SERVICE PLAN The Funds have adopted a distribution and shareholder service plan (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act.The Plan allows the Funds to compensate Baird for the costs incurred in distributing the Funds’ Investor Class shares, including amounts paid to brokers or dealers, at an annual rate not to exceed 0.25% of the average daily net assets of the Funds’ Investor Class shares.The Baird Intermediate Bond, Baird Aggregate Bond, Baird Intermediate Municipal Bond and Baird Core Plus Bond Funds incurred $1,565, $2,990, $578 and $476, respectively, in fees pursuant to the Plan during the six months ended June 30, 2007. Page 87 Additional Information Proxy Voting A description of the policies and procedures that the Funds use to determine how to vote proxies relating to portfolio securities is available without charge, upon request, by calling toll free, 1-866-44BAIRD, or by accessing the Funds’ website at www.bairdfunds.com; and by accessing the SEC’s website at www.sec.gov. Each Fund’s proxy voting record for the most recent 12-month period ended June 30, if applicable, is available without charge, upon request, by calling toll free, 1-866-44BAIRD, or by accessing the Funds’ website at www.bairdfunds.com; and by accessing the SEC’s website at www.sec.gov.The Funds generally do not vote proxies because the securities held in their portfolios, consisting of bonds and other fixed-income securities, are not entitled to vote. Portfolio Holdings Disclosure The Funds file a complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Forms N-Q are available on the SEC website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling 1-800-732-0330.The Funds’ Forms N-Q may also be obtained by calling toll-free 1-866-44BAIRD. Page 88 (This Page Intentionally Left Blank.) Baird Funds, Inc. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 1-866-44BAIRD Board of Directors G. Frederick Kasten, Jr. (Chairman) John W. Feldt George C. Kaiser Frederick P. Stratton, Jr. Investment Advisor and Distributor Robert W. Baird & Co. Incorporated 777 East Wisconsin Avenue Milwaukee, WI 53202 Administrator and Transfer Agent U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street Milwaukee, WI 53202 Custodian U.S. Bank, N.A. 1555 N. RiverCenter Drive, Suite 302 Milwaukee, WI 53212 Legal Counsel Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, WI 53202 Independent Registered Public Accounting Firm Grant Thornton LLP 175 West Jackson Boulevard, 13th Floor Chicago, IL 60604 Semi-Annual Report - Baird Funds June 30, 2007 Baird LargeCap Fund Baird MidCap Fund Baird SmallCap Fund TABLE OF CONTENTS Page BAIRD LARGECAP FUND 1 BAIRD MIDCAP FUND 5 BAIRD SMALLCAP FUND 9 ADDITIONAL INFORMATION ON FUND EXPENSES 13 STATEMENTS OF ASSETS AND LIABILITIES 15 STATEMENTS OF OPERATIONS 16 STATEMENTS OF CHANGES IN NET ASSETS 17 FINANCIAL HIGHLIGHTS 20 NOTES TO THE FINANCIAL STATEMENTS 26 ADDITIONAL INFORMATION 36 This report has been prepared for shareholders and may be distributed to others only if preceded or accompanied by a current prospectus. Cautionary Note on Analyses, Opinions and Outlooks:In this report we offer analyses and opinions on the performance of individual securities, companies, industries, sectors, markets, interest rates and governmental policies, including predictions, forecasts and outlooks regarding possible future events.These can generally be identified as such because the context of the statements may include such words as “believe,” “should,” “will,” “expects,” “anticipates,” “hopes” and words of similar effect.These statements reflect the portfolio managers’ good faith beliefs and judgments and involve risks and uncertainties, including the risk that the portfolio managers’ analyses, opinions and outlooks are or will prove to be inaccurate.It is inherently difficult to correctly assess and explain the performance of particular securities, sectors, markets, interest rate movements, governmental actions or general economic trends and conditions, and many unforeseen factors contribute to the performance of Baird Funds.Investors are, therefore, cautioned not to place undue reliance on subjective judgments contained in this report. Baird LargeCap Fund A June 30, 2007 summary of the Fund’s top 10 holdings and equity sector analysis compared to the Russell 1000® Growth Index is shown below. Top 10 Holdings* Praxair, Inc. 3.0% ITT Industries, Inc. 2.8% Cisco Systems, Inc. 2.8% Emerson Electric Company 2.8% Costco Wholesale Corporation 2.8% Corning Incorporated 2.8% Abbott Laboratories 2.8% Illinois Tool Works, Inc. 2.8% Johnson Controls, Inc. 2.7% State Street Corporation 2.6% Net Assets: $29,740,828 Portfolio Turnover Rate: 41.1% # Number of Equity Holdings: 46 Annualized Portfolio Expense Ratio:*** INSTITUTIONAL CLASS: 0.75% INVESTOR CLASS: 1.00% **** Equity Sector Analysis** * The Fund’s portfolio composition is subject to change and there is no assurance that the Fund will continue to hold any particular security.Percentages shown relate to the Fund’s total net assets as of June 30, 2007. ** Percentages shown in parentheses relate to the Fund’s total equity investments as of June 30, 2007, and may not add up to 100% due to rounding. *** The Advisor has contractually agreed to limit the Fund’s total annual fund operating expenses to 0.75% of average daily net assets for the Institutional Class shares and 1.00% of average daily net assets for the Investor Class shares, at least through April 30, 2008. **** Includes 0.25% 12b-1 fee. # Not annualized. Page 1 Baird LargeCap Fund Average Annual Total Returns For the Periods Ended June 30, 2007 One Year Five Years Since Inception(1) Baird LargeCap Fund – Institutional Class Shares 12.53% 5.64% -1.05% Baird LargeCap Fund – Investor Class Shares 12.18% 5.33% -1.32% Russell 1000® Growth Index(2) 19.05% 9.28% -3.75% (1) For the period from September 29, 2000 (commencement of operations) through June 30, 2007. (2) The Russell 1000® Growth Index measures the performance of those Russell 1000® companies with higher price-to-book ratios and higher forecasted growth rates.The Russell 1000® Index consists of the 1,000 largest companies in the Russell 3000® Index, which represents approximately 90% of the total market capitalization of the Russell 3000® Index, which in turn is comprised of the 3,000 largest U.S. domiciled publicly traded common stocks by market capitalization.These indices do not reflect any deduction for fees, expenses or taxes.A direct investment in an index is not possible. The returns shown in the table above reflect reinvestment of dividends and/or capital gains distributions in additional shares.The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Past performance does not guarantee future results.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. For information about the performance of the Fund as of the most recent month-end, please call 1-866-44BAIRD or visit www.bairdfunds.com.Mutual fund performance changes over time and current performance may be lower or higher than that stated. Page 2 Baird LargeCap Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Shares Value COMMON STOCKS – 99.4% Air Freight & Logistics – 1.6% 11,200 Expeditors International of Washington, Inc. $ 462,560 Auto Components – 2.7% 6,970 Johnson Controls, Inc. 806,917 Biotechnology – 4.6% 9,726 Genentech, Inc.* 735,869 16,124 Gilead Sciences, Inc.* 625,127 1,360,996 Capital Markets – 5.1% 7,295 Legg Mason, Inc. 717,682 11,512 State Street Corporation 787,421 1,505,103 Chemicals – 5.5% 17,642 Ecolab, Inc. 753,313 12,484 Praxair, Inc. 898,723 1,652,036 Commercial Banks – 2.0% 12,644 Marshall & Ilsley Corp. 602,234 Communications Equipment – 5.6% 30,153 Cisco Systems, Inc.* 839,761 32,430 Corning Incorporated* 828,587 1,668,348 Computers & Peripherals – 3.9% 4,860 Apple Computer, Inc.* 593,114 19,877 Network Appliance, Inc.* 580,408 1,173,522 Consumer Finance – 2.6% 9,727 Capital One Financial Corporation 762,986 Electrical Equipment – 4.6% 13,781 Agilent Technologies, Inc.* 529,742 17,841 Emerson Electric Company 834,959 1,364,701 Energy Equipment & Services – 3.4% 7,140 Schlumberger Limited f 606,472 7,460 Weatherford International Ltd.* f 412,090 1,018,562 Food & Staples Retailing – 7.9% 14,250 Costco Wholesale Corp. 833,910 22,531 Sysco Corporation 743,298 17,476 Walgreen Company 760,905 2,338,113 Health Care Equipment & Supplies – 4.4% 7,275 Cytyc Corporation* 313,625 14,014 St Jude Medical, Inc.* 581,441 5,057 Zimmer Holdings, Inc.* 429,289 1,324,355 Health Care Providers & Services – 2.2% 9,239 Cardinal Health, Inc. 652,643 Hotels Restaurants & Leisure – 1.3% 14,595 Starbucks Corporation* 382,973 IT Services – 5.6% 21,821 Iron Mountain Incorporated* 570,183 11,406 Paychex, Inc. 446,203 31,445 Western Union Company 654,999 1,671,385 Machinery – 10.8% 10,213 Danaher Corporation 771,081 15,198 Illinois Tool Works, Inc. 823,580 12,350 ITT Industries, Inc. 843,258 12,322 Oshkosh Truck Corporation 775,300 3,213,219 Multiline Retail – 4.2% 6,882 Kohl’s Corporation* 488,828 12,100 Target Corporation 769,560 1,258,388 The accompanying notes are an integral part of these financial statements. Page 3 Baird LargeCap Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Shares Value COMMON STOCKS – 99.4% (cont.) Oil & Gas – 1.2% 7,785 Southwestern Energy Company* $ 346,433 Pharmaceuticals – 5.8% 15,406 Abbott Laboratories 824,991 7,460 Allergan, Inc. 429,994 8,186 Novartis AG – ADR f 458,989 1,713,974 Semiconductor & Semiconductor Equipment – 2.4% 18,646 Texas Instruments Incorporated* 701,649 Software – 5.7% 13,476 Adobe Systems, Incorporated* 541,062 12,157 Electronic Arts Inc.* 575,269 19,617 Microsoft Corporation 578,113 1,694,444 Specialty Retail – 4.2% 15,080 Best Buy Co, Inc. 703,784 23,343 Staples, Inc. 553,929 1,257,713 Trading Companies & Distributors – 2.1% 15,236 Fastenal Company 637,779 Total Common Stocks (Cost $24,982,295) 29,571,033 COLLATERAL POOL INVESTMENT FOR SECURITIES ON LOAN –34.0% (Cost $10,095,119) (Please Refer to Note 6) 10,095,119 Principal Amount SHORT-TERM INVESTMENTS – 0.6% Money Market Fund – 0.6% $ 175,680 Short-Term Investment Company Liquid Assets Portfolio – AIM Fund 175,680 Total Short-Term Investments (Cost $175,680) 175,680 Total Investments (Cost $35,253,094) – 134.0% 39,841,832 Liabilities in Excess of Other Assets – (34.0)% (10,101,004 ) TOTAL NET ASSETS – 100.0% $ 29,740,828 ADR – American Depository Receipt * Non-Income Producing f Foreign Security The accompanying notes are an integral part of these financial statements. Page 4 Baird MidCap Fund A June 30, 2007 summary of the Fund’s top 10 holdings and equity sector analysis compared to the Russell Midcap® Growth Index is shown below. Top 10 Holdings* Cytyc Corporation 3.3% Harsco Corporation 2.9% Harris Corporation 2.8% GameStop Corporation – Class A 2.7% Tractor Supply Company 2.7% Stericycle, Inc. 2.7% Advance Auto Parts, Inc. 2.6% Roper Industries, Inc. 2.6% Gentex Corporation 2.5% Joy Global Inc. 2.5% Net Assets: $40,018,215 Portfolio Turnover Rate: 35.2% # Number of Equity Holdings: 47 Annualized Portfolio Expense Ratio:*** INSTITUTIONAL CLASS: 0.85% INVESTOR CLASS: 1.10% **** Equity Sector Analysis** * The Fund’s portfolio composition is subject to change and there is no assurance that the Fund will continue to hold any particular security.Percentages shown relate to the Fund’s total net assets as of June 30, 2007. ** Percentages shown in parentheses relate to the Fund’s total equity investments as of June 30, 2007, and may not add up to 100% due to rounding. *** The Advisor has contractually agreed to limit the Fund’s total annual fund operating expenses to 0.85% of average daily net assets for the Institutional Class shares and 1.10% of average daily net assets for the Investor Class shares, at least through April 30, 2008. **** Includes 0.25% 12b-1 fee. # Not annualized. Page 5 Baird MidCap Fund Average Annual Total Returns For the Periods Ended June 30, 2007 One Year Five Years Since Inception(1) Baird MidCap Fund – Institutional Class Shares 13.56% 9.75% 4.82% Baird MidCap Fund – Investor Class Shares 13.28% 9.47% 4.58% Russell Midcap® Growth Index(2) 19.73% 15.45% 3.88% (1) For the period from December 29, 2000 (commencement of operations) through June 30, 2007. (2) The Russell Midcap® Growth Index measures the performance of those Russell Midcap® Index companies with higher price-to-book ratios and higher forecasted growth rates.The Russell Midcap® Index consists of the 800 smallest companies in the Russell 1000® Index, which represent approximately 30% of the total market capitalization of the Russell 1000® Index.The Russell 1000® Index consists of the largest companies in the Russell 3000® Index, which in turn is comprised of the 3,000 largest U.S. domiciled publicly traded common stocks by market capitalization.These indices do not reflect any deduction for fees, expenses or taxes.A direct investment in an index is not possible. The returns shown in the table above reflect reinvestment of dividends and/or capital gains distributions in additional shares.The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Past performance does not guarantee future results.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. For information about the performance of the Fund as of the most recent month-end, please call 1-866-44BAIRD or visit www.bairdfunds.com.Mutual fund performance changes over time and current performance may be lower or higher than that stated. Page 6 Baird MidCap Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Shares Value COMMON STOCKS – 97.2% Air Freight & Logistics – 1.1% 10,725 Expeditors International of Washington, Inc. $ 442,943 Auto Components – 2.5% 51,347 Gentex Corporation 1,011,022 Biotechnology – 2.4% 12,149 Cephalon, Inc.* 976,658 Capital Markets – 1.8% 16,076 Eaton Vance Corporation 710,238 Commercial Banks – 8.6% 23,241 East West Bancorp, Inc. 903,610 16,895 Marshall & Ilsley Corporation 804,709 19,111 Wintrust Financial Corporation 838,017 11,747 Zions Bancorporation 903,462 3,449,798 Commercial Services & Supplies – 3.9% 13,908 Brady Corporation – Class A 516,543 23,884 Stericycle, Inc.* 1,061,883 1,578,426 Communications Equipment – 2.8% 20,785 Harris Corporation 1,133,822 Electrical Equipment – 4.8% 18,181 Roper Industries, Inc. 1,038,135 26,904 Trimble Navigation Limited* 866,309 1,904,444 Energy Equipment & Services – 6.3% 13,184 Cameron International Corporation* 942,260 11,665 Oceaneering International, Inc.* 614,046 16,113 Smith International, Inc. 944,866 2,501,172 Food & Staples Retailing – 3.2% 24,483 United Natural Foods, Inc.* 650,758 16,475 Whole Foods Market, Inc. 630,993 1,281,751 Health Care Equipment & Supplies – 10.5% 31,029 Cytyc Corporation* 1,337,660 13,361 Gen-Probe, Incorporated* 807,272 13,747 Hologic, Inc.* 760,347 13,243 ResMed, Inc.* 546,406 17,926 Varian Medical Systems, Inc.* 762,034 4,213,719 Health Care Technology – 1.5% 10,971 Cerner Corporation* 608,561 Hotels Restaurants & Leisure – 3.4% 24,927 The Cheesecake Factory Incorporated* 611,210 8,775 Chipotle Mexican Grill, Inc.* 748,332 1,359,542 Internet Software & Services – 1.7% 13,835 Akamai Technologies, Inc.* 672,934 IT Services – 5.4% 6,979 Cognizant Technology Solutions Corporation* 524,053 23,652 Global Payments, Inc. 937,802 26,578 Iron Mountain Incorporated* 694,483 2,156,338 Life Sciences Tools & Services – 3.6% 10,323 Covance Inc.* 707,745 19,131 Pharmaceutical Product Development, Inc. 732,143 1,439,888 The accompanying notes are an integral part of these financial statements. Page 7 Baird MidCap Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Shares Value COMMON STOCKS – 97.2% (cont.) Machinery – 7.8% 22,478 Harsco Corporation $ 1,168,856 17,223 Joy Global Inc. 1,004,618 15,135 Oshkosh Truck Corporation 952,294 3,125,768 Media – 1.9% 12,305 Lamar Advertising Co. – Class A 772,262 Office Electronics – 2.0% 20,579 Zebra Technologies Corporation – Class A* 797,230 Oil & Gas – 2.1% 19,197 Southwestern Energy Company* 854,267 Semiconductor & Semiconductor Equipment – 2.5% 26,591 Microchip Technology Incorporated 984,931 Software – 2.8% 30,318 Activision, Inc.* 566,037 12,713 NAVTEQ* 538,268 1,104,305 Specialty Retail – 12.4% 25,656 Advance Auto Parts, Inc. 1,039,838 37,537 Chico’s FAS, Inc.* 913,651 14,254 Dick’s Sporting Goods, Inc.* 829,155 28,030 GameStop Corporation – Class A* 1,095,973 20,408 Tractor Supply Company* 1,062,236 4,940,853 Trading Companies & Distributors – 2.2% 21,276 Fastenal Company 890,613 Total Common Stocks (Cost $29,745,424) 38,911,485 COLLATERAL POOL INVESTMENT FOR SECURITIES ON LOAN –48.4% (Cost $19,361,586) (Please Refer to Note 6) 19,361,586 Principal Amount SHORT-TERM INVESTMENTS – 6.0% Money Market Funds – 6.0% $ 1,601,632 Short-Term Investment Company Liquid Assets Portfolio – AIM Fund 1,601,632 796,870 Short-Term Investment Trust Prime Portfolio – AIM Fund 796,870 2,398,502 Total Short-Term Investments (Cost $2,398,502) 2,398,502 Total Investments (Cost $51,505,512) – 151.6% 60,671,573 Liabilities in Excess of Other Assets – (51.6)% (20,653,358 ) TOTAL NET ASSETS – 100.0% $ 40,018,215 * Non-Income Producing The accompanying notes are an integral part of these financial statements. Page 8 Baird SmallCap Fund A June 30, 2007 summary of the Fund’s top 10 holdings and equity sector analysis compared to the Russell 2000® Growth Index is shown below. Top 10 Holdings* Illumina, Inc. 3.3% Oceaneering International, Inc. 3.3% DTS, Inc. 3.1% Natus Medical Incorporated 3.0% Tractor Supply Company 3.0% Allscripts Healthcare Solutions, Inc. 3.0% SRA International, Inc. – Class A 3.0% LKQ Corporation 2.9% Plexus Corp. 2.8% Heartland Payment Systems, Inc. 2.7% Net Assets: $34,877,558 Portfolio Turnover Rate: 47.8% # Number of Equity Holdings: 44 Annualized Portfolio Expense Ratio:*** INSTITUTIONAL CLASS: 0.95% INVESTOR CLASS: 1.20% **** Equity Sector Analysis** * The Fund’s portfolio composition is subject to change and there is no assurance that the Fund will continue to hold any particular security.Percentages shown relate to the Fund’s total net assets as of June 30, 2007. ** Percentages shown in parentheses relate to the Fund’s total equity investments as of June 30, 2007, and may not add up to 100% due to rounding. *** The Advisor has contractually agreed to limit the Fund’s total annual fund operating expenses to 0.95% of average daily net assets for the Institutional Class shares and 1.20% of average daily net assets for the Investor Class shares, at least through April 30, 2008. **** Includes 0.25% 12b-1 fee. # Not annualized. Page 9 Baird SmallCap Fund Average Annual Total Returns For the Periods Ended June 30, 2007 One Year Since Inception(1) Baird SmallCap Fund – Institutional Class Shares 5.60% 7.09% Baird SmallCap Fund – Investor Class Shares 5.63% 6.92% Russell 2000® Growth Index(2) 16.83% 11.76% (1) For the period from June 30, 2004 (commencement of operations) through June 30, 2007. (2) The Russell 2000® Growth Index measures the performance of those Russell 2000® Index companies with higher price-to-book and higher forecasted growth rates.The Russell 2000® Index consists of the 2,000 smallest U.S. domiciled publicly-traded common stocks that are included in the Russell 3000® Index.These common stocks represent approximately 10% of the U.S. equity market.These indices do not reflect any deduction for fees, expenses or taxes.A direct investment in an index is not possible. The returns shown in the table above reflect reinvestment of dividends and/or capital gains distributions in additional shares.The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Past performance does not guarantee future results.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. For information about the performance of the Fund as of the most recent month-end, please call 1-866-44BAIRD or visit www.bairdfunds.com.Mutual fund performance changes over time and current performance may be lower or higher than that stated. Page 10 Baird SmallCap Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Shares Value COMMON STOCKS – 99.1% Airlines – 1.7% 24,696 SkyWest, Inc. $ 588,506 Commercial Banks – 8.1% 23,942 Boston Private Financial Holdings, Inc. 643,322 24,694 Pinnacle Financial Partners, Inc.* 725,016 24,443 United Community Banks, Inc. 632,829 18,894 Wintrust Financial Corporation 828,502 2,829,669 Commercial Services & Supplies – 6.6% 19,153 Brady Corporation – Class A 711,342 36,785 Marlin Business Services Corporation* 783,888 26,964 Mobile Mini, Inc.* 787,349 2,282,579 Distributors – 2.9% 40,823 LKQ Corporation* 1,006,695 Diversified Financial Services – 2.7% 32,001 Heartland Payment Systems, Inc.* 938,589 Electronic Equipment & Instruments – 12.1% 31,744 Argon ST, Inc.* 736,778 34,232 Daktronics, Inc. 735,303 49,388 DTS, Inc.* 1,075,177 42,832 Plexus Corp.* 984,708 21,975 ScanSource, Inc.* 702,980 4,234,946 Energy Equipment & Services – 6.5% 9,070 Dawson Geophysical Company* 557,442 10,585 GulfMark Offshore, Inc.* 542,164 21,928 Oceaneering International, Inc.* 1,154,290 2,253,896 Food & Staples Retailing – 2.4% 31,997 United Natural Foods, Inc.* 850,480 Health Care Equipment & Supplies – 5.5% 18,142 Kyphon Inc.* 873,537 66,011 Natus Medical Incorporated* 1,050,895 1,924,432 Health Care Providers & Services – 14.2% 40,813 Allscripts Healthcare Solutions, Inc.* 1,039,915 29,729 Computer Programs & Systems, Inc. 921,004 19,149 HealthExtras, Inc.* 566,428 16,886 Healthways, Inc.* 799,890 37,549 Nighthawk Radiology Holdings, Inc.* 677,760 34,767 Providence Service Corporation* 928,974 4,933,971 Hotels Restaurants & Leisure – 4.8% 11,588 Panera Bread Company – Class A* 533,743 14,617 PF Chang’s China Bistro, Inc.* 514,518 15,373 Red Robin Gourmet Burgers, Inc.* 620,608 1,668,869 IT Services – 5.2% 27,967 Forrester Research, Inc.* 786,712 The accompanying notes are an integral part of these financial statements. Page 11 Baird SmallCap Fund Schedule of InvestmentsJune 30, 2007 (Unaudited) Shares Value COMMON STOCKS – 99.1% (cont.) IT Services – 5.2% (cont.) 41,073 SRA International, Inc. – Class A* $ 1,037,504 1,824,216 Leisure Equipment & Products – 2.1% 18,146 RC2 Corporation* 726,021 Life Sciences Tools & Services – 3.3% 28,471 Illumina, Inc.* 1,155,638 Machinery – 4.6% 11,338 Bucyrus International, Inc. – Class A 802,504 22,391 ESCO Technologies, Inc.* 811,898 1,614,402 Road & Rail – 1.6% 29,235 Knight Transportation, Inc. 566,574 Software – 5.5% 30,743 ANSYS, Inc.* 814,690 37,507 Cogent Inc.* 550,978 17,637 THQ Inc.* 538,281 1,903,949 Specialty Retail – 5.0% 25,443 Hibbett Sporting Goods, Inc.* 696,629 20,156 Tractor Supply Company* 1,049,120 1,745,749 Trading Companies & Distributors – 4.3% 23,683 Applied Industrial Technologies, Inc. 698,649 14,867 Watsco, Inc. 808,765 1,507,414 Total Common Stocks (Cost $28,645,212) 34,556,595 Principal Amount SHORT-TERM INVESTMENTS – 2.0% Money Market Fund – 2.0% $ 709,392 Short-Term Investment Company Liquid Assets Portfolio – AIM Fund 709,392 Total Short-Term Investments (Cost $709,392) 709,392 Total Investments (Cost $29,354,604) – 101.1% 35,265,987 Liabilities in Excess of Other Assets – (1.1)% (388,429 ) TOTAL NET ASSETS – 100.0% $ 34,877,558 * Non-Income Producing The accompanying notes are an integral part of these financial statements. Page 12 Baird Funds, Inc. Additional Information on Fund ExpensesJune 30, 2007 (Unaudited) Example As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, such as management fees; distribution and/or service (12b-1) fees; and other fund expenses.Although the Funds do not charge any sales loads, redemption fees, or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U. S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently the Funds’ transfer agent charges a $15.00 fee. This Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/07 – 6/30/07). Actual Expenses The third and fourth columns of the following table provide information about account values based on actual returns and actual expenses.You may use the information in these columns, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the fourth column entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The fifth and sixth columns of the table below provide information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other mutual funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other mutual funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs.Therefore, the sixth column of the table (entitled “Expenses Paid During the Period”) is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different mutual funds. In addition, if these transactional costs were included, your costs could have been higher. Page 13 Baird Funds, Inc. Additional Information on Fund ExpensesJune 30, 2007 (Unaudited) Actual vs. Hypothetical Returns For the Six Months Ended June 30, 2007 Hypothetical (5% return Actual before expenses) Fund’s Beginning Ending Expenses Ending Expenses Annualized Account Account Paid Account Paid Expense Value Value During Value During Ratio(1) 01/1/07 06/30/07 Period(1) 06/30/07 Period(1) Baird LargeCap Fund Institutional Class 0.75% $1,000.00 $1,062.10 $3.83 $1,021.08 $3.76 Investor Class 1.00% $1,000.00 $1,060.00 $5.11 $1,019.84 $5.01 Baird MidCap Fund Institutional Class 0.85% $1,000.00 $1,132.90 $4.50 $1,020.58 $4.26 Investor Class 1.10% $1,000.00 $1,130.90 $5.81 $1,019.34 $5.51 Baird SmallCap Fund Institutional Class 0.95% $1,000.00 $1,014.10 $4.74 $1,020.08 $4.76 Investor Class 1.20% $1,000.00 $1,015.00 $6.00 $1,018.84 $6.01 (1) Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 181 days and divided by 365 to reflect the one-half year period. Page 14 Baird Funds, Inc. Statements of Assets and LiabilitiesJune 30, 2007 (Unaudited) Baird LargeCap Baird MidCap Baird SmallCap Fund Fund Fund ASSETS: Investments, at value (cost $30,008,723; $ 34,597,461 $ 50,613,312 $ 35,265,987 $41,447,251; and $29,354,604, respectively) Repurchase agreements (cost $5,244,371; 5,244,371 10,058,261 — $10,058,261; and $0, respectively) Dividends receivable 13,897 4,181 3,028 Interest receivable 1,962 8,528 7,114 Receivable for investments sold — 588,854 268,395 Receivable for fund shares sold 4,330 128 2,000 Other assets 15,340 13,028 18,744 Total assets 39,877,361 61,286,292 35,565,268 LIABILITIES: Payable for collateral received for securities loaned 10,095,119 19,361,586 — Payable to Advisor and Distributor 8,591 22,407 10,176 Payable for securities purchased — 1,843,545 — Payable for fund shares repurchased — 122 621,647 Accrued expenses and other liabilities 32,823 40,417 55,887 Total liabilities 10,136,533 21,268,077 687,710 NET ASSETS $ 29,740,828 $ 40,018,215 $ 34,877,558 NET ASSETS CONSIST OF: Capital stock $ 27,419,727 $ 28,653,884 $ 28,165,298 Accumulated undistributed net investment income 40,621 — — Accumulated net realized gain (loss) on investments sold (2,308,258 ) 2,198,270 800,877 Net unrealized appreciation on investments 4,588,738 9,166,061 5,911,383 NET ASSETS $ 29,740,828 $ 40,018,215 $ 34,877,558 INSTITUTIONAL CLASS SHARES Net Assets $ 28,765,921 $ 35,102,331 $ 34,545,151 Shares outstanding ($0.01 par value, unlimited shares authorized) 3,175,778 3,322,474 2,830,787 Net asset value, offering and redemption price per share $ 9.06 $ 10.57 $ 12.20 INVESTOR CLASS SHARES Net Assets $ 974,907 $ 4,915,884 $ 332,407 Shares outstanding ($0.01 par value, unlimited shares authorized) 108,163 474,112 27,367 Net asset value, offering and redemption price per share $ 9.01 $ 10.37 $ 12.15 The accompanying notes are an integral part of these financial statements. Page 15 Baird Funds, Inc. Statements of OperationsSix Months Ended June 30, 2007 (Unaudited) Baird LargeCap Baird MidCap Baird SmallCap Fund Fund Fund INVESTMENT INCOME: Dividends (net of foreign taxes withheld of $1,637, $0, $0, respectively) $ 125,080 $ 101,659 $ 94,336 Interest 19,522 32,257 67,694 Income from securities lending 3,488 10,281 15,130 Total investment income 148,090 144,197 177,160 EXPENSES: Investment advisory fees 92,171 141,485 225,665 Administration fees 5,635 7,171 12,232 Shareholder servicing fees 8,588 8,697 40,984 Fund accounting fees 13,091 13,628 15,965 Professional fees 12,902 12,302 13,302 Federal and state registration 14,580 13,258 16,710 Directors fees 4,268 4,218 4,268 Custody fees 3,449 5,716 5,676 Reports to shareholders 1,634 4,833 6,177 Distribution fees – Investor Class Shares (Note 8) 1,316 5,672 5,978 Interest Expense (Note 7) 954 155 226 Miscellaneous expenses 869 1,930 2,227 Total expenses 159,457 219,065 349,410 Expense reimbursement by Advisor (51,784 ) (53,043 ) (91,219 ) Total expenses 107,673 166,022 258,191 NET INVESTMENT INCOME (LOSS) 40,417 (21,825 ) (81,031 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investments 453,813 2,915,255 709,436 Change in unrealized appreciation/depreciation on investments 1,285,261 1,837,947 (877,644 ) Net realized and unrealized gain (loss) on investments 1,739,074 4,753,202 (168,208 ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ 1,779,491 $ 4,731,377 $ (249,239 ) The accompanying notes are an integral part of these financial statements. Page 16 Baird Funds, Inc. Statements of Changes in Net Assets Baird LargeCap Fund Six Months Ended June 30, 2007 Year Ended (Unaudited) December 31, 2006 OPERATIONS: Net investment income $ 40,417 $ 112,242 Net realized gain on investments 453,813 3,822,130 Change in unrealized appreciation/depreciation on investments 1,285,261 (3,222,372 ) Net increase in net assets resulting from operations 1,779,491 712,000 CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 5,302,047 8,900,784 Shares issued to holders in reinvestment of dividends — 112,014 Cost of shares redeemed (5,870,987 ) (10,858,598 ) Net decrease in net assets resulting from capital share transactions (568,940 ) (1,845,800 ) DISTRIBUTIONS TO INSTITUTIONAL CLASS SHAREHOLDERS: From net investment income — (110,900 ) DISTRIBUTIONS TO INVESTOR CLASS SHAREHOLDERS: From net investment income — (1,174 ) TOTAL INCREASE (DECREASE) IN NET ASSETS 1,210,551 (1,245,874 ) NET ASSETS: Beginning of period 28,530,277 29,776,151 End of period (including undistributed net investment income of $40,621 and $203, respectively) $ 29,740,828 $ 28,530,277 The accompanying notes are an integral part of these financial statements. Page 17 Baird Funds, Inc. Statements of Changes in Net Assets Baird MidCap Fund Six Months Ended June 30, 2007 Year Ended (Unaudited) December 31, 2006 OPERATIONS: Net investment loss $ (21,825 ) $ (134,222 ) Net realized gain on investments 2,915,255 5,175,206 Change in unrealized appreciation/depreciation on investments 1,837,947 (5,482,914 ) Net increase (decrease) in net assets resulting from operations 4,731,377 (441,930 ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 5,543,768 27,770,122 Shares issued to holders in reinvestment of dividends — 6,860,350 Cost of shares redeemed (7,337,765 ) (80,341,536 ) Net decrease in net assets resulting from capital share transactions (1,793,997 ) (45,711,064 ) DISTRIBUTIONS TO INSTITUTIONAL CLASS SHAREHOLDERS: From net realized gains — (5,953,538 ) DISTRIBUTIONS TO INVESTOR CLASS SHAREHOLDERS: From net realized gains — (990,249 ) TOTAL INCREASE (DECREASE) IN NET ASSETS 2,937,380 (53,096,781 ) NET ASSETS: Beginning of period 37,080,835 90,177,616 End of period $ 40,018,215 $ 37,080,835 The accompanying notes are an integral part of these financial statements. Page 18 Baird Funds, Inc. Statements of Changes in Net Assets Baird SmallCap Fund Six Months Ended June 30, 2007 Year Ended (Unaudited) December 31, 2006 OPERATIONS: Net investment loss $ (81,031 ) $ (293,827 ) Net realized gain on investments 709,436 1,686,398 Change in unrealized appreciation/depreciation on investments (877,644 ) 2,986,275 Net increase (decrease) in net assets resulting from operations (249,239 ) 4,378,846 CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 9,005,260 36,379,202 Shares issued to holders in reinvestments of dividends — 420,515 Cost of shares redeemed (45,590,637 ) (16,364,194 ) Net increase (decrease) in net assets resulting from capital share transactions (36,585,377 ) 20,435,523 DISTRIBUTIONS TO INSTITUTIONAL CLASS SHAREHOLDERS: From net realized gains — (425,164 ) DISTRIBUTIONS TO INVESTOR CLASS SHAREHOLDERS: From net realized gains — (50,691 ) TOTAL INCREASE (DECREASE) IN NET ASSETS (36,834,616 ) 24,338,514 NET ASSETS: Beginning of period 71,712,174 47,373,660 End of period $ 34,877,558 $ 71,712,174 The accompanying notes are an integral part of these financial statements. Page 19 Baird Funds, Inc. Financial Highlights Baird LargeCap Fund – Institutional Class Six Months Ended June 30, 2007 Year Ended December 31, (Unaudited) 2006 2005 2004 2003 2002 Per Share Data: Net asset value, beginning of period $ 8.53 $ 8.33 $ 8.13 $ 7.78 $ 6.41 $ 8.63 Income from investment operations: Net investment income 0.01 0.04 0.04 (1) 0.06 (1) 0.02 0.02 Net realized and unrealized gains (losses) on investments 0.52 0.20 0.24 0.35 1.37 (2.22 ) Total from investment operations 0.53 0.24 0.28 0.41 1.39 (2.20 ) Less distributions: Dividends from net investment income — (0.04 ) (0.08 ) (0.06 ) (0.02 ) (0.02 ) Net asset value, end of period $ 9.06 $ 8.53 $ 8.33 $ 8.13 $ 7.78 $ 6.41 Total return 6.21 %(2) 2.89 % 3.39 % 5.21 % 21.75 % (25.53 )% Supplemental data and ratios: Net assets, end of period $ 28,765,921 $ 27,442,329 $ 27,375,626 $ 64,754,140 $ 59,743,783 $ 48,900,767 Ratio of expenses to average net assets 0.75 %(3) 0.75 % 0.75 % 0.75 % 0.75 % 0.75 % Ratio of expenses to average net assets (before waivers) 1.12 %(3) 1.12 % 0.93 % 0.93 % 0.95 % 0.95 % Ratio of net investment income to average net assets 0.30 %(3) 0.44 % 0.46 % 0.72 % 0.34 % 0.23 % Ratio of net investment income (loss) to average net assets (before waivers) (0.07 )%(3) 0.07 % 0.28 % 0.54 % 0.14 % 0.03 % Portfolio turnover rate(4) 41.1 %(2) 63.9 % 28.6 % 23.2 % 24.8 % 16.2 % (1) Calculated using average shares outstanding during the period. (2) Not annualized. (3) Annualized. (4) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. Page 20 Baird Funds, Inc. Financial Highlights Baird LargeCap Fund – Investor Class Six Months Ended June 30, 2007 Year Ended December 31, (Unaudited) 2006 2005 2004 2003 2002 Per Share Data: Net asset value, beginning of period $ 8.50 $ 8.29 $ 8.09 $ 7.75 $ 6.40 $ 8.61 Income from investment operations: Net investment income 0.00 (1)(2) 0.01 0.02 (1) 0.04 (1) 0.01 0.00 (2) Net realized and unrealized gains (losses) on investments 0.51 0.21 0.23 0.35 1.35 (2.21 ) Total from investment operations 0.51 0.22 0.25 0.39 1.36 (2.21 ) Less distributions: Dividends from net investment income — (0.01 ) (0.05 ) (0.05 ) (0.01 ) (0.00 )(2) Net asset value, end of period $ 9.01 $ 8.50 $ 8.29 $ 8.09 $ 7.75 $ 6.40 Total return 6.00 %(3) 2.64 % 3.15 % 5.00 % 21.20 % (25.65 )% Supplemental data and ratios: Net assets, end of period $ 974,907 $ 1,087,948 $ 2,400,525 $ 1,900,053 $ 634,160 $ 647,018 Ratio of expenses to average net assets 1.00 %(4) 1.00 % 1.00 % 1.00 % 1.00 % 1.00 % Ratio of expenses to average net assets (before waivers) 1.37 %(4) 1.37 % 1.18 % 1.18 % 1.20 % 1.20 % Ratio of net investment income (loss) to average net assets 0.05 %(4) 0.19 % 0.21 % 0.47 % 0.09 % (0.02 )% Ratio of net investment income (loss) to average net assets (before waivers) (0.32 )%(4) (0.18 )% 0.03 % 0.29 % (0.11 )% (0.22 )% Portfolio turnover rate(5) 41.1 %(3) 63.9 % 28.6 % 23.2 % 24.8 % 16.2 % (1) Calculated using average shares outstanding during the period. (2) Amount is less than $0.01. (3) Not annualized. (4) Annualized. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. Page 21 Baird Funds, Inc. Financial Highlights Baird MidCap Fund – Institutional Class Six Months Ended June 30, 2007 Year Ended December 31, (Unaudited) 2006 2005 2004 2003 2002 Per Share Data: Net asset value, beginning of period $ 9.33 $ 11.12 $ 10.91 $ 9.72 $ 7.66 $ 9.11 Income from investment operations: Net investment loss (0.00 )(2) (0.02 )(1) (0.02 )(1) (0.04 )(1) (0.07 ) (0.07 )(1) Net realized and unrealized gains (losses) on investments 1.24 0.46 0.63 1.25 2.13 (1.38 ) Total from investment operations 1.24 0.44 0.61 1.21 2.06 (1.45 ) Less distributions: Distributions from net realized gains — (2.23 ) (0.40 ) (0.02 ) — — Net asset value, end of period $ 10.57 $ 9.33 $ 11.12 $ 10.91 $ 9.72 $ 7.66 Total return 13.29 %(3) 3.93 % 5.56 % 12.44 % 26.89 % (15.92 )% Supplemental data and ratios: Net assets, end of period $ 35,102,331 $ 32,057,214 $ 85,670,669 $ 86,476,869 $ 28,629,656 $ 20,864,264 Ratio of expenses to average net assets 0.85 %(4) 0.85 % 0.85 % 0.85 % 1.20 % 1.25 % Ratio of expenses to average net assets (before waivers) 1.13 %(4) 1.01 % 0.98 % 1.05 % 1.20 % 1.39 % Ratio of net investment loss to average net assets (0.09 )%(4) (0.17 )% (0.21 )% (0.43 )% (0.81 )% (0.84 )% Ratio of net investment loss to average net assets (before waivers) (0.37 )%(4) (0.33 )% (0.34 )% (0.63 )% (0.81 )% (0.98 )% Portfolio turnover rate(5) 35.2 %(3) 78.6 % 77.4 % 77.9 % 81.8 % 55.4 % (1) Calculated using average shares outstanding during the period. (2) Net investment loss per share is calculated using the ending balance of undistributed net investment loss prior to consideration of adjustments for permanent book to tax differences. (3) Not annualized. (4) Annualized. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. Page 22 Baird Funds, Inc. Financial Highlights Baird MidCap Fund – Investor Class Six Months Ended June 30, 2007 Year Ended December 31, (Unaudited) 2006 2005 2004 2003 2002 Per Share Data: Net asset value, beginning of period $ 9.17 $ 10.99 $ 10.82 $ 9.65 $ 7.63 $ 9.09 Income from investment operations: Net investment loss (0.02 )(2) (0.04 ) (0.05 )(1) (0.07 )(1) (0.09 ) (0.09 )(1) Net realized and unrealized gains (losses) on investments 1.22 0.45 0.62 1.26 2.11 (1.37 ) Total from investment operations 1.20 0.41 0.57 1.19 2.02 (1.46 ) Less distributions: Distributions from net realized gains — (2.23 ) (0.40 ) (0.02 ) — — Net asset value, end of period $ 10.37 $ 9.17 $ 10.99 $ 10.82 $ 9.65 $ 7.63 Total return 13.09 %(3) 3.73 % 5.24 % 12.32 % 26.47 % (16.06 )% Supplemental data and ratios: Net assets, end of period $ 4,915,884 $ 5,023,621 $ 4,506,947 $ 3,944,857 $ 959,209 $ 801,703 Ratio of expenses to average net assets 1.10 %(4) 1.10 % 1.10 % 1.10 % 1.45 % 1.50 % Ratio of expenses to average net assets (before waivers) 1.38 %(4) 1.26 % 1.23 % 1.30 % 1.45 % 1.64 % Ratio of net investment loss to average net assets (0.34 )%(4) (0.42 )% (0.46 )% (0.68 )% (1.06 )% (1.09 )% Ratio of net investment loss to average net assets (before waivers) (0.62 )%(4) (0.58 )% (0.59 )% (0.88 )% (1.06 )% (1.23 )% Portfolio turnover rate(5) 35.2 %(3) 78.6 % 77.4 % 77.9 % 81.8 % 55.4 % (1) Calculated using average shares outstanding during the period. (2) Net investment loss per share is calculated using the ending balance of undistributed net investment loss prior to consideration of adjustments for permanent book to tax differences. (3) Not annualized. (4) Annualized. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. Page 23 Baird Funds, Inc. Financial Highlights Baird SmallCap Fund – Institutional Class Six Months Ended Year Ended Year Ended June 30, 2004(1) June 30, 2007 December 31, December 31, through (Unaudited) 2006 2005 December 31, 2004 Per Share Data: Net asset value, beginning of period $ 12.03 $ 11.20 $ 10.84 $ 10.00 Income from investment operations: Net investment loss(2) (0.02 ) (0.05 ) (0.06 ) (0.03 ) Net realized and unrealized gains on investments 0.19 0.96 0.42 0.87 Total from investment operations 0.17 0.91 0.36 0.84 Less distributions: Distributions from net realized gains — (0.08 ) — — Net asset value, end of period $ 12.20 $ 12.03 $ 11.20 $ 10.84 Total return 1.41 %(3) 8.13 % 3.32 % 8.40 %(3) Supplemental data and ratios: Net assets, end of period $ 34,545,151 $ 64,008,514 $ 45,010,093 $ 17,331,262 Ratio of expenses to average net assets 0.95 %(4) 0.95 % 0.95 % 0.95 %(4) Ratio of expenses to average net assets (before waivers) 1.29 %(4) 1.23 % 1.31 % 1.89 %(4) Ratio of net investment loss to average net assets (0.28 )%(4) (0.46 )% (0.57 )% (0.65 )%(4) Ratio of net investment loss to average net assets (before waivers) (0.62 )%(4) (0.74 )% (0.93 )% (1.59 )%(4) Portfolio turnover rate(5) 47.8 %(3) 52.8 % 56.4 % 34.7 %(3) (1) Commencement of operations. (2) Calculated using average shares outstanding during the period. (3) Not annualized. (4) Annualized. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. Page 24 Baird Funds, Inc. Financial Highlights Baird SmallCap Fund – Investor Class Six Months Ended Year Ended Year Ended June 30, 2004(1) June 30, 2007 December 31, December 31, through (Unaudited) 2006 2005 December 31, 2004 Per Share Data: Net asset value, beginning of period $ 11.96 $ 11.16 $ 10.83 $ 10.00 Income from investment operations: Net investment loss(2) (0.03 ) (0.08 ) (0.09 ) (0.05 ) Net realized and unrealized gains on investments 0.22 0.96 0.42 0.88 Total from investment operations 0.19 0.88 0.33 0.83 Less distributions: Distributions from net realized gains — (0.08 ) — — Net asset value, end of period $ 12.15 $ 11.96 $ 11.16 $ 10.83 Total return 1.50 %(3) 7.89 % 3.05 % 8.30 %(3) Supplemental data and ratios: Net assets, end of period $ 332,407 $ 7,703,660 $ 2,363,567 $ 68,184 Ratio of expenses to average net assets 1.20 %(4) 1.20 % 1.20 % 1.20 %(4) Ratio of expenses to average net assets (before waivers) 1.54 %(4) 1.48 % 1.56 % 2.14 %(4) Ratio of net investment loss to average net assets (0.53 )%(4) (0.71 )% (0.82 )% (0.90 )%(4) Ratio of net investment loss to average net assets (before waivers) (0.87 )%(4) (0.99 )% (1.18 )% (1.84 )%(4) Portfolio turnover rate(5) 47.8 %(3) 52.8 % 56.4 % 34.7 %(3) (1) Commencement of operations. (2) Calculated using average shares outstanding during the period. (3) Not annualized. (4) Annualized. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of these financial statements. Page 25 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 1. ORGANIZATION Baird Funds, Inc. (the “Corporation”) was incorporated on June 9, 2000 as a Wisconsin corporation and is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The accompanying financial statements include the Baird LargeCap Fund, the Baird MidCap Fund and the Baird SmallCap Fund (each a “Fund” and collectively the “Funds”), three of the eight portfolios comprising the Corporation.Pursuant to the 1940 Act, the Funds are “diversified” series of the Corporation.The investment advisor to the Funds is Robert W. Baird & Co. Incorporated (“Baird” or the “Advisor”). The Baird LargeCap Fund commenced operations with the sale of both Institutional and Investor Class Shares on September 29, 2000. The Baird MidCap Fund commenced operations with the sale of both Institutional and Investor Class Shares on December 29, 2000. The Baird SmallCap Fund commenced operations with the sale of both Institutional and Investor Class Shares on June 30, 2004. The Institutional Class Shares are not subject to a distribution and service (12b-1) fee, while the Investor Class Shares are subject to a distribution and service (12b-1) fee up to 0.25%. The Baird LargeCap Fund seeks long-term growth of capital through investments in equity securities of large-capitalization companies.Dividend income is a secondary consideration. The Baird MidCap Fund seeks long-term growth of capital through investments in equity securities of mid-capitalization companies. The Baird SmallCap Fund seeks long-term growth of capital through investments in equity securities of small-capitalization companies. On June 30, 2007, one shareholder related to the Advisor held 46% of the Baird LargeCap Fund and 37% of the Baird SmallCap Fund. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of their financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America. a) Investment Valuation– Common stocks that are listed on a securities exchange (other than NASDAQ) are valued at the last quoted sales price.Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price.Price information on listed stocks is taken from the exchange where the security is primarily traded.Securities that were not traded on the valuation date, as well as stocks that are not listed on an exchange, including NASDAQ, are valued at the average of the current bid and asked price.Because market quotations for most debt securities are not readily available, debt securities are stated at fair value as furnished by an independent pricing service, which uses valuation methods such as matrix pricing and other analytical pricing models, as well asmarket transactions and dealer quotations.Debt securities purchased with a remaining maturity of 60 days or less are valued at acquisition cost plus or minus any amortized discount or premium.Investments in mutual funds are valued at their stated net asset value. Page 26 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 2. SIGNIFICANT ACCOUNTING POLICIES (cont.) Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by the Advisor in accordance with procedures approved by the Corporation’s Board of Directors.In accordance with such procedures, the Advisor may use broker quotes or, if the broker quotes are unavailable or deemed to be unreliable, fair value will be determined by a valuation committee of the Advisor.In determining fair value, the valuation committee takes into account all relevant factors and available information.Consequently, the price of the security used by a Fund to calculate its NAV may differ from quoted or published prices for the same security.Fair value pricing involves subjective judgments and there is no single standard for determining a security’s fair value.As a result, different mutual funds could reasonably arrive at a different fair value for the same security.It is possible that the fair value determined for a security is materially different from the value that could be realized upon the sale of that security or from the values that other mutual funds may determine. In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements.” SFAS No. 157 defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007.Management has determined that SFAS No. 157 will have no material impact on the Funds’ financial statements. b) Foreign Securities– Investing in securities of foreign companies and foreign governments involves special risks and considerations not typically associated with investing in U.S. companies and the U.S. government.These risks include revaluation of currencies and future adverse political and economic developments.Moreover, securities of many foreign companies and foreign governments and their markets may be less liquid and their prices more volatile than those of securities of comparable U.S. companies and the U.S. government.Occasionally, events that affect those values and exchange rates may occur after the close of the exchange on which such securities are traded.If such events materially affect the value of a Fund’s securities, these securities may be valued at their fair value pursuant to procedures adopted by the Board of Directors. c) Federal Income Taxes– The Funds intend to continue to qualify as regulated investment companies as provided in subchapter M of the Internal Revenue Code and to distribute substantially all of their taxable income to their shareholders in a manner which results in no tax cost to the Funds.Therefore, no federal income or excise tax provision is recorded. Effective June 29, 2007, the Funds adopted Financial Accounting Standards Board (FASB) Interpretation No. 48 (FIN 48),“Accounting for Uncertainty in Income Taxes,” a clarification of FASB Statement No. 109, “Accounting for Income Taxes.” FIN 48 establishes financial reporting rules regarding recognition and measurement of tax positions taken or expected to be taken on a tax return. Management has determined that FIN 48 had no material impact on the Funds’ financial statements. d) Distributions to Shareholders– Dividends from net investment income are declared and paid annually.Distributions of net realized gains, if any, are declared and paid at least annually. Page 27 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 2.SIGNIFICANT ACCOUNTING POLICIES (cont.) e) Allocation of Income and Expenses– Each Fund is charged for those expenses directly attributable to it.Expenses directly attributable to a class of shares, such as Rule 12b-1 distribution fees, are charged to that class of shares.Income, expenses, and realized and unrealized gains and losses are allocated to the classes based on their respective net assets.Expenses that are not directly attributable to a Fund are allocated among the Funds in the series in proportion to their assets. f) Use of Estimates– The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. g) Other– Investment and shareholder transactions are recorded on trade date.The Funds determine the gain or loss realized from investment transactions by comparing the original cost of the security lot sold with the net sales proceeds.Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis.Accounting principles generally accepted in the United States require that permanent financial reporting and tax differences be reclassified in the capital accounts. h) Guarantees and Indemnifications– In the normal course of business, the Funds enter into contracts with service providers that contain general indemnification clauses.The Funds’ maximum exposure under these arrangements is unknown and this would involve future claims against the Funds that have not yet occurred.Based on experience, the Funds would expect the risk of loss to be remote. 3. CAPITAL SHARE TRANSACTIONS The following table summarizes the capital share transactions of each Fund for the past two fiscal periods: BAIRD LARGECAP FUND Six Months Ended Six Months Ended June 30, 2007 June 30, 2007 Institutional Class Shares Shares Amount Investor Class Shares Shares Amount Shares sold 605,740 $ 5,240,468 Shares sold 7,111 $ 61,579 Shares redeemed (647,058 ) (5,633,317 ) Shares redeemed (26,966 ) (237,670 ) Net decrease (41,318 ) $ (392,849 ) Net decrease (19,855 ) $ (176,091 ) Shares Outstanding: Shares Outstanding: Beginning of period 3,217,096 Beginning of period 128,018 End of period 3,175,778 End of period 108,163 Page 28 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 3. CAPITAL SHARE TRANSACTIONS (cont.) Year Ended Year Ended December31, 2006 December 31, 2006 Institutional Class Shares Shares Amount Investor Class Shares Shares Amount Shares sold 1,011,084 $ 8,494,502 Shares sold 48,746 $ 406,282 Shares issued to Shares issued to shareholders in shareholders in reinvestment of dividends 12,995 110,843 reinvestment of dividends 138 1,171 Shares redeemed (1,094,378 ) (9,118,187 ) Shares redeemed (210,595 ) (1,740,411 ) Net decrease (70,299 ) $ (512,842 ) Net decrease (161,711 ) $ (1,332,958 ) Shares Outstanding: Shares Outstanding: Beginning of period 3,287,395 Beginning of period 289,729 End of period 3,217,096 End of period 128,018 BAIRD MIDCAP FUND Six Months Ended Six Months Ended June 30, 2007 June 30, 2007 Institutional Class Shares Shares Amount Investor Class Shares Shares Amount Shares sold 334,244 $ 3,258,875 Shares sold 238,285 $ 2,284,893 Shares redeemed (448,361 ) (4,388,443 ) Shares redeemed (312,283 ) (2,949,322 ) Net decrease (114,117 ) $ (1,129,568 ) Net decrease (73,998 ) $ (664,429 ) Shares Outstanding: Shares Outstanding: Beginning of period 3,436,591 Beginning of period 548,110 End of period 3,322,474 End of period 474,112 Year Ended Year Ended December 31, 2006 December31, 2006 Institutional Class Shares Shares Amount Investor Class Shares Shares Amount Shares sold 2,109,560 $ 24,906,207 Shares sold 250,734 $ 2,863,915 Shares issued to Shares issued to shareholders in shareholders in reinvestment of dividends 625,975 5,870,101 reinvestment of dividends 107,988 990,249 Shares redeemed (7,000,989 ) (77,918,215 ) Shares redeemed (220,539 ) (2,423,321 ) Net decrease (4,265,454 ) $ (47,141,907 ) Net increase 138,183 $ 1,430,843 Shares Outstanding: Shares Outstanding: Beginning of period 7,702,045 Beginning of period 409,927 End of period 3,436,591 End of period 548,110 Page 29 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 3. CAPITAL SHARE TRANSACTIONS (cont.) BAIRD SMALLCAP FUND Six Months Ended Six Months Ended June 30, 2007 June 30, 2007 Institutional Class Shares Shares Amount Investor Class Shares Shares Amount Shares sold 635,006 $ 7,488,091 Shares sold 129,076 $ 1,517,169 Shares redeemed (3,123,756 ) (36,748,544 ) Shares redeemed (746,047 ) (8,842,093 ) Net decrease (2,488,750 ) $ (29,260,453 ) Net decrease (616,971 ) $ (7,324,924 ) Shares Outstanding: Shares Outstanding: Beginning of period 5,319,537 Beginning of period 644,338 End of period 2,830,787 End of period 27,367 Year Ended Year Ended December31, 2006 December 31, 2006 Institutional Class Shares Shares Amount Investor Class Shares Shares Amount Shares sold 2,601,055 $ 30,531,287 Shares sold 501,916 $ 5,847,915 Shares issued to Shares issued to shareholders in shareholders in reinvestment of dividends 30,717 369,831 reinvestment of dividends 4,238 50,684 Shares redeemed (1,330,621 ) (15,510,501 ) Shares redeemed (73,644 ) (853,693 ) Net increase 1,301,151 $ 15,390,617 Net increase 432,510 $ 5,044,906 Shares Outstanding: Shares Outstanding: Beginning of period 4,018,386 Beginning of period 211,828 End of period 5,319,537 End of period 644,338 4. INVESTMENT TRANSACTIONS AND INCOME TAX INFORMATION During the six months ended June 30, 2007, purchases and sales of investment securities (excluding short-term investments) were as follows: Baird Baird Baird LargeCap Fund MidCap Fund SmallCap Fund Purchases: $11,465,908 $11,116,290 $24,297,885 Sales: $11,438,851 $14,230,275 $56,464,689 Page 30 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 4. INVESTMENT TRANSACTIONS AND INCOME TAX INFORMATION (cont.) At December 31, 2006, accumulated earnings/losses on a tax basis were as follows: LargeCap MidCap SmallCap Fund Fund Fund Cost of Investments $ 26,810,528 $ 34,871,277 $ 73,693,370 Gross unrealized appreciation $ 3,834,888 $ 8,153,894 $ 9,953,396 Gross unrealized depreciation (591,998 ) (1,740,551 ) (3,222,596 ) Net unrealized appreciation $ 3,242,890 $ 6,413,343 $ 6,730,800 Undistributed ordinary income $ 203 $ — $ 221,455 Undistributed long-term capital gain — 219,611 12 Total distributable earnings $ 203 $ 219,611 $ 221,467 Other accumulated losses $ (2,701,484 ) $ — $ (71,754 ) Total accumulated earnings $ 541,609 $ 6,632,954 $ 6,880,513 Undistributed income or net realized gains for financial statement purposes may differ from amounts recognized for federal income tax purposes due to differences in the recognition and characterization of income, expense and capital gain items. Under the current tax law, capital losses realized after October 31 may be deferred and treated as occurring on the first day of the following fiscal year.For the year ended December 31, 2006, the Baird SmallCap Fund elected to defer capital losses occurring between November 1, 2006 and December 31, 2006 in the amount of $71,754. At December 31, 2006, the Baird LargeCap Fund had accumulated net realized capital loss carryovers of $1,167,011 that expire in 2012 and $1,534,473 that expire in 2011.To the extent the Funds realize future net capital gains, taxable distributions to shareholders will be offset by any unused capital loss carryovers.During the year ended December 31, 2006, the Baird LargeCap Fund utilized $3,842,197 in capital loss carryovers from previous years.During the year ended December 31, 2006, the Baird SmallCap Fund utilized $545,967 in capital loss carryovers from previous years. During the six months ended June 30, 2007, the Funds have not made any capital gain distributions or income dividends. During the year ended December 31, 2006, the Funds paid the following dividends: Ordinary Income Dividends Net Long-Term Capital Gains Baird LargeCap Fund $ 112,074 — Baird MidCap Fund 355,507 $ 6,588,280 Baird SmallCap Fund — 475,855 Page 31 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 5. INVESTMENT ADVISORY AND OTHER AGREEMENTS The Funds have entered into an Investment Advisory Agreement with Baird for the provision of investment advisory services. Pursuant to the Investment Advisory Agreement, the Advisor is entitled to receive a fee, calculated daily and payable monthly, at the annual rate of 0.65% for the Baird LargeCap Fund, 0.75% for the Baird MidCap Fund and 0.85% for the Baird SmallCap Fund as applied to the respective Fund’s average daily net assets.Certain officers of the Advisor are also officers of the Funds. For the six months ended June 30, 2007 and through April 30, 2008, the Advisor has contractually agreed to waive its investment advisory fee and/or reimburse the Funds’ operating expenses (exclusive of brokerage, taxes, and extraordinary expenses) to the extent necessary to ensure that each Fund’s annual operating expenses do not exceed the following percentages of average daily net assets: Institutional Class Shares Investor Class Shares Baird LargeCap Fund 0.75% 1.00% Baird MidCap Fund 0.85% 1.10% Baird SmallCap Fund 0.95% 1.20% To the extent that the Advisor reimburses or absorbs fees and expenses, it may seek payment of such amounts for three years after the year in which expenses were reimbursed or absorbed.A Fund will make no such payment, however, if its total annual operating expenses exceed the expense limits in effect at the time the expenses were reimbursed or at the time these payments are proposed. Six Months Ended Fiscal Period Ended December 31, June 30, 2007 2006 2005 2004 Reimbursed / Absorbed Expenses Subject to Recovery by Advisor Until: 2010 2009 2008 2007 Baird LargeCap Fund $ 51,784 $ 98,794 $ 109,024 $ 114,127 Baird MidCap Fund $ 53,043 $ 117,213 $ 129,774 $ 116,179 Baird SmallCap Fund $ 91,219 $ 168,361 $ 104,335 $ 72,320 U.S. Bancorp Fund Services, LLC serves as transfer agent, administrator, and accounting services agent for the Funds.U.S. Bank, N.A. serves as custodian for the Funds. Robert W. Baird & Co. Incorporated (the “Distributor”) is the sole distributor of the Funds pursuant to a distribution agreement. No commissions were earned by the Distributor for services rendered as a registered broker-dealer in securities transactions for the Baird LargeCap Fund, Baird MidCap Fund and Baird SmallCap Fund for the six months ended June 30, 2007. Page 32 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 6. SECURITIES LENDING Each Fund may lend up to one-third of its total assets (including such loans) to borrowers under terms of participation in a securities lending program administered by U.S. Bancorp Asset Management, an affiliate of the Funds’ custodian, transfer agent and administrator.The securities lending agreement requires that loans are collateralized at all times in an amount equal to at least 102% of the market value of any loaned securities at the time of the loan, plus accrued interest. The Funds receive compensation in the form of fees and earn interest on the cash collateral.The amount of fees depends on a number of factors including the type of security, length of the loan and credit standing of the borrower.Each Fund continues to receive interest payments or dividends on the securities loaned during the borrowing period.Each Fund has the right under the terms of the securities lending agreement to recover the securities from the borrower on demand. As of June 30, 2007, the Baird LargeCap, Baird MidCap and Baird SmallCap Funds had loaned securities that were collateralized by cash equivalents.The cash collateral is invested by the custodian with the approval of the Advisor.Although the cash collateral is generally invested in readily marketable, high quality, short-term obligations, such investments are subject to risk of payment delays or default on the part of the issuer or counterparty or otherwise may not generate sufficient interest to support the costs associated with securities lending.A Fund could also experience delays in recovering its securities and possible loss of income or value if the borrower fails to return the borrowed securities, although this risk is mitigated by the collateral and by contract with the securities lending agent. As of June 30, 2007, the market value of the securities on loan and payable on collateral due to broker were as follows: Market Value of Payable on Collateral Securities on Loan due to Broker Baird LargeCap Fund $ 9,679,534 $ 10,095,119 Baird MidCap Fund 18,616,479 19,361,586 Baird SmallCap Fund — — Individual reinvested cash collateral jointly pooled with collateral received by other Baird Funds as of June 30, 2007 is as follows: LargeCap MidCap SmallCap Other Fund Fund Fund Baird Funds Total Cantor Fitzgerald Repurchase Agreement(1) $ 1,598,894 $ 3,066,543 $ — $ 45,334,563 $ 50,000,000 CS First Boston Repurchase Agreement(2) 1,119,226 2,146,580 — 31,734,194 35,000,000 Morgan Stanley Repurchase Agreement(3) 1,023,291 1,962,588 — 29,014,121 32,000,000 Bear Stearns Repurchase Agreement(4) 799,447 1,533,271 — 22,667,282 25,000,000 Fenway Funding LLC Discount Commercial Paper 511,646 981,294 — 14,507,060 16,000,000 Page 33 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 6. SECURITIES LENDING (cont.) LargeCap MidCap SmallCap Other Fund Fund Fund Baird Funds Total Duke Funding LLC Discount Commercial Paper 447,691 858,632 — 12,693,677 14,000,000 Antalis Funding Discount Commercial Paper 421,149 807,727 — 11,941,124 13,170,000 Rams Funding LLC Discount Commercial Paper 351,757 674,639 — 9,973,604 11,000,000 Valcour Bay Capital Co. LLC Discount Commercial Paper 351,757 674,639 — 9,973,604 11,000,000 KKR Atlantic Funding Trust Discount Commercial Paper 319,778 613,309 — 9,066,913 10,000,000 Laguna Discount Commercial Paper 319,778 613,309 — 9,066,913 10,000,000 Lehman Brothers Repurchase Agreement(5) 319,778 613,309 — 9,066,913 10,000,000 Ocala Funding LLC Discount Commercial Paper 319,778 613,309 — 9,066,913 10,000,000 Sashsen Funding Discount Commercial Paper 319,778 613,309 — 9,066,913 10,000,000 Concord Minutemen Capital Company Interest Bearing Commercial Paper 287,802 551,978 — 8,160,220 9,000,000 Morgan Stanley Repurchase Agreement(6) 255,823 490,647 — 7,253,530 8,000,000 Park Granada LLC Discount Commercial Paper 223,845 429,316 — 6,346,839 7,000,000 Thornburg Mortgage Capital Discount Commercial Paper 223,845 429,316 — 6,346,839 7,000,000 Concord Minutemen Capital Company Interest Bearing Commercial Paper 159,889 306,654 — 4,533,457 5,000,000 Laguna ABS Ltd. Discount Commercial Paper 159,889 306,654 — 4,533,457 5,000,000 KKR Atlantic Funding Trust Discount Commercial Paper 127,912 245,323 — 3,626,765 4,000,000 Page 34 Baird Funds, Inc. Notes to the Financial StatementsJune 30, 2007 (Unaudited) 6. SECURITIES LENDING (cont.) LargeCap MidCap SmallCap Other Fund Fund Fund Baird Funds Total Morgan Stanley Repurchase Agreement(7) 127,912 245,323 — 3,626,765 4,000,000 Rams Funding LLC Discount Commercial Paper 127,912 245,323 — 3,626,765 4,000,000 Valcour Bay Capital Co. LLC Discount Commercial Paper 127,912 245,323 — 3,626,765 4,000,000 Merrill Lynch Premier Institutional Fund 34,579 66,320 — 980,444 1,081,343 Federated Prime Obligations Fund 14,051 26,951 — 398,438 439,440 $ 10,095,119 $ 19,361,586 $ — $ 286,234,078 $ 315,690,783 (1) (Dated 06/29/07), 5.36%, Due 07/02/07 (Repurchase Proceeds $50,029,370), (Collateralized by Mortgage Backed Securities) (2) (Dated 06/29/07), 5.425%, Due 07/02/07 (Repurchase Proceeds $35,020,808), (Collateralized by Agency Mortgage Backed Securities) (3) (Dated 06/29/07), 5.44%, Due 07/02/07 (Repurchase Proceeds $32,019,077), (Collateralized by Mortgage Backed Securities) (4) (Dated 06/29/07), 5.50%, Due 07/02/07 (Repurchase Proceeds $25,015,068), (Collateralized by Mortgage Backed Securities) (5) (Dated 06/29/07), 5.49%, Due 07/02/07 (Repurchase Proceeds $10,006,016), (Collateralized by Corporate Bonds) (6) (Dated 06/29/07), 5.44%, Due 07/02/07 (Repurchase Proceeds $8,004,769), (Collateralized by Mortgage Backed Securities) (7) (Dated 06/29/07), 5.44%, Due 07/02/07 (Repurchase Proceeds $4,002,385), (Collateralized by Mortgage Backed Securities) 7. LINE OF CREDIT The Corporation maintains an uncommitted, senior secured line of credit (“LOC”) with U.S. Bank, N.A. (the “Bank”) to provide the Funds a temporary liquidity source to meet unanticipated redemptions.Under the terms of the LOC, borrowings for each Fund are limited to one-third of the total assets (including the amount borrowed) of the respective Fund, or as otherwise indicated within the Funds’ agreement with the Bank.The Bank charges interest at the Bank’s Prime Rate less 1% (weighted average rate of 7.25% for the first six months of 2007).For the six months ended June 30, 2007, the Baird LargeCap Fund, Baird MidCap Fund and Baird SmallCap Fund incurred $954, $155, and $226 in interest charges, respectively, on average daily loan balances of $26,182, $1,961 and $6,215, respectively. 8. DISTRIBUTION AND SHAREHOLDER SERVICE PLAN The Funds have adopted a distribution and shareholder service plan (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act.The Plan allows the Funds to compensate the Distributor for the costs incurred in distributing the Funds’
